Exhibit 10.1

Execution Version

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of July 20, 2015 among

CALERES, INC., a New York corporation (the “Lead Borrower”),

SIDNEY RICH ASSOCIATES, INC., a Missouri corporation, and BG RETAIL, LLC, a
Delaware limited corporation (together with the Lead Borrower, collectively, the
“Borrowers”),

the Lenders party hereto, and

BANK OF AMERICA, N.A., as administrative agent and collateral agent (the
“Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent, among others, are party to
that certain Fourth Amended and Restated Credit Agreement dated as of
December 18, 2014 (as amended and in effect prior to the date hereof, the
“Credit Agreement”); and

WHEREAS, the Borrowers have requested, and the Lenders and the Agent have
agreed, to release (i) Caleres Canada, Inc. (formerly, Brown Shoe Company of
Canada Ltd and hereinafter referred to as “Caleres Canada”) as a Facility
Guarantor and a Loan Party and (ii) certain entities that are not Material
Subsidiaries from their obligations as Borrowers and Loan Parties from the
Credit Agreement and the other Loan Documents, and to release the security
interests and Liens on the Collateral of such entities in connection therewith;
and

WHEREAS, the Borrowers, the Lenders and the Agent have agreed to amend the
Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Credit Agreement.

 

2. Representations and Warranties. Each Borrower hereby represents and warrants
that (i) no Default or Event of Default exists under the Credit Agreement or
under any other Loan Document, and (ii) after giving effect to this Amendment,
all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (ii) in the case of any representation and warranty
qualified by materiality, they are true and correct in all respects.

 

-1-



--------------------------------------------------------------------------------

3. Amendment to Credit Agreement. The Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Credit Agreement
attached as Annex A hereto.

 

4. Releases and Terminations. Upon the effectiveness of this Amendment pursuant
to Section 5 below, the Agent and the Lenders hereby acknowledge and agree that
each of Edelman Shoe, Inc., Caleres International Corporation (f/k/a Brown Shoe
International Corp.) and Buster Brown & Co. (collectively, the “Released
Borrowers”) shall be automatically released from their obligations and
liabilities as Borrowers and Facility Guarantors under the Credit Agreement and
the other Loan Documents without further action by any party hereto, and Caleres
Canada (the “Released Guarantor”, and together with the Released Borrowers,
individually, a “Released Loan Party”, and collectively, the “Released Loan
Parties”) shall be automatically released from its obligations and liabilities
as a Facility Guarantor under the Credit Agreement and the other Loan Documents
without further action by any party hereto, and all liens, mortgages or charges
upon, and security interests in, each Released Loan Party’s assets which have
been granted as collateral to or in favor of the Agent under the Loan Documents
shall automatically be deemed released, discharged and terminated without
further action from any party, and the Loan Documents shall each be deemed
amended to remove all references to the Released Loan Parties. The Borrowers or
their designees (including, without limitation, the Agent) are authorized to
file, register and/or record all collateral releases, termination statements
(including all UCC termination statements and PPSA termination statements),
security interest terminations and other terminations, releases or documents
(including control agreement amendments) with the appropriate filing offices or
recorder’s offices, as applicable, as may be necessary to release any security
interests and liens held by the Agent in and to any of the Released Loan
Parties’ assets which have been granted as collateral to the Agent or to
effectuate, or reflect of public record, the release and discharge of any such
security interests and liens as contemplated herein, and the Agent agrees to
promptly execute any such documents. The Agent agrees, at the Lead Borrower’s
expense, to execute such amendments to control agreements and other documents as
are necessary or appropriate to effectuate such release, such amendments and
documents to be in form and substance reasonably satisfactory to the Agent.

 

5. Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled or substantially
contemporaneously will be fulfilled to the satisfaction of the Agent:

 

  a. This Amendment shall have been duly executed and delivered by the Borrowers
and the Lenders, and the Agent shall have received a fully executed original
hereof.

 

-2-



--------------------------------------------------------------------------------

  b. All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Amendment shall have been duly
and effectively taken.

 

  c. Since January 31, 2015, there have been no changes in the assets,
liabilities, financial condition or business of the Lead Borrower and its
Subsidiaries which has had a Material Adverse Effect.

 

  d. The Lead Borrower shall have issued the Refinancing Notes and none of the
Released Loan Parties are Guarantors thereof.

 

  e. After giving effect to this Amendment and the transactions contemplated
hereunder, no Default or Event of Default shall have occurred and be continuing.

 

6. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 

7. Expenses. The Borrower shall reimburse the Agent for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
to the extent provided in the Credit Agreement.

 

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS
PRINCIPLES RELATING TO CHOICE AND CONFLICTS OF LAW, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

BORROWERS: CALERES, INC. SIDNEY RICH ASSOCIATES, INC. BG RETAIL, LLC AS TO EACH
OF THE FOREGOING: By:

/s/ Thomas H. Lucas

Name: Thomas H. Lucas Title: Senior Vice President, Finance and Corporate
Development, and Treasurer

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and as a Lender By:

/s/ Christine Hutchinson

Name: Christine Hutchinson Title: Director

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Connie Liu

Name: Connie Liu Title: Director

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ Salvatore P. Demma

Name: Salvatore P. Demma Title: Authorized Officer

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Stephen D. Metts

Name: Stephen D. Metts Title: Director

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:

/s/ Carol Anderson

Name: Carol Anderson Title: Vice President

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:

/s/ Jason Hoefler

Name: Jason Hoefler Title: Director

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:

/s/ Alfred DeGemmis

Name: Alfred DeGemmis Title: Senior Portfolio Manager, Vice President

 

Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Annex A



--------------------------------------------------------------------------------

Annex A

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 18, 2014

among

BROWN SHOE COMPANYCALERES, INC.,

as Lead Borrower for:

BROWN SHOE COMPANYCALERES, INC.

SIDNEY RICH ASSOCIATES, INC.

BROWN GROUP RETAIL, INC.

BROWN SHOE INTERNATIONAL CORP.

BUSTER BROWN & CO.BENNETT FOOTWEAR GROUP LLCBG RETAIL, LLC

and

EDELMAN SHOE, INC.

BROWN SHOE COMPANY OF CANADA LTD/

CHAUSSURES BROWN DU CANADA LTEE

as a Loan Party

The LENDERS Party Hereto

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.

as Lead Issuing Bank

WELLS FARGO BANK, NATIONAL ASSOCIATION

as an Issuing Bank

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent

JPMORGAN CHASE BANK, N.A.

SUNTRUST BANK

as Co--Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO BANK,. NATIONAL ASSOCIATION

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO BANK,. NATIONAL ASSOCIATION

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS   2    1.1. Defined Terms   2    1.2. Terms Generally   4949   
1.3. Accounting Terms   5050    1.4. Rounding   5151   

1.5.

Letter of Credit Amounts   5151    2.
AMOUNT AND TERMS OF CREDIT   5151    2.1. Commitment of the Lenders   5151   
2.2. Increase in Total Commitments   5252    2.3. Changes to Reserves   5454   
2.4. Making of Loans   5454    2.5. Overadvances   5556    2.6. Swingline Loans
  5656    2.7. Letters of Credit and Acceptances   5656    2.8. Settlements
Amongst Lenders   6363    2.9. Notes; Repayment of Loans   6464    2.10.
Interest on Loans   6464    2.11. Default Interest   6565    2.12. Certain Fees
  6565    2.13. Commitment Fee   6565    2.14. Letter of Credit Fees   6565   
2.15. Acceptance Fee   6666    2.16. Nature of Fees   6666    2.17. Termination
or Reduction of Commitments   6667    2.18. Alternate Rate of Interest   6767   
2.19. Conversion and Continuation of Loans   6768    2.20. Mandatory Prepayment;
Cash Collateral; Commitment Termination   6969    2.21. Optional Prepayment of
Loans; Reimbursement of Lenders   7070    2.22. Maintenance of Loan Account;
Statements of Account   7171    2.23. Cash Receipts   7272    2.24. Application
of Payments   7474    2.25. Increased Costs   7575    2.26. Change in Legality  
7676    2.27. Payments   7677    2.28. Taxes   7778    2.29. Security Interests
in Collateral   7979    2.30. Mitigation Obligations; Replacement of Lenders  
7980    2.31. Extension of Commitments   8081    3.      

REPRESENTATIONS AND WARRANTIES

  8282   

3.1.

Organization; Powers   8282   

3.2.

Authorization; Enforceability   8282    3.3. Governmental Approvals; No
Conflicts   8282   

 

i



--------------------------------------------------------------------------------

3.4. Financial Condition   8383    3.5. Properties   8383    3.6. Litigation and
Environmental Matters   8384    3.7. Compliance with Laws and Agreements   8484
   3.8. Investment and Holding Company Status   8484    3.9. Taxes   8484   
3.10. ERISA; Foreign Plans   8484    3.11. Common Enterprise   8585    3.12.
Disclosure   8585    3.13. Subsidiaries   8586    3.14. Insurance   8686   
3.15. Labor Matters   8686    3.16. Certain Transactions   8686    3.17.
Restrictions on the Loan Parties   8686    3.18. Security Documents   8686   
3.19. Federal Reserve Regulations   8787    3.20. Solvency   8787    3.21.
Franchises, Patents, Copyrights, Etc.   8787    3.22. DDAs, Credit Card
Arrangements, Etc.   8787    3.23. Customer and Trade Relations   8788    3.24.
Casualty   8788    3.25. Anti--Corruption Laws and Sanctions   8888    4.      
CONDITIONS   8888    4.1. Effective Date   8888    4.2. Conditions Precedent to
Each Loan and Each Letter of Credit and Each Acceptance   9191    5. AFFIRMATIVE
COVENANTS   9191    5.1. Financial Statements and Other Information   9192   
5.2. Notices of Material Events   9595    5.3. Information Regarding Collateral
  9696    5.4. Existence; Conduct of Business   9797    5.5. Payment of
Obligations   9797    5.6. Maintenance of Properties   9898    5.7. Insurance  
9898    5.8. Intentionally Omitted   100100    5.9. Books and Records;
Inspection and Audit Rights   100100    5.10. Fiscal Year   101101    5.11.
Physical Inventories   101101    5.12. Compliance with Laws   101101    5.13.
Use of Proceeds and Letters of Credit and Acceptances   101101    5.14.
Additional Subsidiaries   102102    5.15. Further Assurances   102102    6.
NEGATIVE COVENANTS   102103    6.1. Indebtedness and Other Obligations   103103
  

 

ii



--------------------------------------------------------------------------------

6.2. Liens   105105    6.3. Fundamental Changes   106106    6.4. Investments,
Loans, Advances, Guarantees and Acquisitions   107107    6.5. Asset Sales  
108108    6.6. Restrictive Agreements   109109    6.7. Restricted Payments;
Certain Payments of Indebtedness   109109    6.8. Transactions with Affiliates  
110110    6.9. Additional Subsidiaries   110110    6.10. Amendment of Material
Documents   110110    6.11. Environmental Laws   110110    6.12. Fiscal Year  
111111    6.13. Minimum Fixed Charge Coverage Ratio   111111    6.14 Canadian
Defined Benefit Pension Plan   111    7.

EVENTS OF DEFAULT

  111111   

7.1.

Events of Default   111111   

7.2.

Remedies on Default   114114    7.3. Application of Proceeds   115115    8. THE
AGENTS.   115115    8.1. Administration by Administrative Agent   115115    8.2.
Appointment and Duties of Collateral Agent   115115    8.3. Sharing of Excess
Payments; Payments Set Aside   116116    8.4. Agreement of Applicable Lenders  
116116    8.5. Liability of Agents   117117    8.6. Notice of Default   118118
   8.7. Lenders’ Credit Decisions   119119    8.8. Reimbursement and
Indemnification   119119    8.9. Rights of Agents   119119    8.10. Notice of
Transfer   120120    8.11. Successor Agent   120120    8.12. Reports and
Financial Statements   120120    8.13. Defaulting Lender   121121    8.14.
Agency for Perfection   123123    8.15. Relation Among the Lenders   124124   
8.16. Administrative Agent May File Proofs of Claim   124124    8.17. Collateral
and Guaranty Matters   125125    8.18. Syndication Agent, Co--Documentation
Agents and Lead Arrangers   125125    9.       MISCELLANEOUS   125125    9.1.
Notices   125125    9.2. Waivers; Amendments   126126    9.3. Expenses;
Indemnity; Damage Waiver   128128    9.4. Designation of Lead Borrower as
Borrowers’ Agent   130130    9.5. Successors and Assigns   131131    9.6.
Survival   134134    9.7. Counterparts; Integration; Effectiveness   134134   

 

iii



--------------------------------------------------------------------------------

9.8. Severability   135135    9.9. Right of Setoff   135135    9.10. Governing
Law; Jurisdiction; Consent to Service of Process   135135    9.11. WAIVER OF
JURY TRIAL   136136    9.12. Press Releases and Related Matters   136136   
9.13. Headings   136136    9.14. Interest Rate Limitation   136136    9.15.
Additional Waivers   137137    9.16. Confidentiality   138138    9.17. Conflicts
with other Loan Documents   139139    9.18. Judgment Currency   140140    9.19.
Patriot Act; Proceeds of Crime Act   140140    9.20. Foreign Asset Control
Regulations   140140    9.21. No Advisory or Fiduciary Responsibility   141141
   9.22. Additional Borrowers   141141    9.23. Existing Credit Agreement
Amended and Restated   142142    9.24. Keepwell   142142   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

A Assignment and Acceptance

B Revolving Note

C Borrowing Base Certificate

D Compliance Certificate

E Notice of Borrowing

F Form of Credit Card Notification

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.1 Lenders and Commitments

5.1(h) Financial Reporting Requirements

 

vi



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 18, 2014 (this
“Agreement”) among

BROWN SHOE COMPANYCALERES, INC., a corporation organized under the laws of the
State of New York having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105, as Lead Borrower for the Borrowers, being

said BROWN SHOE COMPANYCALERES, INC.,

SIDNEY RICH ASSOCIATES, INC., a corporation organized under the laws of the
State of Missouri having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105 (“Sidney Rich”), and

BROWN GROUP RETAIL, INC., a corporation organized under the laws of the
Commonwealth of Pennsylvania having a place of business at 8300 Maryland Avenue,
St. Louis, Missouri 63105 (“Brown Retail”),

BROWN SHOE INTERNATIONAL CORP., a corporation organized under the laws of the
State of Delaware having a place of business at 8300 Maryland Avenue, St. Louis,
Missouri 63105 (“Brown International”),

BUSTER BROWN & CO., a corporation organized under the laws of the State of
Missouri having a place of business at 8300 Maryland Avenue, St. Louis, Missouri
63105 (“Buster Brown”),

BENNETT FOOTWEAR GROUPBG RETAIL, LLC, a limited liability company organized
under the laws of the State of Delaware having a place of business at 8300
Maryland Avenue, St. Louis, Missouri 63105 (“BennettBG Retail”), and

EDELMAN SHOE, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 8300 Maryland Avenue, St. Louis, Missouri
63105 (“Edelman”); and

BROWN SHOE COMPANY OF CANADA LTD/ CHAUSSURES BROWN DU CANADA LTEE, a Canadian
corporation having a place of business at 1857 Rogers Road, Perth, Ontario,
Canada K7H 3E8, as a Loan Party but not as a Borrower (“Brown Canada”); and

the LENDERS party hereto; and

BANK OF AMERICA, N.A., a national banking association, as Lead Issuing Bank; and

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and Collateral Agent for the Secured Parties; and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank; and

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent; and

 

1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK, as co--Documentation Agents;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Borrowers, Brown Shoe Company of Canada Ltd/Chaussures Brown Du
Canada Ltee, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders, are party to that
certain Third Amended and Restated Credit Agreement dated as of January 7, 2011,
which amended and restated that certain Second Amended and Restated Credit
Agreement dated as of January 21, 2009, which amended and restated that certain
Amended and Restated Credit Agreement dated as of July 21, 2004, which amended
and restated that certain Credit Agreement dated as of December 20, 2001
(collectively, as amended and in effect, the “Existing Credit Agreement”); and

WHEREAS, the Borrowers, the Administrative Agent and the Lenders hereunder
desire to amend and restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agents, and the Borrowers hereby
agree that the Existing Credit Agreement shall be amended and restated, without
novation, in its entirety to read as follows:

1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“ACH” shall mean the automated clearing house transfers of funds for the account
of any Loan Party.

“Acceptance” means a time draft or bill of exchange relating to a Commercial
Letter of Credit which has been accepted by any Acceptance Lender in its
absolute discretion.

“Acceptance Fees” means the fees payable in respect of Acceptances pursuant to
Section 2.15.

“Acceptance Fee Percentage” means the applicable percentage set forth below:

 

Level

  

Average Excess Availability

   Acceptance Fee
Percentage  

I

   Greater than 50% of the Loan Cap      0.625 % 

II

   Less than or equal to 50% of the Loan Cap      0.750 % 

 

2



--------------------------------------------------------------------------------

From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Acceptance Fee Percentage
shall be 0.750% per annum. The Acceptance Fee Percentage shall thereafter be
adjusted quarterly upon the Administrative Agent’s furnishing the Lead Borrower
with a calculation of Average Excess Availability for the immediately preceding
Fiscal Quarter, which calculation shall be furnished within four (4) Business
Days after the end of each Fiscal Quarter. Any such adjustment shall become
effective prospectively on and after the sixth Business Day after the end of
each Fiscal Quarter. If a Default or Event of Default exists at the time any
reduction in the Acceptance Fee Percentage is to be implemented, such reduction
shall not occur until the first day of the first calendar month following the
date on which such Default or Event of Default is waived or cured, and at the
option of the Administrative Agent or at the direction of the Required Lenders
upon the occurrence and during the continuance of an Event of Default, the
Acceptance Fee Percentage shall be set at Level II and shall be determined in
the manner set forth in Section 2.15 hereof; provided further if any Borrowing
Base Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect as of the date of such
Borrowing Base Certificate such that the Acceptance Fee Percentage would have
been higher than was otherwise in effect during any period, without constituting
a waiver of any Default or Event of Default arising as a result thereof, such
Acceptance Fee Percentage due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

“Acceptance Lender” means any Lender in its capacity as an “acceptance lender”
of Acceptances hereunder.

“Acceptance Reimbursement Obligations” means, at any time and without
duplication, the aggregate indebtedness, liabilities, and obligations of the
Borrowers to pay to any Acceptance Lender (or reimburse any Acceptance Lender
for) any amount due under any Acceptance at maturity.

“Accommodation Payment” as defined in Section 9.15(d).

“Account” shall mean “accounts” as defined in the UCC, including, without
limitation, all: accounts, accounts receivable and rights to payment (whether or
not earned by performance) for: property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of; services rendered or to be
rendered; a policy of insurance issued or to be issued; or a secondary
obligation incurred or to be incurred.

“Additional Commitment Lender” as defined in Section 2.2(b).

 

3



--------------------------------------------------------------------------------

“Adjusted Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal
Quarter of the Lead Borrower, for the preceding four Fiscal Quarters then ended,
the ratio of (a) Consolidated EBITDA for such period, to (b) Adjusted Fixed
Charges for such period.

“Adjusted Fixed Charges” means, for any period, as determined for the Lead
Borrower and its Subsidiaries on a Consolidated basis, without duplication, the
sum of (a) Consolidated Interest Expense during such period, (b) Maintenance
Capital Expenditures during such period, (c) scheduled principal payments of
Indebtedness payable over the course of the preceding four (4) Fiscal Quarters,
(d) federal, state, local, and foreign income taxes net of refunds received, to
the extent any such taxes are paid in cash during such period (excluding taxes
paid to repatriate foreign earnings for fiscal periods which are more than
twelve months prior to the date of determination of Adjusted Fixed Charges for
any period), and (e) Restricted Payments during such period, excluding any
Restricted Payments (x) consisting of dividends or distributions made in Capital
Stock under clause (a) of the definition thereof and (y) permitted under
Section 6.7(a)(iii).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Lead Borrower, the Lead Borrower’s and its Subsidiaries’ net income after
provision for income taxes for such fiscal period, excluding any and all of the
following included in such net income determined on a Consolidated basis in
accordance with GAAP: (a) gain or loss arising from the sale of any capital
assets, (b) gain or loss arising from any write--up or write--down in the book
value of any fixed or intangible assets, (c) earnings or losses of any Person
(other than a Subsidiary of the Lead Borrower) in which the Lead Borrower or any
consolidated Subsidiary of the Lead Borrower has an ownership interest unless
(and only to the extent) any such earnings shall actually have been received by
the Lead Borrower or such consolidated Subsidiary in the form of cash
distributions, (d) gains or losses arising from the acquisition of debt or
equity securities of the Lead Borrower or any of its Subsidiaries or from the
cancellation or forgiveness of Indebtedness, (e) gains or losses arising from
extraordinary items as determined in accordance with GAAP, (f) gains or losses
arising from any non--recurring non--cash transactions, (g) gains or losses
arising from any non--recurring cash transactions up to $5,000,000 after taxes
in the aggregate in any Fiscal Year, and (h) gains and losses from the recording
of share based compensation, including, without limitation, stock option
expense.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Secured Parties hereunder.

“Affiliate” means, with respect to a specified Person, (i) any other Person
Controlling, Controlled by or under direct or indirect common Control with that
Person, (ii) any other Person directly or indirectly holding 5% or more of any
class of the Capital Stock or other equity interests (including options,
warrants, convertible securities and similar rights) of that Person, (iii) any
other Person 5% or more of any class of whose Capital Stock or other equity
interests (including options, warrants, convertible securities and similar
rights) is held directly or indirectly by that Person, and (iv) any other Person
that Controls that Person.

 

4



--------------------------------------------------------------------------------

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.

“Allocable Amount” as defined in Section 9.15(d).

“Anti--Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders,
judgments and injunctions, and/or similar rulings, in each instance ((i) and
(ii)) of or by any Governmental Authority, or court, or tribunal which are
applicable to such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

“Applicable Margin” means the applicable percentage for Prime Rate Loans and
LIBO Loans set forth below:

 

Level

  

Average Excess Availability

   Prime Rate
Loans     LIBO Loans  

I

   Greater than 50% of the Loan Cap      0.25 %      1.25 % 

II

   Less than or equal to 50% of the Loan Cap      0.50 %      1.50 % 

The Applicable Margin shall be adjusted upon the Administrative Agent’s
furnishing the Lead Borrower with a calculation of Average Excess Availability
for the immediately preceding Fiscal Quarter, which calculation shall be
furnished within four (4) Business Days after the end of each Fiscal Quarter.
Any such adjustment shall become effective prospectively on and after the sixth
Business Day after the end of each Fiscal Quarter. Notwithstanding the
foregoing, the Applicable Margin shall be based on Level II of the pricing grid
referred to above through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015). Upon the occurrence and
during the continuance of an Event of Default, at the option of the
Administrative Agent or at the direction of the Required Lenders, interest shall
accrue at Level II of the pricing grid above, and shall be determined in the
manner set forth in Section 2.11; provided further if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base

 

5



--------------------------------------------------------------------------------

Certificates otherwise proves to be false or incorrect as of the date of such
Borrowing Base Certificate such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

“Appraisal Percentage” means (i) for the period from the fiscal month ending
nearest to June 1st through the fiscal month ending nearest to August 31st of
each year, 92.5%, and (ii) at all other times, 90%.

“Appraised Value Percentage” means with respect to Inventory of any Loan Party,
the orderly liquidation value thereof (expressed as a percentage of the Cost of
such Inventory) as determined from time to time (and updated at least once in
each calendar year) in a manner acceptable to the Administrative Agent by an
experienced and reputable independent appraiser acceptable to the Administrative
Agent, net of all costs of liquidation thereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.5), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the most recently conducted appraisal, such reserves as the Administrative
Agent from time to time determines in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Availability Reserve shall not be required)) as being appropriate (a) to reflect
the impediments to the Collateral Agent’s ability to realize upon the
Collateral, (b) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party, or
(d) to reflect that a Default or an Event of Default then exists. Without
limiting the generality of the foregoing, in the Administrative Agent’s
Permitted Discretion, Availability Reserves may include (but are not limited to)
(i) reserves for rent at leased locations; (ii) reserves based on Customer
Credit Liabilities; (iii) reserves for customs, duties, and other costs to
release Inventory which is being imported into the United States of America or
Canada; (iv) reserves for outstanding taxes and other governmental charges,
including, ad valorem, real estate, personal property, and other taxes which
might have priority over the interests of the Collateral Agent in the
Collateral; (v) reserves for accrued, unpaid interest on the Obligations;
(vi) reserves for salaries, wages and benefits due to employees of any Borrower;
(vii) reserves for warehouseman’s or bailee’s charges; (viii) Bank Products
Reserves; (ix) Cash Management Reserves; (x) the Senior Note Repayment Reserve;
(xi) reserves for reasonably anticipated changes in appraised value of Inventory
between appraisals; and (xii) reserves for amounts secured by any Liens, choate
or inchoate, which rank

 

6



--------------------------------------------------------------------------------

or are capable of ranking in priority to the Collateral Agent’s and/or Lenders’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Collateral Agent’s Liens including, without limitation, in the good faith
credit discretion of the Administrative Agent, any such amounts due and not paid
for vacation pay, wages, amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property), any and all
amounts for solvency deficiencies, unfunded liabilities on windup or windup
deficiencies in regards to any Canadian Defined Benefit Pension Plan and all
amounts currently or past due and not contributed, remitted or paid to any Plan
or Foreign Plan or under the Canada Pension Plan, the Pension Benefits Act
(Ontario) or any similar statutes; and (xiii) the Wage Earner Protection Act
Reserve. Availability Reserves shall be established and calculated in a manner
and methodology consistent with the Administrative Agent’s practices with the
Loan Parties as of the Effective Date, provided that in establishing and
calculating any such Availability Reserves, the Administrative Agent may take
into account changes to the Loan Parties’ business after the Effective Date, and
provided further, however, that if (x) an Event of Default exists, (y) any of
the conditions described in clauses (ii) and (iii) of the first sentence of the
definition of “Permitted Discretion” apply, or (z) any factor or circumstance
described in clause (D) of the second sentence of the definition of “Permitted
Discretion” exists, then Availability Reserves may be established and calculated
in a manner and methodology consistent with the Administrative Agent’s practices
as of the Effective Date with other similarly situated borrowers. The
Availability Reserves in effect on the Effective Date are reflected on the
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 4.1(d) hereof.

“Average Credit Extensions” means, as of any date of determination, the average
daily amount of Credit Extensions outstanding for the immediately preceding
Fiscal Quarter. The Administrative Agent shall provide the Lead Borrower with a
calculation of such Average Credit Extensions on the fourth Business Day of each
Fiscal Quarter for the immediately preceding Fiscal Quarter upon request of the
Lead Borrower, or alternatively, give the Lead Borrower electronic access to the
Administrative Agent’s systems to the extent necessary to provide such
information.

“Average Excess Availability” means, as of any date of determination, the
average daily Excess Availability for the immediately preceding Fiscal Quarter.
The Administrative Agent shall provide the Lead Borrower with a calculation of
Average Excess Availability on the fourth Business Day of each Fiscal Quarter
for the immediately preceding Fiscal Quarter upon request of the Lead Borrower,
or alternatively, give the Lead Borrower electronic access to the Administrative
Agent’s systems to the extent necessary to provide such information.

“B&H” means B&H Footwear Company Limited, a Hong Kong corporation and a joint
venture between a Subsidiary of the Lead Borrower and an unrelated third party.

“Bank of America” means Bank of America, N.A., a national banking association.

 

7



--------------------------------------------------------------------------------

“Bank Products” means any services or facilities provided to any Loan Party (or
to any Person who wasSubsidiary thereof, whether or not a Loan Party at the
time; provided that any such services or facilities were provided to any
Subsidiary which is not a Loan Party are hereby guaranteed by the Loan Parties)
by the Agent, any Lender, or any of their respective Affiliates, including,
without limitation, on account of (a) Swap Contracts, (b) leasing,
(c) factoring, and (d) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable purchases),
but excluding Cash Management Services.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Bankruptcy Code” means (i) Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto,
and (ii) the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada) and the Winding-up and Restructuring Act (Canada), as
now or hereafter in effect, or any successor thereto.”Bennett” has the meaning
provided therefor in the Recitals.

“Blocked Account Agreements” means agency agreements with the banks maintaining
deposit accounts of any of the Loan Parties where funds from one or more DDAs
are concentrated, which agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Blocked Account Banks” means (i) Bank of America, and (ii) each other bank with
whom the Loan Parties have entered into Blocked Account Agreements.

“Blocked Accounts” means each deposit account of the Loan Parties which is the
subject of a Blocked Account Agreement or is maintained with Bank of America.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Security Agreement” means the Amended and Restated Security Agreement
dated as of July 21, 2004 and executed and delivered by the Borrowers to the
Collateral Agent for the benefit of the Secured Parties.

“Borrowers” means individually and collectively, (a) the Lead Borrower, Sidney
Rich, Brownand BG Retail, Brown International, Buster Brown, Bennett and
Edelman, and (b) any other Person which becomes a “Borrower” in accordance with
the provisions of this Agreement; provided, however, that “Borrower” shall cease
to include any of the foregoing which is released from its obligations as a
Borrower pursuant to Section 8.17 hereof.

“Borrowing” means (a) the incurrence of Loans of a single Type, on a single date
and having, in the case of LIBO Loans, a single Interest Period, or (b) a
Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) (i) an amount equal to (A) the Appraised Value Percentage of Eligible
Inventory, multiplied by (B) an amount equal to (x) the Cost of such Eligible
Inventory, minus (y) Inventory Reserves, multiplied by (ii) the Appraisal
Percentage; plus

 

8



--------------------------------------------------------------------------------

(b) with respect to any Eligible Letter of Credit, (i) an amount equal to
(A) the Appraised Value Percentage of the Inventory supported by such Eligible
Letter of Credit, multiplied by (B) an amount equal to (x) the Cost of such
Inventory when completed, minus (y) Inventory Reserves, multiplied by (ii) the
Appraisal Percentage; plus

(c) ninety percent (90%) of the Net Amount of Eligible Credit Card Receivables;
plus

(d) eighty--five percent (85%) of the Net Amount of Eligible Accounts; minus

(e) the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.1(f).

“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.4.

“Borrower Security Agreement” means the Amended and Restated Security Agreement
dated as of July 21, 2004 and executed and delivered by the Borrowers to the
Collateral Agent for the benefit of the Secured Parties.

“Breakage Costs” has the meaning set forth in Section 2.21(b).

“Brown Canada” has the meaning provided therefor in the Recitals.

“Brown International” has the meaning provided therefor in the Recitals.

“Brown Retail” has the meaning provided therefor in the Recitals and includes
any successor resulting from the Brown Retail Reorganization.

“Brown Retail Reorganization” means the conversion of Brown Retail into a
Delaware limited liability company, including pursuant to the merger of Brown
Retail with and into a newly formed Delaware corporation which will in turn
convert to a Delaware limited liability company upon the consummation of such
merger.

“BG Retail” has the meaning provided therefor in the Recitals.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed, provided that, when used in connection with a LIBO Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Buster Brown” has the meaning provided therefor in the Recitals.

“Canadian Defined Benefit Pension Plan” means a pension plan for the purposes of
any applicable pension benefits standards statute or regulation in Canada, which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 

9



--------------------------------------------------------------------------------

“Canadian Guaranty” means the Amended and Restated Canadian Facility Guaranty,
dated as of July 21, 2004 and executed and delivered by Brown Canada to the
Collateral Agent for the benefit of the Secured Parties, as amended and in
effect from time to time.

“Canadian Pension Plans” means collectively, (i) The Pension Plan for the
Salaried Staff and Salespersons of Brown Shoe Company of Canada Ltd and (ii) The
Pension Plan for the Designated Employees of Brown Shoe Company of Canada Ltd.

“Canadian Security Agreements” means the Amended and Restated Canadian Security
Agreement and the Amended and Restated Deed of Moveable Hypothec, each dated as
of July 21, 2004 and executed and delivered by Brown Canada to the Collateral
Agent for the benefit of the Secured Parties, as amended and in effect from time
to time.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition, improvement or repair of fixed or capital assets
of such Person (but excluding any asset acquired (x) in connection with a
Permitted Acquisition, or (y) with the proceeds of insurance or condemnation
awards), in each case that are (or should be) set forth as capital expenditures
in a Consolidated statement of cash flows of such Person for such period, in
each case prepared in accordance with GAAP, and (b) Capital Lease Obligations
incurred by a Person during such period to the extent capitalized in accordance
with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Cash Collateral Account” means an interest--bearing account established by the
Borrowers with the Collateral Agent at Bank of America under the sole and
exclusive dominion and control of the Collateral Agent designated as the “Brown
Shoe Cash Collateral Account”.

 

10



--------------------------------------------------------------------------------

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain for three
(3) consecutive Business Days Excess Availability of at least twelve and
one--half (12.5%) percent of the Loan Cap. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (i) so long as
such Event of Default has not been cured or waived, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to maintain Excess
Availability as required hereunder, until Excess Availability has exceeded
twelve and one--half (12.5%) percent of the Loan Cap for thirty (30) consecutive
calendar days, in which case a Cash Dominion Event shall no longer be deemed to
be continuing for purposes of this Agreement; provided that a Cash Dominion
Event shall be deemed continuing (even if an Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for thirty
(30) consecutive calendar days) after a Cash Dominion Event has occurred and
been discontinued on two (2) occasions in any twelve (12) month period; provided
further that such Cash Dominion Event shall terminate on the date that is twelve
months after the date of the first discontinuance described in the foregoing
proviso but only if on such date an Event of Default is no longer continuing
and/or Excess Availability exceeds the required amount for thirty
(30) consecutive calendar days (without limiting the Administrative Agent’s
right to assert the existence of a Cash Dominion Event thereafter).

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party (or to any Person who
wasSubsidiary thereof, whether or not a Loan Party at the time; provided that
any such services or facilities were provided to any Subsidiary which is not a
Loan Party are hereby guaranteed by the Loan Parties) by any Lender or any of
its Affiliates: (a) ACH transactions, (b) other cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit card processing services, (e) purchase cards and
(f) credit or debit cards.

“Cash Receipts” has the meaning provided therefor in Section 2.23(b).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person (within
the meaning of the Securities and Exchange Act of 1934, as amended), which is or
becomes the beneficial owner (within the meaning of Rule 13d--3 and 13d--5 of
the Securities and Exchange Act of 1934, as amended) directly or indirectly of
fifty percent (50%) or more of the total voting power of the Voting Stock of the
Lead Borrower on a fully diluted basis, whether as a result of the issuance of
securities of the Lead Borrower, any merger, consolidation, sale, or
distribution, or otherwise, or (c) the failure of the Lead Borrower to own,
directly or indirectly, 100% (or such lesser percentage as may be owned directly
or indirectly, as of the Effective Date or as of the later acquisition thereof)
of the Capital Stock or

 

11



--------------------------------------------------------------------------------

ownership interest, as applicable, of all other Loan Parties, except where such
failure is as a result of a transaction not prohibited by the Loan Documents; or
(d) any “change in control” or similar event however defined in any documents
governing Material Indebtedness of any Loan Party.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Relevant Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Relevant Date or (c) compliance by any Lender, Issuing Bank or Acceptance Lender
(or, for purposes of Section 2.25, by any lending office of such Lender, Issuing
Bank or Acceptance Lender or by such Lender’s, Issuing Bank’s or Acceptance
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Relevant Date provided however, for purposes of this Agreement,
(x) the Dodd--Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have gone into effect and been adopted after the
Effective Date.

“Charges” has the meaning provided therefor in Section 9.14.

“Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, operating agreement, membership
agreement or similar constitutive document or agreement, its by--laws and all
shareholder or other equity holder agreements, voting trusts and similar
arrangements to which such Person is a party or which is applicable to its
Capital Stock, its partnership interests, membership interests or other equity
interests and all other arrangements relating to the Control or management of
such Person.

“Civil Code” means the Civil Code of Québec and all regulations thereunder, as
amended from time to time, and any successor statutes.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent under the Security Documents.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

12



--------------------------------------------------------------------------------

“Commercial Letter of Credit Fee” means with respect to any Commercial Letter of
Credit issued hereunder and the Existing Letters of Credit which are Commercial
Letters of Credit, the applicable percentage specified corresponding to the
Average Excess Availability, as set forth below, subject to adjustment from time
to time thereafter:

 

Level

  

Average Excess

Availability

   Applicable
Percentage  

I

   Greater than 50% of the Loan Cap      0.625 % 

II

   Less than or equal to 50% of the Loan Cap      0.750 % 

From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Commercial Letter of
Credit Fee shall be 0.750% per annum. The Commercial Letter of Credit Fee
Percentage shall thereafter be adjusted quarterly upon the Administrative
Agent’s furnishing the Lead Borrower with a calculation of Average Excess
Availability for the immediately preceding Fiscal Quarter, which calculation
shall be furnished within four (4) Business Days after the end of each Fiscal
Quarter. Any such adjustment shall become effective prospectively on and after
the sixth Business Day after the end of each Fiscal Quarter. If a Default or
Event of Default exists at the time any reduction in the Commercial Letter of
Credit Fee is to be implemented, such reduction shall not occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured, and at the option of the Administrative
Agent or at the direction of the Required Lenders upon the occurrence and during
the continuance of an Event of Default, the Commercial Letter of Credit Fee
shall be set at the Level II and shall be determined in the manner set forth in
Section 2.14(a)(iii) hereof; provided further if any Borrowing Base Certificates
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect as of the date of such Borrowing Base
Certificate such that the Commercial Letter of Credit Fee would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof, such Commercial
Letter of Credit Fee due under this Agreement shall be immediately recalculated
at such higher rate for any applicable periods and shall be due and payable on
demand.

“Commitment” means, with respect to each Lender, the commitment of such Lender
hereunder in the amount set forth opposite its name on Schedule 1.1 hereto or as
may subsequently be set forth in the Register from time to time, as the same may
be either (i) reduced from time to time pursuant to Section 2.17 hereof, or
(ii) increased from time to time pursuant to Section 2.2 hereof.

“Commitment Fee” has the meaning provided therefor in Section 2.13.

“Commitment Increase” has the meaning provided therefor in Section 2.2(b).

 

13



--------------------------------------------------------------------------------

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be either (i) reduced from time to time
pursuant to Section 2.17 hereof, or (ii) increased or reduced from time to time
pursuant to Section 2.2 hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” has the meaning provided in Section 5.1(d).

“Concentration Account” has the meaning provided therefor in Section 2.23(a).

“Confirmation Agreement” means that certain Confirmation, Ratification and
Amendment of Ancillary Loan Documents dated as of the date hereof by and among
the Loan Parties and the Agents, together with all similar agreements previously
or hereafter executed and delivered by any or all of the Loan Parties.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” means with respect to any Fiscal Period of the Lead
Borrower, the result for such period of (i) Adjusted Net Earnings from
Operations, plus (ii) depreciation, amortization and all other non--cash charges
that were deducted in the calculation of Adjusted Net Earnings from Operations
for such period plus (iii) federal, state, local and foreign income taxes that
were deducted in the calculation of Adjusted Net Earnings from Operations for
such period, plus (iv) Consolidated Interest Expense to the extent deducted in
the calculation of Adjusted Net Earnings from Operations for such period, in
each case determined on a Consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period for any Person, interest
expense of such Person for such period, determined on a Consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means, with respect to Inventory, the lower of cost (on a first--in,
first--out basis) or market value, as reported on the Borrowers’ inventory
records and in a manner consistent with current practice.

“Credit Card Notifications” has the meaning provided therefor in
Section 2.23(d).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a major
credit or debit card issuer (including, but not limited to, Visa, Mastercard,
American Express, JCB, Paypal,

 

14



--------------------------------------------------------------------------------

BillMeLater and Discover and such other issuers approved by the Administrative
Agent) to a Loan Party resulting from charges by a customer of a Loan Party on
credit or debit cards issued by such issuer in connection with the sale of goods
by a Loan Party, or services performed by a Loan Party, in each case in the
ordinary course of its business.

“Credit Exposure” has the meaning set forth in Section 8.13.

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, (b) the then amount of the
Letter of Credit Outstandings and (c) the aggregate amount of any unpaid
Acceptance Reimbursement Obligations, whether or not then due.

“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Loan Parties.

“DDAs” means any checking or other demand deposit account maintained by any Loan
Party.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 8.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to any
Agent, Issuing Bank, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Lead Borrower, the Administrative Agent, the Lead
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect, (c) has failed, within three Business Days after written request by
the Administrative Agent or the Lead Borrower, to confirm in writing to the
Administrative Agent and the Lead Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or other similar Applicable
Law of any jurisdiction or any other bankruptcy, insolvency, or similar laws of
the United States of America or Canada, any state, province or territory
thereof, or any foreign jurisdiction, now or hereafter in effect, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
Canada or

 

15



--------------------------------------------------------------------------------

from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 8.13(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Lead Borrower, the Lead Issuing Bank, the Swingline Lender and each other Lender
promptly following such determination.

“Designated Disposition” means, collectively, the sales, transfers, leases or
other dispositions described on Schedule 15 of the Information Certificate.

“Disbursement Accounts” has the meaning provided therefor in Section 2.23(a).

“Disqualified Stock” means any Capital Stock of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, in each case prior to the Termination Date.

“Dollar Equivalent” of an amount denominated in currency other than Dollars
shall mean, at any time for the determination thereof, the amount of Dollars
which could be purchased with the amount of such other currency involved in such
computation at the spot exchange rate therefor as quoted by the Agent as of
11:00 A.M. (Boston time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Earn--Out Obligations” means any contingent consideration payable to the seller
in connection with a Permitted Acquisition based on future operating performance
of the acquired Person or assets or other purchase price adjustment or
indemnification obligation payable following the consummation of such Permitted
Acquisition based on criteria set forth in the documentation governing or
relating to such Permitted Acquisition.

“Edelman” has the meaning provided therefor in the Recitals.

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system
maintained by the Securities and Exchange Commission.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived by the Administrative Agent).

 

16



--------------------------------------------------------------------------------

“Eligible Accounts” means Accounts (excluding, for the avoidance of doubt,
Credit Card Receivables) due to a Loan Party as arise in the ordinary course of
business, which have been earned by performance, and are deemed by the
Administrative Agent in its reasonable discretion to be eligible for inclusion
in the calculation of the Borrowing Base. Without limiting the foregoing, unless
otherwise approved in writing by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts:

(a) Accounts that have been outstanding for more than ninety (90) days past the
invoice date or that are more than sixty (60) days past due; provided that
Eligible Accounts may include up to $3,000,000 of Accounts for which more than
ninety (90) days but less than one hundred twenty (120) days have elapsed since
the date of the original invoice therefor, but which are less than sixty
(60) days past due, in the ordinary course of the Loan Parties’ business and
provided further that Eligible Accounts may include Accounts of major department
stores, including, without limitation, Macy’s, Dillards and Nordstrom, for which
more than one hundred twenty (120) days but less than one hundred forty--five
days (145) have elapsed since the date of the original invoice therefor, but
which are less than sixty (60) days past due, in the ordinary course of the Loan
Parties’ business;

(b) Accounts due from any Person to the extent that fifty percent (50%) or more
of all Accounts from such Person are not Eligible Accounts pursuant to the other
provisions of this definition;

(c) Accounts with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents and Liens in favor of the holders of
the Refinancing Notes permitted pursuant to Section 6.2(h) hereof);

(d) Accounts that are not subject to a first priority security interest in favor
of the Collateral Agent, for the benefit of itself and the Secured Parties;

(e) Accounts with respect to which any of the representations, warranties,
covenants and agreements contained in any Loan Document are incorrect or have
been breached;

(f) Accounts with respect to which a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

(g) Accounts which represent a progress billing or as to which the applicable
Loan Party has extended the time for payment without the consent of the
Administrative Agent (for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to such the obligation to pay such invoice is conditioned
upon such Loan Party’s completion of any further performance under such contract
or agreement);

(h) Accounts with respect to which any one or more of the following events has
occurred to the account debtor on such Account: (i) death or judicial
declaration of incompetency of such account debtor who is a natural person;
(ii) the filing by or against

 

17



--------------------------------------------------------------------------------

such account debtor of a request, proposal or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding--up, or other relief under the Bankruptcy Code or other similar
Applicable Law of any jurisdiction or any other bankruptcy, insolvency, or
similar laws of the United States of America or Canada, any state, province or
territory thereof, or any foreign jurisdiction, now or hereafter in effect;
(iii) the making of any general assignment for the benefit of creditors by such
account debtor; (iv) the appointment of a receiver or trustee for such account
debtor or for any of the assets of the account debtor, including, without
limitation, the appointment of or taking possession by a “custodian,” as defined
in the Bankruptcy Code; (v) the institution by or against such account debtor of
any other type of insolvency proceeding (under the Bankruptcy Code or other
similar Applicable Law of any jurisdiction or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against, or winding up of affairs of, such account debtor; (vi) the sale,
assignment, or transfer of all or any material part of the assets of such
account debtor; (vii) the nonpayment generally by such account debtor of its
debts as they become due; or (viii) the cessation of the business of such
account debtor as a going concern;

(i) Accounts owed by a Person which (i) does not maintain its chief executive
office in the United States of America or Canada, (ii) is not organized under
the laws of the United States of America or Canada or any political subdivision,
or state, or province thereof, or (iii) is the government of any foreign country
or sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, except to the extent that such Account is secured or
payable by a letter of credit or acceptance satisfactory to the Administrative
Agent in its reasonable discretion;

(j) Accounts owed by a Person which is an Affiliate, director, officer, or
employee of such Loan Party;

(k) Accounts with respect to which either the perfection, enforceability, or
validity of the Collateral Agent’s Liens in such Account, or the Collateral
Agent’s right or ability to obtain direct payment to the Collateral Agent of the
proceeds of such Account, is governed by any federal, state, provincial or local
statutory requirements other than those of the UCC, PPSA, Civil Code, or the
Mortgages Act (Ontario) (except as provided in clause (m) following);

(l) Accounts owed by a Person to which a Loan Party is indebted in any way, or
which is subject to any right of setoff or recoupment by such Person, unless
such Person has entered into an agreement reasonably acceptable to the
Administrative Agent to waive setoff rights, or as to which such Person has
disputed liability or made any claim with respect to any other Account due from
such Person, but in each such case only to the extent of such indebtedness,
setoff, recoupment, dispute, or claim;

(m) Accounts owed by the government of (i) the United States of America or any
department, agency, public corporation, or other instrumentality thereof,
unless, in the case of the United States of America, the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. 3727 et seq.), or (ii) the federal
government of Canada or a political subdivision thereof, or any province or
territory, or any municipality or department or agency or instrumentality
thereof unless the provisions of the Financial Administration Act (Canada) or
any applicable provincial, territorial or municipal law of similar purpose and
effect restricting the assignment thereof, and in each case, any other steps
necessary to perfect the Agent’s Liens therein, have been complied with to the
Administrative Agent’s satisfaction with respect to such Account;

 

18



--------------------------------------------------------------------------------

(n) Accounts owed by any state, province, municipality, or other political
subdivision of the United States of America or any other government, country or
jurisdiction, or any department, agency, public corporation, or other
instrumentality thereof and as to which the Administrative Agent determines that
its Lien therein is not or cannot be perfected;

(o) Accounts which represent a sale on a bill--and--hold, guaranteed sale, sale
and return, sale on approval, consignment (other than with respect to
consignments to Bloomingdales, Inc. and/or QVC in an aggregate amount not to
exceed $5,000,000), or other repurchase or return (excluding sales subject to
returns of defective merchandise returned in the ordinary course of business)
basis;

(p) Accounts owed by trade vendors in connection with marketing and advertising
costs expended by a Loan Party;

(q) Accounts which are evidenced by a promissory note or other instrument or by
chattel paper;

(r) Accounts with respect to which the account debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Loan Party to seek judicial enforcement in such state of
payment of such Account, unless such Loan Party has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

(s) Accounts which arise out of a sale not made in the ordinary course of such
Loan Party’s business;

(t) Accounts with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by, or have been rejected or
objected to by, the account debtor or the services giving rise to such Account
have not been performed by such Loan Party, and, if applicable, accepted by the
account debtor, or the account debtor revokes its acceptance of such goods or
services;

(u) Accounts owed by a Person, or group of affiliated Persons, which is
obligated to the Loan Parties respecting Accounts the aggregate unpaid balance
of which exceeds thirty percent (30%) of the aggregate unpaid balance of all
Accounts owed to the Loan Parties at such time by all of the Loan Parties’
account debtors, but only to the extent of such excess;

(v) Accounts with respect to which such Loan Party or the Administrative Agent
has, in the exercise of the Administrative Agent’s reasonable credit judgment
after consultation with the Lead Borrower, deemed such Account as uncollectible
or has any reason to believe that such Account is uncollectible; and

 

19



--------------------------------------------------------------------------------

(w) Accounts which the Administrative Agent determines in its reasonable credit
judgment is ineligible for any other reason.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base.

“Eligible Assignee” means (a) a commercial bank, commercial finance company, or
other asset based lender having total assets in excess of $1,000,000,000,
(b) any Lender listed on the signature pages of this Agreement, (c) any
Affiliate of any Lender, (d) an Approved Fund, and (e) if an Event of Default
has occurred and is continuing, any Person reasonably acceptable to the
Administrative Agent; provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries, (ii) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (iii) a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (iv) any direct competitor of the Lead
Borrower which has been previously disclosed in writing to the Administrative
Agent by the Lead Borrower.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet such criteria at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case is originated in
the ordinary course of business of such Loan Party, and (ii) in each case is
deemed by the Administrative Agent in its reasonable discretion to be eligible
for inclusion in the calculation of the Borrowing Base. Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, an Account shall
indicate no Person other than a Loan Party as payee or remittance party. Without
limiting the foregoing, unless otherwise approved in writing by the
Administrative Agent, none of the following shall be deemed to be Eligible
Credit Card Receivables:

 

  (a) Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

 

  (b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

  (c) Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
Liens granted to the Collateral Agent, for its benefit and the ratable benefit
of the Secured Parties, pursuant to the Security Documents and Liens in favor of
the holders of the Refinancing Notes permitted pursuant to Section 6.2(h)
hereof);

 

  (d) Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent, for its benefit and the ratable
benefit of the Secured Parties (it being the intent that chargebacks in the
ordinary course by such processors shall not be deemed violative of this
clause);

 

20



--------------------------------------------------------------------------------

  (e) Credit Card Receivables which are disputed, are with recourse to a Loan
Party, or with respect to which a claim, counterclaim, right of setoff,
recoupment or chargeback has been asserted, unless such Person has entered into
an agreement reasonably acceptable to the Administrative Agent to waive setoff
rights, but in each such case only to the extent of such claim, counterclaim,
right of setoff, recoupment or chargeback, it being understood that for purposes
of this clause (e), “with recourse” means solely that the applicable Loan Party
is liable to the relevant credit card processor in the event that the credit
cardholder fails to pay his or her credit card bill;

 

  (f) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase such Credit Card
Receivables from such credit card processor;

 

  (g) Credit Card Receivables with respect to which any one or more of the
following events has occurred to the issuer or payment processor of the
applicable credit card: (i) the filing by or against such issuer or payment
processor of a request, proposal or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding--up, or
other relief under the Bankruptcy Code or other similar Applicable Law of any
jurisdiction or any other bankruptcy, insolvency, or similar laws of the United
States of America or Canada, any state, province or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; (ii) the making of any general
assignment for the benefit of creditors by such issuer or payment processor;
(iii) the appointment of a receiver or trustee for such issuer or payment
processor or for any of the assets of the issuer or payment processor,
including, without limitation, the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code; (iv) the institution by or
against such issuer or payment processor of any other type of insolvency
proceeding (under the Bankruptcy Code or other similar Applicable Law of any
jurisdiction or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, such issuer or payment processor; (v) the sale, assignment, or
transfer of all or any material part of the assets of such issuer or payment
processor; (vi) the nonpayment generally by such issuer or payment processor of
its debts as they become due; or (vii) the cessation of the business of such
issuer or payment processor as a going;

 

  (h) Credit Card Receivables with respect to which either the perfection,
enforceability, or validity of the Collateral Agent’s Liens in such Credit Card
Receivables, or the Collateral Agent’s right or ability to obtain direct payment
to the Collateral Agent of the proceeds of such Credit Card Receivables, is
governed by any federal, state, provincial or local statutory requirements other
than those of the UCC, PPSA, Civil Code, or the Mortgages Act (Ontario);

 

21



--------------------------------------------------------------------------------

  (i) Credit Card Receivables which are not valid, legally enforceable
obligations of the applicable issuer with respect thereto;

 

  (j) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

 

  (k) Credit Card Receivables which are evidenced by a promissory note or other
instrument or by chattel paper;

 

  (l) Credit Card Receivables with respect to which such Loan Party or the
Administrative Agent has, in the Administrative Agent’s reasonable credit
judgment, deemed such Credit Card Receivables as uncollectible or has any reason
to believe that such Credit Card Receivables are uncollectible; and

 

  (m) Credit Card Receivables which the Administrative Agent determines in its
reasonable credit judgment is ineligible for any other reason.

If any Credit Card Receivable at any time ceases to be an Eligible Credit Card
Receivable, then such Credit Card Receivable shall promptly be excluded from the
calculation of the Borrowing Base.

“Eligible In--Transit Inventory” means, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory:

(a) (i) which has been shipped from a location within the United States of
America or Canada for receipt by a Loan Party within sixty (60) days of the date
of determination, but which has not yet delivered to such Loan Party, (ii) for
which title has passed to such Loan Party, (iii) for which the bill of lading or
other document of title reflects a Loan Party as consignee, (iv) which is
insured to the reasonable satisfaction of the Collateral Agent, and (v) which
otherwise would constitute Eligible Inventory; or

(b) (i) which has been shipped from a location (other than one within the United
States of America or Canada) for receipt by a Loan Party within sixty (60) days
of the date of determination and is reflected in the Loan Parties’ import
system, but which has not yet delivered to such Loan Party, (ii) for which title
has passed to such Loan Party, (iii) for which the bill of lading or other
document of title reflects a Loan Party as consignee (along with delivery to
such Loan Party or its customs broker of the documents of title with respect
thereto), (iv) as to which the Collateral Agent has control over a set of
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Collateral Agent, by the delivery of a customs broker agency
agreement, satisfactory to the Collateral Agent), (v) which is insured to the
reasonable satisfaction of the Collateral Agent, and (vi) which otherwise would
constitute Eligible Inventory.

“Eligible Inventory” means, as of the date of determination thereof,
(a) Eligible In--Transit Inventory, and (b) items of Inventory of the Loan
Parties that are finished goods, merchantable and readily saleable to the public
in the ordinary course, in each case deemed by the Administrative Agent in its
reasonable discretion to be eligible for inclusion in the calculation of the
Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:

 

22



--------------------------------------------------------------------------------

(a) Inventory that is not owned solely by one or more Loan Parties, or is leased
or on consignment to a Loan Party or by a Loan Party to another Person (other
than consigned inventory at Bloomingdale’s, Inc. and/or QVC in an aggregate
amount not to exceed $2,000,000 so long as the Collateral Agent shall have
received an agreement from Bloomingdale’s, Inc. and/or QVC, as applicable, to
provide the Collateral Agent with access to the Inventory of such Loan Party
held by such Person on consignment and a reasonable time to repossess or remove
such Inventory (or dispose of such Inventory from the premises of
Bloomingdale’s, Inc. and/or QVC, as applicable), in form and substance
reasonably satisfactory to the Collateral Agent), or such Loan Party does not
have good and valid title thereto;

(b) Except as provided in clause (n) below, Inventory (including any portion
thereof in transit from vendors, other than Eligible In--Transit Inventory) that
is not located at a warehouse facility, distribution center or store, in each
case that is owned or leased by a Loan Party;

(c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, (ii) goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents, or (iii) goods that are obsolete, slow moving, stale, or not
usable or saleable at prices approximating at least Cost; in the normal course
of such Loan Party’s business, in each case, to the extent any of the foregoing
((i) through (iii)) is not factored into the calculation of Appraised Value
Percentage;

(d) Inventory that is not located in the United States of America (excluding
territories and possessions thereof) or Canada other than Eligible In--Transit
Inventory;

(e) Inventory which is subject to any Lien (other than Liens granted to the
Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents, Permitted Encumbrances described in
clause (ii) of the definition thereof, and Liens in favor of the holders of the
Refinancing Notes permitted pursuant to Section 6.2(h) hereof);

(f) Inventory (other than Inventory subject to Permitted Encumbrances described
in clause (ii) of the definition thereof) that is not subject to a perfected
first priority security interest in favor of the Collateral Agent for the
benefit of the Secured Parties;

(g) Inventory which consists of work--in--process, chemicals, samples,
protoypes, shopping bags and similar supplies which are not intended for sale in
the ordinary course of business (but specifically excluding purses, satchels,
backpacks and similar finished goods which are merchantable and readily saleable
to the public in the ordinary course) packing and shipping materials and other
similar non--merchandise categories;

(h) Inventory as to which insurance in compliance with the provisions of
Section 5.7 hereof is not in effect;

(i) Inventory which has been sold but not yet delivered or as to which any Loan
Party has accepted a deposit;

 

23



--------------------------------------------------------------------------------

(j) Inventory which is acquired in a Permitted Acquisition unless the Collateral
Agent, in its Permitted Discretion, agrees that such Inventory shall temporarily
be deemed Eligible Inventory, provided, however that if the Collateral Agent so
agrees, the advance rate (x) for any such Inventory consisting of shoe Inventory
shall not exceed the applicable percentage determined in accordance with the
definition of “Appraised Value Percentage” for other Inventory of the Loan
Parties (as utilized in the most recent Borrowing Base Certificate), and (y) for
any other such Inventory shall not exceed 50% of the Cost of such Inventory,
and, in each case, such Inventory shall be deemed Eligible Inventory for no more
than ninety (90) days except as set forth in the following proviso, and provided
further that, during such ninety (90) day period referred to above, the
Collateral Agent shall cause an appraisal of such Inventory to be completed,
shall establish Inventory Reserves (if applicable) therefor, and shall otherwise
determine whether such Inventory shall be deemed Eligible Inventory;

(k) Inventory that does not consist of finished goods;

(l) Eligible In--Transit Inventory to the extent such Inventory exceeds 15% of
total Inventory as shown on the Consolidated financial statements of the Lead
Borrower;

(m) Inventory that that is not reflected in the details of a current perpetual
inventory report (unless reflected in a report to the Administrative Agent as
“in--transit” Inventory);

(n) Inventory that contains or bears any proprietary rights licensed to a Loan
Party by any Person, if the Administrative Agent is not satisfied that it may
sell or otherwise dispose of such Inventory in accordance with the terms of the
Security Documents without infringing the rights of the licensor of such
proprietary rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
unless either (i) the licensor has entered into a consent or sublicense
agreement with the Collateral Agent in form and substance reasonably acceptable
to the Agents (it being understood that each such agreement entered into
pursuant to the Existing Credit Agreement shall be deemed to satisfy the
requirement set forth in this clause (i)), (ii) the Adjusted Fixed Charge
Coverage Ratio is greater than 1.25:1.00, or (iii) if the Adjusted Fixed Charge
Coverage Ratio is less than 1.25:1.00, (A) such Inventory (other than Inventory
of the Famous Footwear Division of the Loan Parties) from a licensor shall be
deemed Eligible Inventory only to the extent that the value of such Inventory
does not exceed $25,000,000 (excluding Dr. Scholls Inventory), and (B) licensed
Inventory in the Famous Footwear Division of the Loan Parties shall be deemed
Eligible Inventory only to the extent that the value of such Inventory does not
exceed $25,000,000 (excluding Dr. Scholls Inventory); or

(o) Inventory that is located in a public warehouse or in possession of a bailee
or in a facility leased by such Loan Party, if the applicable warehouseman,
bailee, or lessor has not delivered to the Collateral Agent, if requested by the
Collateral Agent, a subordination agreement or cession of rank and, as to any
such Person, an agreement to provide the Collateral Agent with access to the
Inventory located in or on such Real Estate and with respect to any such lessor,
a reasonable time to sell and dispose of the Inventory from such Real Estate, in
form and substance reasonably satisfactory to the Collateral Agent or if a
Reserve for rents or storage charges has not been established for Inventory at
that location, it being understood that each such agreement entered into
pursuant to the Existing Credit Agreement shall be deemed to satisfy each of the
foregoing requirements.

 

24



--------------------------------------------------------------------------------

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In--Transit Inventory and for which no
documents of title have then been issued; (ii) which Inventory otherwise would
constitute Eligible Inventory (without giving effect to the exclusions set forth
in clauses (b), (d) and (n) of the definition of “Eligible Inventory”),
(c) which Commercial Letter of Credit has an expiry within sixty (60) days of
the date of initial issuance of such Commercial Letter of Credit, and (iv) which
Commercial Letter of Credit provides that it may be drawn only after the
Inventory is completed and after documents of title have been issued for such
Inventory reflecting a Borrower or the Collateral Agent as consignee of such
Inventory.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, handling,
treatment, storage, disposal, Release or threatened Release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by a Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by a Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by a
Borrower or

 

25



--------------------------------------------------------------------------------

any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by a
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Section 7. An “Event
of Default” shall be deemed to have occurred and to be continuing unless and
until that Event of Default has been duly waived in writing or cured, in each
case as provided in this Agreement.

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the Loan Cap, over (b) the outstanding Credit Extensions.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guaranty of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 9.24 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

“Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing
Bank, any Acceptance Lender or any other recipient (each, a “Recipient”) of any
payment to be made by or on account of any obligation of the Loan Parties
hereunder and under any other Loan Document, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by a Borrower under Section 2.30(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.28, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.28 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

26



--------------------------------------------------------------------------------

“Existing Acceptances” means each of the acceptances issued under the Existing
Credit Agreement prior to the date hereof.

“Existing Credit Agreement” has the meaning set forth in the Preamble to the
Agreement.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement prior to the date hereof.

“Extended Commitments” means any class of Commitments the maturity of which
shall have been extended pursuant to Section 2.31.

“Extended Loans” means any Revolving Loans made pursuant to the Extended
Commitments.

“Extension” as defined in Section 2.31(a).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Lead Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 2.31, the Issuing Banks and/or the Swingline Lender
implementing an Extension in accordance with Section 2.31.

“Extension Offer” as defined in Section 2.31(a).

“Facility Guaranty” means collectively, the Canadian Guaranty and the Amended
and Restated Domestic Guaranty in each case dated as of July 21, 2004, executed
by the applicable Facility Guarantors in favor of the Agents, the Issuing Banks,
Acceptance Lenders, the Lenders and the other Secured Parties.

“Facility Guarantors” means each Borrower and Brown Canada.

“Facility Guarantors’ Collateral Documents” means all security agreementsthe
Borrower Security Agreement, pledge agreements, and other instruments, documents
or agreements executed and/or amended and delivered by the Facility Guarantors
to secure the Facility Guaranty and/or the Obligations.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

27



--------------------------------------------------------------------------------

“Fee Letter” means the letter entitled “Fee Letter” among the Borrowers, the
Administrative Agent and MLPFS dated as of November 26, 2014, as such letter may
from time to time be amended.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, chief accounting officer, senior vice president--finance, treasurer,
controller or assistant controller of such Borrower.

“Fiscal Period” means one of the three Fiscal Periods in a Fiscal Quarter each
of which is approximately one month in duration. There are twelve (12) Fiscal
Periods in each Fiscal Year.

“Fiscal Quarter” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on Saturday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means, with respect to the Lead Borrower, the Lead Borrower’s
Fiscal Year for financial accounting purposes. As of the Effective Date, the
current Fiscal Year of the Lead Borrower will end on January 31, 2015.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
the Lead Borrower for the preceding four Fiscal Quarters then ended, the ratio
of (a) Consolidated EBITDA for such period, to (b) Fixed Charges for such
period.

“Fixed Charges” means, for any period, as determined for the Lead Borrower and
its Subsidiaries on a Consolidated basis, without duplication, the sum of
(a) Consolidated Interest Expense during such period, (b) Capital Expenditures
(excluding Capital Expenditures funded with Indebtedness other than Revolving
Loans) during such period, (c) scheduled principal payments of Indebtedness
payable over the course of the preceding four (4) Fiscal Quarters, (d) federal,
state, local, and foreign income taxes net of refunds received, to the extent
any such taxes are paid in cash during such period (excluding taxes paid to
repatriate foreign earnings for fiscal periods which are more than twelve months
prior to the date of determination of Fixed Charges for any period), and
(e) Restricted Payments during such period, excluding any Restricted Payments
(x) consisting of dividends or distributions made in Capital Stock under clause
(a) of the definition thereof and (y) permitted under Section 6.7(a)(iii).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Plan” means any benefit plan established or maintained outside of the
United States of America which a Loan Party maintains, sponsors, or to which
such Person has any obligation or liability and which provides or otherwise
makes available retirement or deferred benefits of any kind whatsoever to
employees.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

28



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the Letter of Credit Outstandings with respect to Letters of Credit issued by
such Issuing Bank other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fronting Fee” has the meaning given to such term in Section 2.14(b).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means accounting principles which are (a) consistent with those
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors (or successors) in effect and applicable to that accounting period
in respect of which reference to GAAP is being made, and (b) consistently
applied with past financial statements of the Lead Borrower and its Subsidiaries
on a Consolidated basis adopting the same principles.

“Governmental Authority” means the government of the United States of America or
Canada or any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, department, agency, board, commission, tribunal, committee, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or acceptance or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold and
other fungi, bacteria, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.

 

29



--------------------------------------------------------------------------------

“Headquarters” means the Real Estate at which the Lead Borrower’s headquarters
are maintained and other Real Estate located adjacent thereto, including the
Real Estate located at 8300, 8350, 8400 and 8500 Maryland Avenue, St. Louis,
Missouri and the lot at the corner of Maryland Avenue and Topton Way, St. Louis,
Missouri.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations for borrowed money
which are without recourse to the credit of such Person), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created unless such account is the
subject of a bona fide dispute and adequate reserves have been established
therefor in accordance with GAAP), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) the net termination obligations of all Swap
Contracts, and (l) the present value (discounted at the interest rate applicable
to such obligations) of the principal and interest portions of all rental
obligations of such Person under any Synthetic Lease, tax retention operating
lease, off--balance sheet loan or similar off--balance sheet financing where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided therefor in Section 9.3(b).

“Information Certificate” means a certificate in a form approved by the
Collateral Agent. The term “Information Certificate” shall include the
Information Certificate delivered on the Effective Date and each Information
Certificate delivered in connection with the joinder of a new Borrower or
Facility Guarantor and approved by the Administrative Agent in accordance with
the proviso to Section 5.1(d), and as each may be supplemented in accordance
with Section 5.1(d).

 

30



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the fifteenth day of each January, April, July and October,
and (b) with respect to any LIBO Loan, on the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part, and, in addition, if
such LIBO Loan has an Interest Period of greater than 90 days, on the last day
of the third, sixth and ninth months of such Interest Period, as applicable.
Except as otherwise provided herein, if any day on which a payment is due is not
a Business Day, then the payment shall be due on the next day following which is
a Business Day and such extension of time shall be included in computing
interest and fees in connection with such payment.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending seven days or one, three or
six months thereafter, and, if available from all of the Lenders, nine months or
twelve months thereafter, as the Lead Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement,
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, and (c) any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Borrower Security
AgreementsAgreement.

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
most recently conducted appraisal, such reserves as may be established from time
to time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion (after consultation with the Lead Borrower (whose consent to any
Inventory Reserves shall not be required)) with respect to the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as affect the appraised or market value of the Eligible Inventory.
Without limiting the generality of the foregoing, in the Administrative Agent’s
Permitted Discretion, Inventory Reserves may include (but are not limited to)
reserves based on (i) Shrink; (ii) capitalized freight and internal profit
reserves used in the Borrowers’ calculation of cost of goods sold;
(iii) obsolescence; (iv) seasonality; (v) imbalance; (vi) change in Inventory
character or composition; (vii) change in inventory mix; (viii) reasonably
anticipated changes in appraised value of Inventory between appraisals; and
(ix) retail markdowns and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events. Inventory Reserves shall be established and
calculated in a manner and methodology consistent with the Administrative
Agent’s practices with the Loan Parties as of the Effective Date, provided that
in establishing and calculating any such Inventory Reserves, the Administrative
Agent may take into account changes to the Loan Parties’ business

 

31



--------------------------------------------------------------------------------

after the Effective Date, and provided further, however, that if (x) an Event of
Default exists, (y) any of the conditions described in clauses (ii) and (iii) of
the first sentence of the definition of “Permitted Discretion” apply, or (z) any
factor or circumstance described in clause (D) of the second sentence of the
definition of “Permitted Discretion” exists, then Inventory Reserves may be
established and calculated in a manner and methodology consistent with the
Administrative Agent’s practices as of the Effective Date with other similarly
situated borrowers. The Inventory Reserves in effect on the Effective Date are
reflected on the Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 4.1(d) hereof.

“Investment” has the meaning provided therefor in Section 6.4.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, collectively, the Lead Issuing Bank, Wells Fargo Bank,
National Association, and, upon the reasonable consent of the Administrative
Agent, up to two (2) additional Lenders who agree to act as an Issuing Bank
(other than the Lead Issuing Bank and Wells Fargo Bank, National Association),
provided that any such additional Lender shall be deemed an Issuing Bank
hereunder solely during the period during which a Letter of Credit issued by
such Lender (other than the Lead Issuing Bank and Wells Fargo Bank, National
Association) is outstanding and either undrawn (in whole or in part) or with
respect to which there is an unreimbursed L/C Disbursement. Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case during the period during which
any such Letter of Credit is outstanding and either undrawn (in whole or in
part) or with respect to which there is an unreimbursed L/C Disbursement, during
such period the term “Issuing Bank” shall include any such Affiliate with
respect to such Letters of Credit.

“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Bank, National Association, in their capacities as lead arrangers
and bookrunners hereunder.

“Lead Borrower” means Brown Shoe Company, Inc.

“Lead Issuing Bank” means Bank of America, in its capacity as such and any
successor in such capacity.

“Lenders” means the Persons identified on Schedule 1.1 and each assignee that
becomes a party to this Agreement as set forth in Section 9.5(b), or each Person
that becomes an Additional Commitment Lender as set forth in Section 2.2(a).

“Letter of Credit” means a letter of credit that satisfies all of the following
conditions: (i) is issued pursuant to this Agreement for the account of any
Borrower or any Facility Guarantor or for the joint account of any Borrower or
any Facility Guarantor and any Loan Party or any of

 

32



--------------------------------------------------------------------------------

its Subsidiaries, (ii) is a Standby Letter of Credit or Commercial Letter of
Credit, (iii) is issued in connection with the purchase of Inventory by any Loan
Party, or in support of an obligation of any Loan Party or any of its
Subsidiaries incurred in the ordinary course of business, or for any other
purpose that is reasonably acceptable to the Administrative Agent, and (iv) is
in form and substance reasonably satisfactory to the Lead Issuing Bank and, if
applicable, the Issuing Bank issuing such Letter of Credit. Without limiting the
foregoing, the Existing Letters of Credit shall be deemed Letters of Credit
issued under this Agreement.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to Section 2.14.

“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which the applicable Issuing Bank has not then been reimbursed by the
Loan Parties.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” means any Loan bearing interest at a rate determined by reference to
the Adjusted LIBO Rate in accordance with the provisions of Section 2.

“LIBO Rate” means:

(a) for any Interest Period with respect to a LIBO Loan, the rate per annum
equal to the London interbank offered rate administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that if such ICE LIBOR shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Prime Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

33



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset (c) any other lien, charge, privilege, secured claim, title
retention, garnishment right, deemed trust, encumbrance or other right affecting
assets, choate or inchoate, arising by any statute, act of law of any
jurisdiction at common law or in equity or by agreement; and (d) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Account” has the meaning assigned to such term in Section 2.22.

“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guaranty, the
Confirmation Agreement, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith or therewith, or in connection
with any Bank Product or Cash Management Services.

“Loan Party” means each Borrower and each Facility Guarantor.

“Loans” means all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.

“Macy’s” means, collectively, Macy’s Inc. (formerly known as Federated
Department Stores, Inc.) and any successor thereto.

“Maintenance Capital Expenditures” means Capital Expenditures incurred for the
purposes of maintaining existing facilities, but excluding initial expenditures
related to new facilities and remodels of existing facilities.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder.

 

34



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties in an aggregate principal amount
exceeding $25,000,000.

“Material Subsidiary” means each Domestic Subsidiary or, so long as Brown Canada
is a Loan Party, any Canadian Subsidiary, in each case of a Loan Party which, as
of the last day of any Fiscal Quarter, satisfied any one or more of the
following tests:

(a) such Subsidiary owns property that would constitute Collateral valued in
excess of $10,000,000; or

(b) such Subsidiary has revenues in any Fiscal Year in excess of $50,000,000; or

(c) such Subsidiary, and all other Subsidiaries which are not Loan Parties own
property that would constitute Collateral valued in excess of $25,000,000, then
all such Subsidiaries shall be deemed Material Subsidiaries; or

(d) such Subsidiary and all other Subsidiaries which are not Loan Parties have
revenues in any Fiscal Year in excess of $100,000,000, then all such
Subsidiaries shall be deemed Material Subsidiaries.

For clarity, a Subsidiary shall not be deemed a “Material Subsidiary” unless it
meets any of the foregoing tests, notwithstanding that such Subsidiary is the
holder of the Capital Stock of another Subsidiary which satisfies such tests.

“Maturity Date” means December 18, 2019.

“Maximum Rate” has the meaning provided therefor in Section 9.14.

“Minority Lenders” has the meaning provided therefor in Section 9.2(c).

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Amount of Eligible Credit Card Receivables” means, at any time, the gross
amount of Eligible Credit Card Receivables less, without duplication, (a) sales,
excise, or similar taxes which are not reserved in the Borrowing Base, and
(b) returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, counterclaims, disputes, and other defenses of any nature at any
time issued, owing, granted, outstanding, available, or claimed, in each case
calculated and determined in Dollars.

 

35



--------------------------------------------------------------------------------

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less, without duplication, (a) sales, excise, or similar taxes
which are not reserved in the Borrowing Base, and (b) returns, discounts,
claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes, and other defenses of any nature at any time issued,
owing, granted, outstanding, available, or claimed, in each case calculated and
determined in Dollars.

“Noncompliance Notice” has the meaning provided therefor in Section 2.6(b).

“Non--Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

“Notes” means (a) the promissory notes of the Borrowers substantially in the
form of Exhibit B, each payable to the order of a Lender, evidencing the
Revolving Loans and (b) the Swingline Note.

“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Borrower under any
federal or state bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit or Acceptance, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Secured Parties under the Credit Agreement and the other Loan Documents,
including all monetary obligations that accrue after the commencement of any
case or proceeding by or against any Borrower under any federal or state
bankruptcy, insolvency, receivership or similar law, whether or not allowed in
such case or proceeding, (b) the due and punctual payment and performance of all
covenants, agreements, obligations and liabilities of the Loan Parties under or
pursuant to this Agreement and the other Loan Documents, and (c) solely to the
extent that there is sufficient Collateral following satisfaction of the
Obligations described in clause (a) of this definition, the payment and
performance under any transaction with any Lender or any of its Affiliates,
which arises out of any Bank Products or Cash Management Services; provided that
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

36



--------------------------------------------------------------------------------

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the Loan Cap.

“Participant” has the meaning provided therefor in Section 9.5(e).

“Participant Register” as defined in Section 9.04(f)(ii).

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment (other than a Restricted Payment) subject to
the Payment Conditions, that (a) no Default or Event of Default then exists or
would arise as a result of the entering into such transaction or the making of
such payment and (b) prior to and after giving effect to such transaction or
payment, and on a projected basis for the two (2) Fiscal Quarters following such
transaction or payment, Excess Availability shall exceed the greater of
(i) twelve and one--half percent (12.5%) of the Loan Cap and (ii) $62,500,000;
(c) either (i) the Adjusted Fixed Charge Coverage Ratio, on a pro--forma basis
(in each case, after giving effect to such transaction or payment) shall be
equal to or greater than 1.0:1.0 or (ii) prior to and after giving effect to
such transaction or payment, and on a projected basis for the two (2) Fiscal
Quarters following such transaction or payment, Excess Availability shall exceed
twenty--five percent (25%) of the Loan Cap; and (d) the Loan Parties shall have
provided the Administrative Agent with a certificate from a Financial Officer
demonstrating to the reasonable satisfaction of the Administrative Agent that,
on a pro forma basis (after giving effect to such transaction or payment), the
Loan Parties, taken as a whole, are, and will be, Solvent.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Investment in, a purchase of the Capital Stock
in, or the acquisition of all or a substantial portion of the assets or
properties of, any Person or of any business unit or division of any Person, the
entering into any exchange of securities with any Person, or the entering into
any transaction, merger or consolidation of any Person, or any acquisition of
any retail store locations of any Person (each of the foregoing an
“Acquisition”) in each case which satisfies each of the following conditions:

 

  (i) The Acquisition is of a business permitted to be conducted by the
Borrowers pursuant to Section 6.3(b) hereof;

 

  (ii) Prior to and after giving effect to the Acquisition, no Default or Event
of Default will exist or will arise therefrom;

 

  (iii) The Borrowers shall have furnished the Administrative Agent with the
information required under Section 5.1(i) of this Agreement;

 

  (iv) If the Acquisition is of the Capital Stock of any Person, the Acquisition
is structured so that the Person shall become a wholly owned Subsidiary of the
Lead Borrower and such Person will become a Borrower or Facility Guarantor if
required in accordance with Section 5.14 hereof and if such Person is required
to become a Borrower or Facility Guarantor, the Borrowers (including such
Person) shall take such steps as are necessary to grant to the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable first
priority security interest (except as provided in Section 6.2 hereof) in all of
the assets (that would otherwise constitute Collateral) acquired in connection
with such Acquisition;

 

37



--------------------------------------------------------------------------------

  (v) If a Borrower shall merge with such other Person, such Borrower shall be
the surviving party of such merger;

 

  (vi) such acquisition shall not be a hostile or contested acquisition;

 

  (vii) the total consideration paid or payable in connection with any
Acquisition (whether in cash, property or securities) shall not exceed
$50,000,000 for any Acquisition or $125,000,000 in the aggregate for all
Acquisitions after the Effective Date, unless, in each case, the Payment
Conditions are satisfied; and

 

  (viii) no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected, as of the date of such acquisition, to result in the
existence or occurrence of a Material Adverse Effect.

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment based upon any factor or circumstance which it reasonably believes in
good faith: (i) will or could reasonably be expected to adversely affect the
value of the Collateral, the enforceability or priority of the Collateral
Agent’s Liens thereon in favor of the Secured Parties or the amount which the
Collateral Agent and the Secured Parties would likely receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral; (ii) suggests that any collateral report or financial
information delivered to the Administrative Agent by or on behalf of the Loan
Parties is incomplete, inaccurate or misleading in any material respect;
(iii) could reasonably be expected to materially increase the likelihood of a
bankruptcy, reorganization or other insolvency proceeding involving any Loan
Party; or (iv) creates or reasonably could be expected to create a Default or
Event of Default. In exercising such judgment, the Administrative Agent may
consider such factors or circumstances already included in or tested by the
definition of Eligible Accounts, Eligible In--Transit Inventory, or Eligible
Inventory, as well as any of the following: (A) the financial and business
climate and prospects of any Loan Party’s industry and general macroeconomic
conditions; (B) changes in demand for and pricing of Inventory; (C) changes in
any concentration of risk with respect to Inventory; (D) any other factors or
circumstances that will or could reasonably be expected to have a Material
Adverse Effect; (E) audits of books and records by third parties, history of
chargebacks or other credit adjustments; and (F) any other factors that change
or could reasonably be expected to change the credit risk of lending to the
Borrowers on the security of the Accounts and Inventory. Notwithstanding the
foregoing, it shall not be within Permitted Discretion for the Administrative
Agent to establish Reserves which are duplicative of each other whether or not
such reserves fall under more than one reserve category.

 

38



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(i) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.5;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.5;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old--age pension and other
social security laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(v) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(l);

(vi) easements, zoning restrictions, rights--of--way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Loan Party;

(vii) Possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided that such Liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(viii) Landlords’ and lessors’ Liens in respect of rent not in default or that
is being contested in compliance with Section 5.5;

(ix) any interest or title of a licensor or sublicensor, with respect to any
assets under any license agreement entered into in the ordinary course of
business, provided that the same do not in any material respect interfere with
the business of the Loan Parties or their Subsidiaries or materially detract
from the value of the relevant assets of the Loan Parties or its Subsidiaries;

(x) licenses, sublicenses, leases or subleases with respect to any assets
granted to third Persons in the ordinary course of business, provided that the
same do not in any material respect interfere with the business of the Loan
Parties or their Subsidiaries or materially detract from the value of the
relevant assets of the Loan Parties or their Subsidiaries;

(xi) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;

 

39



--------------------------------------------------------------------------------

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and

(xiii) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of its business to secure Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry;

provided that, except as provided in any one or more of clauses (i) through
(xiii) above, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means each of the following:

(i) Investments in direct obligations of the United States of America (or any
agency thereof or any obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof;

(ii) Investments in commercial paper maturing within 90 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A--2 or P--2 from S&P or from Moody’s;

(iii) Investments in certificates of deposit maturing within one year from the
date of acquisition, banker’s acceptances, Eurodollar bank deposits, and
overnight bank deposits, in each case issued by or created by, or with, a
Lender, an Affiliate of a Lender or a bank or trust company organized under the
laws of the United States of America or Canada or any state, province or
territory thereof, having capital and surplus aggregating at least $100,000,000,
and other bank deposits to the extent such deposits are insured by a
Governmental Authority or pursuant to any governmental deposit insurance program
or are in the process of collection and transfer in the ordinary course of
business to any deposit account which is maintained in the name of the
Collateral Agent or the Administrative Agent or any Loan Party, or any of them,
as the Administrative Agent may determine, on terms acceptable to the
Administrative Agent;

(iv) Investments in mutual funds substantially all of the assets of which are
securities of the type described in clauses (i), (ii) and (iii) of this
definition;

(v) Investments by the Loan Parties in deposit accounts (including savings
accounts) in the ordinary course of business with financial institutions
(A) located in the United States of America and Canada, and (B) located in a
jurisdiction other than the United States of America and Canada in an amount not
in excess of $5,000,000 in the aggregate; and

(vi) fully collateralized repurchase obligations of any commercial bank
organized under the laws of the United States of America or any state thereof,
having capital and surplus aggregating at least $100,000,000, having a term of
not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the government of the United States of America;

 

40



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, (i) after the occurrence and
during the continuance of a Cash Dominion Event, no such additional Investments
(other than those described in clause (v) above) shall be permitted to be made
by a Borrower unless either (A) no Loans are then outstanding, or (B) the
Investment is a temporary Investment pending expiration of an Interest Period
for a LIBO Loan, the proceeds of which Investment will be applied to the
Obligations after the expiration of such Interest Period, and (ii) no such
Investments shall be permitted by a Borrower unless such Investments are pledged
by the applicable Borrower to the Administrative Agent as additional collateral
for the Obligations pursuant to such agreements as may be reasonably required by
the Administrative Agent.

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents, or
(b) which is otherwise in the Lenders’ interests; provided that Permitted
Overadvances shall not (i) exceed five percent of the then Borrowing Base in the
aggregate outstanding at any time and (ii) remain outstanding for more than
thirty consecutive Business Days, unless in case of clause (ii) (A) a
liquidation of all or substantially all of the Collateral is being undertaken,
or (B) the Required Lenders otherwise agree; and provided further that the
foregoing shall not (1) modify or abrogate any of the provisions of
Section 2.7(h) regarding the Lenders’ obligations with respect to L/C
Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further provided that in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions (including any Overadvance or
proposed Overadvance) would exceed the Total Commitments.

“Permitted Stock Repurchase” means a purchase by the Lead Borrower of Capital
Stock of the Lead Borrower so long as, after giving effect to such purchase,
(a) no Default or Event of Default then exists or would arise of a result of
making such purchase, (b) pro forma Excess Availability on a projected basis for
the six (6) months following such purchase exceeds fifteen (15%) percent of the
Loan Cap, and (b) the Loan Parties shall have provided the Administrative Agent
with a certificate from a Financial Officer demonstrating to the reasonable
satisfaction of the Administrative Agent that, on a pro forma basis (after
giving effect to such purchase), the Loan Parties, taken as a whole, are, and
will be, Solvent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, the laws of
which are required by such legislation to be applied in connection with the
issue, perfection, enforcement, opposability, validity or effect of security
interests.

 

41



--------------------------------------------------------------------------------

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the Adjusted
LIBO Rate for an Interest Period of one month determined at approximately 11:00
a.m. (London time) on such day plus 1.00% per annum and (c) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Section 2.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Loan Party, including all easements, rights--of--way, and similar rights
relating thereto and all leases, tenancies, and occupancies thereof.

“Refinancing Notes” means publicly issued or privately placed notes which
refinance all or a portion of the Senior Notes so long as, after giving effect
thereto (i) the aggregate principal amount of the Senior Notes and Refinancing
Notes outstanding after giving effect to the issuance of the Refinancing Notes
is not greater than $350,000,000, (ii) the result of such refinancing shall not
result in a maturity date which is earlier than six (6) months following the
Maturity Date or decreased weighted average life, (iii) the holders of such
refinancing notes are not afforded covenants, defaults, rights or remedies,
taken as a whole, which are materially more burdensome to the obligor or
obligors than those contained in the Senior Notes being refinanced, (iv) the
obligor or obligors under any such refinancing notes are Loan Parties hereunder,
(v) the collateral, if applicable, granted pursuant to any such refinancing
notes does not include any property or assets of such obligor or obligors other
than Accounts, Inventory and proceeds thereof, provided that any Liens in favor
of any holders of such refinancing notes shall be junior and subordinate to the
Liens in favor of the Collateral Agent and shall be subject at all times to the
terms and conditions of an intercreditor agreement with the Agents in form and
substance satisfactory to the Agents, (vi) the subordination, to the extent
applicable, and other material provisions of the refinancing notes are no less
favorable to the Lenders than those terms of the Senior Notes being refinanced,
and (vii) the refinancing notes are not exchangeable or convertible into any
other Indebtedness which does not comply with clauses (i) through (vi) above.
For purposes of this definition, if the Senior Notes (1) have been called for
redemption in accordance with the terms of the Senior Notes Indenture and
(2) the Lead Borrower has irrevocably deposited funds in such amounts as are
sufficient to pay and discharge the entire Indebtedness on the Senior Notes in
accordance with the terms of the Senior Notes Indenture and has satisfied and
discharged the Senior Notes Indenture in accordance with the terms thereof, the
Senior Notes will not be considered to be outstanding.

 

42



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.5(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Relevant Date” means (i) in the case of each Lender signatory hereto on the
Effective Date, the Effective Date, and (ii) in the case of each other Lender,
the effective date of the Assignment and Acceptance or other document pursuant
to which it becomes a Lender.

“Required Lenders” means, at any time, at least three (3) Lenders having
Commitments greater than 50% of the Total Commitments, or if the Commitments
have been terminated, Lenders holding in the aggregate greater than 50% of all
Loans and Letters of Credit Outstanding (with the aggregate amount, without
duplication, of each Lender’s risk participation and funded participation in
Letters of Credit and Swingline Loans being deemed “held” by such Lender (and an
Issuing Bank or Swingline Lender) for purposes of this definition), provided
that the Commitment of, and the portion of the Loans and Letters of Credit
Outstanding held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Reserves” means the Inventory Reserves and Availability Reserves.

“Responsible Officer” means with respect to any Borrower, the chief executive
officer or the president or any Financial Officer.

“Restricted Payment” means, with respect to any Person (other than a natural
person): (a) the payment or making of any dividend or other distribution of
property in respect of such Person’s Capital Stock (or any options or warrants
for, or other rights with respect to, such Capital Stock), other than
distributions solely in such Person’s Capital Stock (or any options or warrants
for, or other rights with respect to, such Capital Stock) of the same class; or
(b) the redemption or other acquisition by such Person of any Capital Stock (or
any options or warrants for, or other rights with respect to, such Capital
Stock) of such Person (including without limitation, any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of Capital Stock); provided that
(x) the issuance or redemption of the Lead Borrower’s Capital Stock to or from
any officer, director or employee of any Borrower or any of its Subsidiaries in
the ordinary course of the Lead Borrower’s business

 

43



--------------------------------------------------------------------------------

(including, without limitation, in the ordinary operation of the Lead Borrower’s
employee benefit plans or in connection with directors’ plans or compensation),
(y) the issuance to holders of Capital Stock of the Lead Borrower of rights to
acquire additional Capital Stock on the occurrence of any specified event or
circumstance, and (z) any redemption of rights to acquire additional stock under
any “poison pill” rights agreement of the Lead Borrower (as such agreement may
be amended or replaced) but only if the redemption price thereunder is not in
excess of the redemption price under the most recent “poison pill” rights
agreement of the Lead Borrower that existed prior to January 21, 2009, shall not
constitute a Restricted Payment hereunder.

“Restricted Payment Conditions” means, at the time of determination with respect
to a specified Restricted Payment, that (a) no Default or Event of Default then
exists or would arise as a result of the making of such Restricted Payment and
(b) prior to and after giving effect to such Restricted Payment, and on a
projected basis for the two (2) Fiscal Quarters following such Restricted
Payment, Excess Availability shall exceed the greater of (i) fifteen percent
(15%) of the Loan Cap and (ii) $75,000,000; (c) either (i) the Adjusted Fixed
Charge Coverage Ratio, on a pro--forma basis (in each case, after giving effect
to such Restricted Payment) shall be equal to or greater than 1.0:1.0 or
(ii) prior to and after giving effect to such Restricted Payment, and on a
projected basis for the two (2) Fiscal Quarters following such Restricted
Payment, Excess Availability shall exceed twenty--five percent (25%) of the Loan
Cap; and (d) the Loan Parties shall have provided the Administrative Agent with
a certificate from a Financial Officer demonstrating to the reasonable
satisfaction of the Administrative Agent that, on a pro forma basis (after
giving effect to such Restricted Payment), the Loan Parties, taken as a whole,
are, and will be, Solvent.

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Article II.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw--Hill
Companies, Inc.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) any Governmental Authority,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba
(with respect to Sanctions of the United States of America or its political
subdivisions and only applicable to United States domiciled Loan Parties), Iran,
North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions--related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the Federal
Government of Canada, the European Union or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

44



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to such term in the Security
Agreements.”Security Agreements” means, collectively, the Borrower Security
Agreement and the Canadian Security Agreements.

“Security Documents” means the Borrower Security AgreementsAgreement, the
Facility Guaranty, the Facility Guarantors’ Collateral Documents, and each other
security agreement, guaranty or other instrument or document executed and
delivered pursuant to Section 5.15 or any other provision hereof or any other
Loan Document, to secure any of the Obligations.

“Senior Notes Indenture” means the Indenture, dated as of May 11, 2011, among
the Lead Borrower, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee, pursuant to which the Senior Notes were issued.

“Senior Notes” means the Lead Borrower’s 7.125% Senior Notes due 2019 issued
pursuant to the Senior Notes Indenture.

“Senior Note Repayment Reserve” means the Availability Reserve described in
Section 5.5(b).

“Settlement Date” has the meaning provided in Section 2.8(b).

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Sidney Rich” has the meaning provided therefor in the Recitals.

“Solvent” means, with respect to any Person on a particular date, that on such
date, (i) (a) at fair valuations, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged, and (ii) as to any
Person incorporated or organized under the laws of Canada or any province or
territory of Canada, is not an “insolvent person” as defined in the Bankruptcy
and Insolvency Act (Canada).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.24).

 

45



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Standby Letter of Credit Fee” means with respect to any Standby Letter of
Credit issued hereunder and the Existing Letters of Credit which are Standby
Letters of Credit, the applicable percentage specified corresponding to the
Average Excess Availability, as set forth below, subject to adjustment from time
to time thereafter:

 

Level

  

Average Excess Availability

   Applicable
Percentage  

I

   Greater than 50% of the Loan Cap      1.25 % 

II

   Less than or equal to 50% of the Loan Cap      1.50 % 

From the Effective Date through the last day of the first full Fiscal Quarter
following the Effective Date (ending May 2, 2015), the Standby Letter of Credit
Fee shall be 1.50% per annum. The Standby Letter of Credit Fee Percentage shall
thereafter be adjusted quarterly upon the Administrative Agent’s furnishing the
Lead Borrower with a calculation of Average Excess Availability for the
immediately preceding Fiscal Quarter, which calculation shall be furnished
within four (4) Business Days after the end of each Fiscal Quarter. Any such
adjustment shall become effective prospectively on and after the sixth Business
Day after the end of each Fiscal Quarter. If a Default or Event of Default
exists at the time any reduction in the Standby Letter of Credit Fee is to be
implemented, such reduction shall not occur until the first day of the first
calendar month following the date on which such Default or Event of Default is
waived or cured, and at the option of the Administrative Agent or at the
direction of the Required Lenders upon the occurrence and during the continuance
of an Event of Default, the Standby Letter of Credit Fee shall be set at Level
II and shall be determined in the manner set forth in Section 2.14(a)(iii)
hereof; provided further if any Borrowing Base Certificates are at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Borrowing Base Certificates otherwise proves to be
false or incorrect as of the date of such Borrowing Base Certificate such that
the Standby Letter of Credit Fee would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default or Event
of Default arising as a result thereof, such Standby Letter of Credit Fee due
under this Agreement shall be immediately recalculated at such higher rate for
any applicable periods and shall be due and payable on demand.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to

 

46



--------------------------------------------------------------------------------

as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Debt” means unsecured Indebtedness of any Loan Party entered into
after the Effective Date (including any such Indebtedness that is convertible
into Capital Stock (other than Disqualified Stock)) which is subordinated to
payment of the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent, and any amendments, renewals, restatements, or other
modifications thereof.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held, or (b) that is, as of
such date, otherwise directly or indirectly Controlled, by the parent and/or one
or more subsidiaries of the parent. Unless the context otherwise requires, all
references in the Loan Documents to “Subsidiaries” shall be deemed to refer to
Subsidiaries of the Lead Borrower. Notwithstanding anything herein to the
contrary, B&H and its subsidiaries shall not be deemed to be Subsidiaries until
such time as the Lead Borrower directly or indirectly owns 100% of the Capital
Stock of B&H.

“Super--Majority Lenders” means, at any time, Lenders having Commitments equal
in the aggregate to at least 75% of the Total Commitments, or if the Commitments
have been terminated, Lenders holding in the aggregate at least 75% of all Loans
and Letters of Credit Outstanding (with the aggregate amount, without
duplication, of each Lender’s risk participation and funded participation in
Letters of Credit and Swingline Loans being deemed “held” by such Lender (and an
Issuing Bank or Swingline Lender) for purposes of this definition), provided
that the Commitment of, and the portion of the Loans and Letters of Credit
Outstanding held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Super--Majority Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross--currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

47



--------------------------------------------------------------------------------

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.6 hereof.

“Swingline Loan Sublimit” means $50,000,000.

“Swingline Note” means a promissory note made by the Borrowers to the Swingline
Lender to evidence the Swingline Loans, in form and substance reasonably
satisfactory to the Swingline Lender.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7, (iii) the date of the
occurrence of any Event of Default pursuant to Section 7.1(i) or 7.1(j), or
(iv) the effective date of termination of the Commitments pursuant to
Section 2.17 hereof.

“Termination Event” means (a) the complete or partial withdrawal of a Facility
Guarantor from a Foreign Plan during a plan year; or (b) the filing of a notice
of interest to terminate in whole or in part a Foreign Plan or the treatment of
a Foreign Plan amendment as a termination of partial termination; or (c) the
institution of proceedings by any Governmental Authority to terminate in whole
or in part or have a trustee appointed to administer a Foreign Plan; or (d) any
other event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Foreign Plan. Notwithstanding the foregoing, the partial wind-up
of the Canadian Pension Plans currently in process or contemplated to begin
within a reasonable period of time after the Effective Date shall not be deemed
to be a Termination Event.

 

48



--------------------------------------------------------------------------------

“Total Commitments” means, at any time, the sum of the Commitments at such time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unused Commitment” means, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding), and (ii) the then Letter
of Credit Outstandings and (iii) the then unreimbursed Acceptances.

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by the Administrative Agent in its
Permitted Discretion in such amount as the Administrative Agent determines
reflects the amounts that may become due under the Wage Earner Protection
Program Act (Canada) with respect to the employees of any Loan Party employed in
Canada which would give rise to a Lien with priority under Applicable Law over
the Liens of the Collateral Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Terms Generally.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns or, for natural persons, such
Person’s successors, heirs, executors, administrators and other legal

 

49



--------------------------------------------------------------------------------

representatives, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) all financial statements and other financial
information provided by the Loan Parties to the Administrative Agent or any
Lender shall be provided with reference to Dollars, and (g) this Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Loan Parties and the Administrative
Agent and are the product of discussions and negotiations among all parties.
Accordingly, this Agreement and the other Loan Documents are not intended to be
construed against the Administrative Agent or any of the Lenders merely on
account of the Administrative Agent’s or any Lender’s involvement in the
preparation of such documents.

(b) For purposes of any Collateral located in the Province of Québec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Québec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code, (w) all references to “perfection” of or “perfected” Liens shall be deemed
to include a reference to the “opposability” of such Liens to third parties,
(x) any “right of offset”, “right of setoff” or similar expression shall be
deemed to include a “right of compensation”, (y) “goods” shall be deemed to
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, and (z) an “agent” shall be deemed to
include a “mandatary”.[Reserved]

1.3. Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect on the Effective Date, on a basis consistent with the financial
statements referred to in Section 4.1(g) of this Agreement, provided that, if
the Borrowers request an amendment to any provision hereof to reflect the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith. In the event that the
Loan Parties are required to or elect to adopt the International Financial
Reporting Standards (“IFRS”) prior to the Maturity Date, the Lead Borrower shall
notify the Administrative Agent at least 90 days prior to the date on which IFRS
will apply and the Administrative Agent and the Lead Borrower shall negotiate in
good faith such amendments to this Agreement and the other Loan Documents are
appropriate. Notwithstanding the foregoing, any obligations of a Person under a
lease (whether

 

50



--------------------------------------------------------------------------------

existing now or entered into in the future) that is not (or would not be) a
Capital Lease Obligation under GAAP as in effect on the Effective Date, shall
not be treated as a Capital Lease Obligation solely as a result of the adoption
of changes in GAAP outlined by the Financial Accounting Standards Board in its
press release dated March 19, 2009. The Agents and the Lenders shall not charge
any fees to the Loan Parties (other than legal fees as provided in Section 9.3)
in connection with any amendment entered into solely pursuant to this
Section 1.3.

1.4. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding--up if there is no nearest
number).

1.5. Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by the terms of any documents related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

2. AMOUNT AND TERMS OF CREDIT.

2.1. Commitment of the Lenders.

(a) Each Lender severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to extend credit to
the Borrowers on a revolving basis, in the form of Revolving Loans,
participations in Swingline Loans, and Letters of Credit and in an amount not to
exceed the lesser of such Lender’s Commitment or such Lender’s Commitment
Percentage of the Loan Cap, subject to the following limitations:

(i) The aggregate outstanding amount of the Credit Extensions shall not at any
time exceed the lower of (i) (x) $600,000,000, or (y) such greater amount or
lesser amount to which the Total Commitments have then been increased or
decreased by the Borrowers pursuant to Sections 2.2 and/or 2.17 hereof, or
(ii) the then amount of the Borrowing Base plus any Permitted Overadvances.

(ii) No Lender (other than the applicable Issuing Bank) shall be obligated to
issue any Letter of Credit, and Letters of Credit shall be available from the
Issuing Banks, subject to the ratable participation of all Lenders, as set forth
in Section 2.7. The aggregate Letter of Credit Outstandings shall not at any
time exceed $100,000,000, and the aggregate amount of Letter of Credit
Outstandings with respect to Standby Letters of Credit shall not at any time
exceed $50,000,000.

(iii) Subject to all of the other provisions of this Agreement, Revolving Loans
that are repaid may be reborrowed prior to the Termination Date. No new Credit
Extension, however, shall be made to the Borrowers after the Termination Date.

 

51



--------------------------------------------------------------------------------

(b) Each Borrowing of Revolving Loans (other than Swingline Loans) shall be made
by the Lenders pro rata in accordance with their respective Commitments. The
failure of any Lender to make any Loan shall neither relieve any other Lender of
its obligation to fund its Loan in accordance with the provisions of this
Agreement nor increase the obligation of any such other Lender.

2.2. Increase in Total Commitments.

(a) So long as no Default or Event of Default exists or would arise therefrom,
the Lead Borrower shall have the right, from time to time, to request an
increase of the Total Commitments by an aggregate amount (for all such requests)
not exceeding (i) $150,000,000, plus (ii) an amount equal to the amount of the
Commitment of any Defaulting Lender whose Commitment has been terminated but who
was not replaced by another Lender or other financial institution at the time of
such termination, as adjusted to reflect any pro rata decrease in the Total
Commitments pursuant to Section 2.17 hereof which occurred after such
termination (the foregoing, individually, an “Increase Option”, and
collectively, the “Increase Options”). Any such request with respect to an
Increase Option shall be first made to all existing Lenders on a pro rata basis.
At the time of sending such request, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its pro rata share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment. To the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Lead Borrower, the Administrative
Agent, in consultation with the Lead Borrower, will use its commercially
reasonable efforts to arrange for other Persons to become a Lender hereunder and
to issue commitments in an amount equal to the amount of the increase in the
Total Commitments requested by the Lead Borrower and not accepted by the
existing Lenders (each such increase, individually, a “Commitment Increase”, and
collectively, the “Commitment Increases”; each Person issuing, or Lender
increasing, its Commitment in accordance with the terms of this clause (b),
individually, an “Additional Commitment Lender”, and collectively, the
“Additional Commitment Lenders”), provided, however, that (i) no Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Borrowers, (ii) any Additional Commitment Lender which is not an existing
Lender shall be subject to the approval of the Administrative Agent, the Lead
Issuing Bank and the Lead Borrower (which approval shall not be unreasonably
withheld or delayed), and (iii) each Commitment Increase shall be in integral
multiples of $1,000,000.00, provided that without the consent of the
Administrative Agent (in consultation with the Lead Borrower), at no time shall
the Commitment of any Additional Commitment Lender which is not an existing
Lender be less than $10,000,000.00.

 

52



--------------------------------------------------------------------------------

(c) No Commitment Increase shall become effective unless and until each of the
following conditions has been satisfied:

(i) If an Additional Commitment Lender is not an existing Lender, the Borrowers,
the Administrative Agent, and any Additional Commitment Lender shall have
executed and delivered a joinder to the Loan Documents in such form as the
Administrative Agent shall reasonably require;

(ii) The Borrowers shall have paid such arrangement fees to MLPFS or its
Affiliates as the Lead Borrower and the Administrative Agent and MLPFS may
agree;

(iii) The Borrowers shall deliver to the Administrative Agent and the Lenders
certificates of the Secretary or Assistant Secretary of each Borrower attaching
a true, complete and correct copy of the resolutions of such Borrower
authorizing the borrowing under such Commitment Increase and certifying that
such resolution is in full force and effect, it being understood and agreed that
such resolutions may be adopted at any time and provide for borrowings under
Commitment Increases from time to time requested;

(iv) A Note will be issued at the Borrowers’ expense, to each such Additional
Commitment Lender that requests a Note, to be in conformity with requirements of
Section 2.9 hereof (with appropriate modification) to the extent necessary to
reflect the new Commitment of such Additional Commitment Lender;

(v) No Default or Event of Default shall exist at the time of, or arise from,
any Commitment Increase; and

(vi) The Borrowers and the Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested, including, without limitation, in the case of an
Additional Commitment Lender which is a Foreign Lender, such documents as are
set forth in Section 2.28 hereof to evidence an exemption form withholding tax
with respect to payments made to such Additional Commitment Lender.

(d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time
(i) the Total Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, (ii) Schedule
1.1 shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders, and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect such increased Total Commitments.

(e) In connection with Commitment Increases hereunder, the Lenders and the
Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the Borrowers shall, in coordination with the Administrative
Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
certain other Lenders (including the Additional Commitment Lenders), or (y) take
such other actions as reasonably may be required by the Administrative Agent, in
each case to the extent necessary so that all of the Lenders effectively
participate in each of the outstanding Loans pro rata on the basis of their
Commitment

 

53



--------------------------------------------------------------------------------

Percentages (determined after giving effect to any increase in the Total
Commitments pursuant to this Section 2.2), and (ii) the Borrowers shall pay to
the Lenders any Breakage Costs in connection with any repayment and/or Loans
required pursuant to preceding clause (i). Without limiting the Obligations of
the Borrowers provided for in this Section 2.2, the Administrative Agent and the
Lenders agree that they will use their best efforts to attempt to minimize any
Breakage Costs which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Total Commitments.

2.3. Changes to Reserves. The Administrative Agent may hereafter, establish
additional Reserves or change any of the foregoing Reserves, in the exercise of
Permitted Discretion of the Administrative Agent upon two (2) Business Days’
prior notice to the Lead Borrower, (during which period the Administrative Agent
shall be available to discuss any such proposed Reserve with the Borrowers);
provided that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized, or (2) changes to Reserves or establishment of additional Reserves if
a Material Adverse Effect has occurred or it would be reasonably likely that the
Lenders would be materially and adversely affected were such Reserve not changed
or established prior to the expiration of such two (2) Business Day period.

2.4. Making of Loans.

(a) Except as set forth in Sections 2.18 and 2.26, Loans (other than Swingline
Loans) by the Lenders shall be either Prime Rate Loans or LIBO Loans as the Lead
Borrower on behalf of the Borrowers may request subject to and in accordance
with this Section 2.4, provided that all Swingline Loans shall be only Prime
Rate Loans. All Loans made pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, be Loans of the same Type. Each Lender
may fulfill its Commitment with respect to any Loan by causing any lending
office of such Lender to make such Loan; but any such use of a lending office
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of the applicable Note. Each Lender shall, subject to
its overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office (or transfer its Loans to another lending
office) which will not result in the payment of increased costs by the Borrowers
pursuant to Section 2.25. Subject to the other provisions of this Section 2.4
and the provisions of Section 2.26, Borrowings of Loans of more than one Type
may be incurred at the same time, but no more than fifteen (15) Borrowings of
LIBO Loans may be outstanding at any time.

(b) The Lead Borrower shall give the Administrative Agent (i) in the case of
each LIBO Borrowing, at least three (3) Business Days’, and (ii) in the case of
each Borrowing of Prime Rate Loans on the date of the requested Borrowing, prior
irrevocable written notice of borrowing (which may be by electronic
transmission) delivered to the Administrative Agent in the form attached hereto
as Exhibit E. Any such notice, to be effective, must be received by the
Administrative Agent not later than 12:00 noon., Boston time, on the third
Business Day in the case of LIBO Loans prior to the date, and on the same
Business Day in the case of Prime Rate Loans, on which such Borrowing is to be
made. Such notice shall be irrevocable and shall specify the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000, but
not less than $5,000,000 in the case of LIBO Loans) and the date thereof (which

 

54



--------------------------------------------------------------------------------

shall be a Business Day). Unless otherwise directed in such notice and so long
as no Cash Dominion Event has occurred and is continuing, the proceeds of Loans
shall be credited to Account No. 5045183372 maintained by the Borrowers with
Bank of America. Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, such
notice shall be deemed a request for an Interest Period of one month. If no
election is made as to the Type of Loan, such notice shall be deemed a request
for a Borrowing of Prime Rate Loans. The Administrative Agent shall promptly
notify each Lender of its proportionate share of such Borrowing, the date of
such Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 100 Federal Street,
Boston, Massachusetts 02110, no later than 3:00 p.m., Boston time, in
immediately available funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrowers, the interest rate applicable to Prime Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any Borrowing hereunder, the Administrative
Agent shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Lead Borrower and shall use reasonable efforts to
make the funds so received from the Lenders available to the Borrowers no later
than 3:00 p.m., Boston time.

(c) The Administrative Agent, without the request of the Lead Borrower, may, to
the extent not timely paid, advance any interest, fee, service charge, or other
payment to which any Agent or their Affiliates or any Lender is entitled from
any Borrower pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby;
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions
(including any Overadvance or proposed Overadvance) would exceed the Total
Commitments. The Administrative Agent shall advise the Lead Borrower in writing
of any such advance or charge promptly after the making thereof. Such action on
the part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and each Borrower’s obligations under Section 2.4.
Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.4(c) shall bear interest at the interest rate then
and thereafter applicable to Prime Rate Loans.

 

55



--------------------------------------------------------------------------------

2.5. Overadvances. The Agents and the Lenders have no obligation to make any
Loan or to provide any Letter of Credit or Acceptance if an Overadvance would
result. The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders and each Lender shall be bound
thereby. Any Permitted Overadvances may constitute Swingline Loans. The making
of any Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Revolving Loans and Obligations. The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

2.6. Swingline Loans.

(a) The Swingline Lender is authorized by the Lenders and shall, subject to the
provisions of this Section, make Swingline Loans up to the Swingline Loan
Sublimit in the aggregate outstanding at any time (which requests for Borrowings
of Swingline Loans shall be in minimum integrals of $500,000) consisting only of
Prime Rate Loans, upon a notice of Borrowing received by the Administrative
Agent and the Swingline Lender (which notice, at the Swingline Lender’s
discretion, may be submitted prior to 1:00 p.m., Boston time, on the Business
Day on which such Swingline Loan is requested). Swingline Loans shall be subject
to periodic settlement with the Lenders under Section 2.8 below.

(b) Swingline Loans may be made only in the following circumstances: (A) for
administrative convenience, the Swingline Lender shall, at the Lead Borrower’s
request, make Swingline Loans in reliance upon the Borrowers’ actual or deemed
representations under Section 4.2, that the applicable conditions for borrowing
are satisfied or (B) for Permitted Overadvances; provided that the Swingline
Lender shall not be obligated to make any Swingline Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. If the
conditions for borrowing under Section 4.2 cannot be fulfilled at the time of a
requested Swingline Loan, the Lead Borrower shall give immediate notice thereof
to the Administrative Agent and the Swingline Lender (a “Noncompliance Notice”),
and the Administrative Agent shall promptly provide each Lender with a copy of
the Noncompliance Notice. If the conditions for borrowing under Section 4.2
cannot be fulfilled, the Required Lenders may direct the Swingline Lender to,
and the Swingline Lender thereupon shall, cease making Swingline Loans (other
than Permitted Overadvances) until such conditions can be satisfied or are
waived in accordance with Section 9.2. Unless the Required Lenders so direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans beginning one Business Day after the Non--Compliance Notice
is furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this subsection (b) (other than Permitted
Overadvances) if the aggregate outstanding amount of the Credit Extensions would
exceed the Loan Cap.

2.7. Letters of Credit and Acceptances.

(a) Letters of Credit Issued and Acceptances Created.

 

56



--------------------------------------------------------------------------------

(i) Letters of Credit Issued and Acceptances Created by the Issuing Banks.
Subject to the terms and conditions of this Agreement, if requested by the Lead
Borrower on behalf of the Borrowers, each Issuing Bank agrees to issue one or
more Commercial Letters of Credit or Standby Letters of Credit and one or more
Acceptances, in each case denominated in Dollars, Canadian Dollars or Euros (it
being agreed and understood that an Acceptance may be rejected for payment by an
Issuing Bank as an Acceptance Lender if it is not in compliance with any
underlying application, agreement, or Letter of Credit relating thereto) for the
account of any of the Borrowers or any Subsidiary thereof, whether or not a Loan
Party (whether one or more) or in support of an obligation of any Loan Party or
any of the Borrowers’ Subsidiaries which are, whether or not a Loan
PartiesParty, in each case at any time and from time to time after the date
hereof and prior to the Termination Date.

(ii) Intentionally Omitted.

(iii) In General. No Letter of Credit or Acceptance shall be issued if after
giving effect to such issuance (A) the aggregate Letter of Credit Outstandings
shall exceed $100,000,000, (B) the aggregate Letter of Credit Outstandings with
respect to Standby Letters of Credit shall exceed $50,000,000 or (C) the
aggregate Credit Extensions would exceed the limitation set forth in
Section 2.1(a)(i); and provided, further, that no Letter of Credit or Acceptance
shall be issued if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
applicable Issuing Bank or Acceptance Lender from issuing such Letter of Credit
or Acceptance, or any law applicable to such Issuing Bank or Acceptance Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank or Acceptance
Lender shall prohibit, or request that such Issuing Bank or Acceptance Lender
refrain from, the issuance of letters of credit or acceptances generally or such
Letter of Credit or Acceptance in particular or shall impose upon such Issuing
Bank or Acceptance Lender with respect to such Letter of Credit or Acceptance
any restriction, reserve or capital requirement (for which such Issuing Bank or
Acceptance Lender is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank or Acceptance Lender any
unreimbursed loss, cost or expense (for which such Issuing Bank or Acceptance
Lender is not otherwise compensated hereunder) which was not applicable on the
Effective Date and which such Issuing Bank or Acceptance Lender in good faith
deems material to it, (ii) the issuance of such Letter of Credit or Acceptance
would violate one or more policies of such Issuing Bank or Acceptance Lender
applicable to letters of credit or acceptances generally, (iii) a default of any
Lender’s obligations to fund hereunder exists or any Lender is at such time a
Defaulting Lender hereunder, unless such Issuing Bank or Acceptance Lender has
entered into arrangements satisfactory to such Issuing Bank or Acceptance Lender
with the Borrowers or such Lender to eliminate such Issuing Bank’s or Acceptance
Lender’s Fronting Exposure with respect to such Lender, or (iv) such Issuing
Bank or Acceptance Lender shall have received notice from the Administrative
Agent or the Required Lenders that the conditions to such issuance have not been
met. Each Issuing Bank and Acceptance Lender (other than the Lead Issuing Bank
or any of its Affiliates) shall notify the Administrative Agent in writing on
each Business Day of all Letters of Credit and

 

57



--------------------------------------------------------------------------------

Acceptances issued on the prior Business Day by such Issuing Bank or Acceptance
Lender, provided that (A) until the Administrative Agent advises any such
Issuing Bank or Acceptance Lender that the provisions of Section 4.2 are not
satisfied, or (B) the aggregate amount of the Letters of Credit and Acceptances
issued in any such week exceeds such amount as shall be agreed by the
Administrative Agent and such Issuing Bank or Acceptance Lender, such Issuing
Bank or Acceptance Lender shall be required to so notify the Administrative
Agent in writing only once each week of the Letters of Credit and Acceptances
issued by such Issuing Bank or Acceptance Lender during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as the Administrative Agent and
such Issuing Bank or Acceptance Lender may agree.

(b) Each Standby Letter of Credit shall expire no later than the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is ten
(10) Business Days prior to the Maturity Date, provided that upon the request of
the applicable Borrower and subject to the other requirements of this Section,
the Leading Issuing Bank shall, and each other applicable Issuing Bank may, in
its sole and absolute discretion, agree to issue one or more Standby Letters of
Credit that have automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Standby Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Standby Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the Lead Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the date that is ten (10) Business Days prior to the
Maturity Date; provided, however, that such Issuing Bank shall not permit any
such extension if (A) the applicable Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is five Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Lead Borrower that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(c) Each Commercial Letter of Credit shall expire no later than the close of
business on the earlier of (i) the date 180 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is ten (10) Business
Days prior to the Maturity Date; provided that the applicable Borrower may
request that the applicable Issuing Bank issue a Commercial Letter of Credit
with an expiration date after the Maturity Date, provided further that with
respect to any such Commercial Letter of Credit, the Borrowers shall deposit in
the Cash Collateral Account an amount in cash equal to 105% of each such Letter
of Credit Outstandings thirty (30) days prior to the Maturity Date.

 

58



--------------------------------------------------------------------------------

(d) Each Acceptance shall expire no later than the close of business on the
earlier of (i) the date 180 days after the date of the issuance of such
Acceptance and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided that the applicable Borrower may request that the
applicable Acceptance Lender issue an Acceptance with an expiration date after
the Maturity Date, provided further that with respect to any such Acceptance,
the Borrowers shall deposit in the Cash Collateral Account an amount in cash
equal to 105% of each such Acceptance Letter of Credit Outstandings thirty
(30) days prior to the Maturity Date.

(e) Drafts drawn under any Letter of Credit or Acceptance shall be reimbursed by
the Borrowers by paying to the Administrative Agent an amount equal to such
drawing (together with interest as provided in Section 2.7(g)) not later than
1:00 p.m., Boston time, on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing, provided that the Lead
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.4 that such payment be financed with a Revolving
Loan consisting of a Prime Rate Loan, or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting Prime Rate Loan or
Swingline Loan. The applicable Issuing Bank or Acceptance Lender, as applicable,
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit or an Acceptance. The
applicable Issuing Bank or Acceptance Lender, as applicable, shall promptly
notify the Administrative Agent and the Lead Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank or Acceptance
Lender, as applicable, has made or will make payment thereunder, provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse such Issuing Bank or Acceptance
Lender and the Lenders with respect to any such payment.

(f) If an Issuing Bank shall make any L/C Disbursement or an Acceptance Lender
shall make any disbursement pursuant to an Acceptance, then, unless the
Borrowers shall reimburse such Issuing Bank or Acceptance Lender, as applicable,
in full on the date such payment is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such payment is made to but
excluding the date that the Borrowers reimburse such Issuing Bank or Acceptance
Lender, as applicable, therefor, at the rate per annum then applicable to Prime
Rate Loans, provided that if the Borrowers fail to reimburse such Issuing Bank
or Acceptance Lender, as applicable, when due pursuant to paragraph (e) of this
Section, then Section 2.11 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank or Acceptance Lender, as
applicable, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (h) of this Section to reimburse such Issuing Bank
or Acceptance Lender, as applicable, shall be for the account of such Lender to
the extent of such payment.

(g) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof) or the
issuance of any Acceptance by an Acceptance Lender (or the amendment of an
Acceptance increasing the amount thereof), and without any further action on the
part of such Issuing Bank or Acceptance

 

59



--------------------------------------------------------------------------------

Lender, such Issuing Bank or Acceptance Lender, as applicable, shall be deemed
to have sold to each Lender, and each such Lender shall be deemed
unconditionally and irrevocably to have purchased from such Issuing Bank or
Acceptance Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Commitment Percentage, in such
Letter of Credit or Acceptance, each drawing thereunder and the obligations of
the Borrowers under this Agreement and the other Loan Documents with respect
thereto. Upon any change in the Commitments pursuant to Section 2.2, 2.17,
and/or 9.5, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and any Additional Commitment Lender. Any action taken or
omitted by such Issuing Bank or Acceptance Lender under or in connection with a
Letter of Credit or Acceptance, if taken or omitted in the absence of gross
negligence, bad faith or willful misconduct, shall not create for such Issuing
Bank or Acceptance Lender, as applicable, any resulting liability to any Lender.

(h) In the event that an Issuing Bank makes any L/C Disbursement or an
Acceptance Lender makes any disbursement pursuant to an Acceptance, and the
Borrowers shall not have reimbursed such amount in full to such Issuing Bank or
Acceptance Lender, as applicable, pursuant to Section 2.7(e), such Issuing Bank
or Acceptance Lender, as applicable, shall promptly notify the Administrative
Agent, which shall promptly notify each Lender of such failure, and each Lender
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Issuing Bank or Acceptance Lender, as applicable, the amount of
such Lender’s Commitment Percentage of such unreimbursed payment and in same day
funds. If such Issuing Bank or Acceptance Lender, as applicable, so notifies the
Administrative Agent, and the Administrative Agent so notifies the Lenders prior
to 12:00 noon, Boston time, on any Business Day, each such Lender shall make
available to such Issuing Bank or Acceptance Lender, as applicable, such
Lender’s Commitment Percentage of the amount of such payment on such Business
Day in same day funds (or if such notice is received by the Lenders after 12:00
noon., Boston time on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such Lender shall not
have so made its Commitment Percentage of the amount of such payment available
to such Issuing Bank or Acceptance Lender, as applicable, such Lender agrees to
pay to such Issuing Bank or Acceptance Lender, as applicable, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of such Issuing Bank or Acceptance Lender, as applicable, at the Federal Funds
Effective Rate. Each Lender agrees to fund its Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of Sections 2.1 or 2.7, or the occurrence of the
Termination Date. The failure of any Lender to make available to such Issuing
Bank or Acceptance Lender, as applicable, its Commitment Percentage of any
payment under any Letter of Credit or Acceptance shall neither relieve any
Lender of its obligation hereunder to make available to such Issuing Bank or
Acceptance Lender, as applicable, its Commitment Percentage of any payment under
any Letter of Credit or Acceptance on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to an applicable Issuing Bank or Acceptance Lender, as applicable, in
respect of any reimbursement obligation for any Letter of Credit or Acceptance,
such Lender shall be entitled to share ratably, based on its Commitment
Percentage, in all payments and collections thereafter received on account of
such reimbursement obligation.

 

60



--------------------------------------------------------------------------------

(i) Whenever the Borrowers desire that an Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit) or
that an Acceptance Lender issue an Acceptance (or the amendment, renewal or
extension of an outstanding Acceptance), the Lead Borrower shall give to such
Issuing Bank or Acceptance Lender, as applicable, and the Administrative Agent
at least three (3) Business Days’ prior written (including telegraphic, telex,
facsimile or cable communication) notice (or such shorter period as may be
agreed upon in writing by such Issuing Bank or Acceptance Lender, as applicable
and Lead Borrower) specifying the date on which the proposed Letter of Credit or
Acceptance is to be issued, amended, renewed or extended (which shall be a
Business Day), the stated amount of the Letter of Credit or Acceptance so
requested, the expiration date of such Letter of Credit or Acceptance, the name
and address of the beneficiary thereof, and the provisions thereof. If requested
by such Issuing Bank or Acceptance Lender, as applicable, the Borrowers shall
also submit a letter of credit application on such Issuing Bank’s or Acceptance
Lender’s, as applicable, standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit or Acceptance.

(j) The obligations of the Borrowers to reimburse the applicable Issuing Bank
for any L/C Disbursement and the applicable Acceptance Lender for any
disbursement pursuant to an Acceptance shall be unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including, without limitation: (i) any lack of validity or
enforceability of any Letter of Credit or Acceptance; (ii) the existence of any
claim, setoff, defense or other right which the Borrowers may have at any time
against a beneficiary of any Letter of Credit or Acceptance or against such
Issuing Bank or Acceptance Lender, as applicable, or any of the Lenders, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit or Acceptance proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by such Issuing Bank or
Acceptance Lender, as applicable, of any Letter of Credit or Acceptance against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit or Acceptance; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the
Lenders, the Issuing Banks, the Acceptance Lenders or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or Acceptance or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit or Acceptance (including
any document required to make a drawing thereunder), any error in interpretation
of technical terms or any consequence arising from causes beyond the control of
the applicable Issuing Bank or Acceptance Lender, provided that the foregoing
shall not be construed to excuse such Issuing Bank or Acceptance Lender, as
applicable, from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by Applicable Law) suffered by
the Borrowers that are caused by such Issuing Bank’s or Acceptance Lender’s, as
applicable, failure to exercise

 

61



--------------------------------------------------------------------------------

care when determining whether drafts and other documents presented under a
Letter of Credit or Acceptance comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of any Issuing Bank or Acceptance Lender, as applicable
(as finally determined by a court of competent jurisdiction), such Issuing Bank
or Acceptance Lender, as applicable, shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in compliance with the terms of a
Letter of Credit or Acceptance, the applicable Issuing Bank or Acceptance
Lender, as applicable, may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit or Acceptance.

(k) If any Event of Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent or the
Required Lenders (if such notice is received prior to 3:00 p.m. or on the next
Business Day if such notice is received thereafter) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in the
Cash Collateral Account an amount in cash equal to 105% of the Letter of Credit
Outstandings as of such date plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations of the Borrowers under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent at the request of
the Lead Borrower and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such Cash Collateral Account shall be
applied by the Collateral Agent to reimburse the applicable Issuing Bank for
payments on account of drawings under Letters of Credit for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the Letter of
Credit Outstandings at such time or, if the Loans have matured or the maturity
of the Loans has been accelerated, be applied to satisfy other Obligations of
the Borrowers under this Agreement. Amounts held in such Cash Collateral Account
shall be released to the Borrowers at such time as such Event of Default is
cured or waived and no other Event of Default is then continuing.

(l) The Borrowers, the Administrative Agent and the Lenders agree that the
Existing Letters of Credit shall be deemed Letters of Credit hereunder as if
issued by an Issuing Bank, and the Existing Acceptances shall be deemed
Acceptances hereunder as if issued by an Acceptance Lender.

(m) For purposes of calculating the outstanding Credit Extensions, the
Administrative Agent shall, monthly or more frequently in the Administrative
Agent’s sole discretion, make the necessary exchange rate calculations for any
Letters of Credit denominated in currency other than Dollars, to determine
whether any such excess exists on such date.

(n) All reimbursements to be made by the Loan Parties with respect to Letters of
Credit shall be made in Dollars or in such other currency as the Letter of
Credit is denominated. All participations in Letters of Credit by the Lenders
shall be made in such currency as the Letter of Credit is denominated or in the
Dollar Equivalent thereof.

 

62



--------------------------------------------------------------------------------

(o) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Lead Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each Standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each Commercial Letter of Credit. Notwithstanding the foregoing, except
to the extent that a court of competent jurisdiction has determined in a final,
non--appealable judgment that such Issuing Bank has acted with gross negligence
or willful misconduct, no Issuing Bank shall be responsible to the Borrowers
for, and such Issuing Bank’s rights and remedies against the Borrowers shall not
be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade -- International
Financial Services Association (BAFT--IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

2.8. Settlements Amongst Lenders.

(a) The Swingline Lender may, at any time, and shall, not less frequently than
weekly, on behalf of the Borrowers (which hereby authorize the Swingline Lender
to act in their behalf in that regard) request the Administrative Agent to cause
the Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an
amount equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with Section 2.6, which request may be made
regardless of whether the conditions set forth in Section 4 have been satisfied.
Upon such request, each Lender shall make available to the Administrative Agent
the proceeds of such Revolving Loan for the account of the Swingline Lender. If
the Swingline Lender requires a Revolving Loan to be made by the Lenders and the
request therefor is received at or prior to 1:00 p.m., Boston time, on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m., Boston time, that day; and, if the request therefor is
received after 1:00 p.m., Boston time, then no later than 3:00 p.m., Boston
time, on the next Business Day. The obligation of each Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Loans (and Swingline Loans) shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Loans and repayments of Revolving Loans and Swingline
Loans received by the Administrative Agent as of 3:00 p.m., Boston time, on the
first Business Day following the end of the period specified by the
Administrative Agent (such date, the “Settlement Date”).

 

63



--------------------------------------------------------------------------------

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
the Settlement Date a summary statement of the amount of outstanding Revolving
Loans and Swingline Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement: each Lender shall
transfer to the Administrative Agent (as provided below), or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Loans
made by each Lender shall be equal to such Lender’s applicable Commitment
Percentage of Revolving Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received at or prior to 1:00 p.m., Boston time, on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m., Boston time, that day; and, if received after 1:00 p.m., Boston time,
then no later than 3:00 p.m., Boston time, on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Effective Rate.

2.9. Notes; Repayment of Loans.

(a) To the extent requested by a Lender, the Loans made by such Lender shall be
evidenced by a Note duly executed on behalf of the Borrowers, in substantially
the form attached hereto as Exhibit B, payable to the order of such Lender in an
aggregate principal amount equal to such Lender’s Commitment.

(b) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(c) Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and an indemnity in form and substance
reasonably satisfactory to the Lead Borrower, and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

2.10. Interest on Loans.

(a) Subject to Section 2.11, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate, plus the Applicable Margin for Prime Rate Loans.

 

64



--------------------------------------------------------------------------------

(b) Subject to Section 2.11, each LIBO Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal, during each Interest Period applicable thereto, to the Adjusted
LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO Loans.

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date, after the Termination
Date on demand and (with respect to LIBO Loans) upon any repayment or prepayment
thereof (on the amount prepaid).

2.11. Default Interest. Effective upon the occurrence of any Event of Default
and at all times thereafter while such Event of Default is continuing, at the
option of the Administrative Agent or upon the direction of the Required
Lenders, interest shall accrue on all outstanding Loans (including Swingline
Loans) (after as well as before judgment, as and to the extent permitted by law)
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360, 365 or 366 days, as applicable) equal to the rate (including
the Applicable Margin for Loans) in effect from time to time plus 2.00% per
annum, and such interest shall be payable on demand.

2.12. Certain Fees. The Borrowers shall pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Fee Letter as and
when payment of such fees is due as therein set forth.

2.13. Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of the Lenders, a commitment fee (the “Commitment Fee”) equal to
0.25% per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as applicable), multiplied by the average daily
balance of the Unused Commitment for each day commencing on and including the
Effective Date and ending on but excluding the Termination Date.

The Commitment Fee so accrued in any calendar quarter shall be payable on or
prior to the fifteenth day of each January, April, July, and October, in
arrears, commencing January 15, 2015, except that all Commitment Fees so accrued
as of the Termination Date shall be payable on the Termination Date. The
Administrative Agent shall pay the Commitment Fee to the Lenders based upon
their Commitment Percentages.

2.14. Letter of Credit Fees.

(a) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders in accordance with their respective Commitment Percentages, on the
fifteenth day of each January, April, July and October, in arrears, a fee (each,
a “Letter of Credit Fee”) equal to the following per annum percentages
multiplied by the face amount of each of the following categories of Letters of
Credit outstanding during the subject quarter:

(i) Each Standby Letter of Credit: At the then applicable Standby Letter of
Credit Fee.

 

65



--------------------------------------------------------------------------------

(ii) Each Commercial Letter of Credit: At the then applicable Commercial Letter
of Credit Fee.

(iii) After the occurrence and during the continuance of an Event of Default, at
the option of the Administrative Agent or upon the direction of the Required
Lenders, the Letter of Credit Fees set forth in clauses (i) and (ii) above,
shall be increased by an amount equal to two percent (2%) per annum.

(b) The Borrowers shall pay to the applicable Issuing Bank for its own account a
fronting fee (the “Fronting Fee”) with respect to each Letter of Credit issued
by it, at a rate equal to 0.125% percent per annum, computed on the amount of
such Letter of Credit, and payable on the fifteenth day of each January, April,
July and October, in arrears. In addition, the Borrowers shall pay to the
applicable Issuing Bank, in addition to the Letter of Credit Fees otherwise
provided for hereunder, fees and charges in connection with the issuance,
negotiation, settlement, amendment and processing of each Letter of Credit
issued by such Issuing Bank in the amounts as such Issuing Bank and the Lead
Borrower may agree.

(c) All Letter of Credit Fees shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable.

2.15. Acceptance Fee. The Borrowers agree to pay to the Administrative Agent,
for the account of the Lenders, in accordance with their respective Commitment
Percentages, for each Acceptance, a fee (the “Acceptance Fee”) equal to the
Acceptance Fee Percentage, multiplied by the face amount of each Acceptance,
plus all reasonable out--of--pocket costs, fees, and expenses incurred by the
applicable Acceptance Lender in connection with the application for, processing
of, issuance of, or amendment to any Acceptance. The Acceptance Fee shall be
payable in arrears on the fifteenth day of each January, April, July, and
October and on the Termination Date for any three (3) month period, or shorter
period if calculated for the period beginning on the Effective Date or for such
period ending on the Termination Date, in which an Acceptance was issued and/or
in which an Acceptance remained outstanding. After the occurrence and during the
continuance of an Event of Default, at the option of the Administrative Agent or
upon the direction of the Required Lenders, the Acceptance Fee shall be
increased by an amount equal to two percent (2%) per annum. Subject to
Section 9.14, the Acceptance Fee shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable. In
addition, the Borrowers shall pay to the Acceptance Lender for its own account a
fronting fee with respect to each Acceptance, at a rate equal to 0.125% percent
per annum, computed on the amount of such Acceptance, computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as applicable,
and payable on the fifteenth day of each January, April, July and October, in
arrears.

2.16. Nature of Fees. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent, for the respective accounts of the
Administrative Agent, the Issuing Banks, the Acceptance Lenders and the Lenders,
as provided herein. All fees shall be fully earned on the date when due and
shall not be refundable under any circumstances.

 

66



--------------------------------------------------------------------------------

2.17. Termination or Reduction of Commitments. Upon at least ten (10) Business
Days’ prior written notice to the Administrative Agent, the Lead Borrower may at
any time in whole permanently terminate the Total Commitments. In addition, upon
at least five (5) Business Days’ prior written notice to the Administrative
Agent, the Lead Borrower may at any time in part permanently reduce the Total
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any multiple of $5,000,000; provided that the Borrowers shall not terminate
or reduce (A) the Total Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Credit Extensions outstanding would exceed
the Total Commitments, (B) the sublimit for Letters of Credit set forth in
Section 2.1(a)(ii) if, after giving effect thereto, the Letter of Credit
Outstandings not fully cash collateralized hereunder would exceed such sublimit,
and (C) the sublimit for Swingline Loans set forth in Section 2.6(a) hereof if,
after giving effect thereto, and to any concurrent payments hereunder, the
outstanding amount of Swingline Loans hereunder would exceed such sublimit. If,
after giving effect to any reduction of the Total Commitments, the sublimit for
Letters of Credit set forth in Section 2.1(a)(ii) hereof or the sublimit for
Swingline Loans set forth in Section 2.6(a) hereof exceeds the amount of the
Total Commitments, such sublimits shall be automatically reduced by the amount
of such excess. Each such reduction or termination shall (i) be applied ratably
to the Commitment of each Lender and (ii) be irrevocable when given. At the
effective time of each such reduction or termination, the Borrowers shall pay to
the Administrative Agent for application as provided herein (i) all Commitment
Fees accrued on the amount of the Total Commitments so terminated or reduced
through the date thereof, (ii) any amount by which the Credit Extensions
outstanding on such date exceed the amount to which the Total Commitments are to
be reduced effective on such date, in each case pro rata based on the amount
prepaid, and (iii) any Breakage Costs, if applicable.

2.18. Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBO Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter (but
in any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a LIBO
Borrowing, such Borrowing shall be made as a Borrowing of Prime Rate Loans.

 

67



--------------------------------------------------------------------------------

2.19. Conversion and Continuation of Loans. The Lead Borrower on behalf of the
Borrowers shall have the right at any time,

(a) on three (3) Business Days’ prior irrevocable notice to the Administrative
Agent (which notice, to be effective, must be received by the Administrative
Agent not later than 12:00 noon, Boston time, on the third Business Day
preceding the date of any conversion), (x) to convert any outstanding Borrowings
of Prime Rate Loans (but in no event Swingline Loans) to Borrowings of LIBO
Loans, or (y) to continue an outstanding Borrowing of LIBO Loans for an
additional Interest Period,

(b) on one Business Day’s irrevocable notice to the Administrative Agent (which
notice, to be effective, must be received by the Administrative Agent not later
than 12:00 noon, Boston time, on the date of any conversion), to convert any
outstanding Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans, subject
to the following:

(i) without the consent of the Required Lenders, no Borrowing of Loans may be
converted into, or continued as, LIBO Loans at any time when an Event of Default
has occurred and is continuing;

(ii) if less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the Lenders, as applicable, in accordance with the
respective principal amounts of the Loans comprising such Borrowing held by such
Lenders immediately prior to such conversion;

(iii) the aggregate principal amount of Loans being converted into or continued
as LIBO Loans shall be in an integral of $1,000,000 and at least $5,000,000;

(iv) each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Loan being so
converted;

(v) the Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continued Borrowing, as the case may be;

(vi) a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto;

(vii) each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and

(viii) no more than fifteen (15) Borrowings of LIBO Loans may be outstanding at
any time.

If the Lead Borrower does not give notice to convert any Borrowing of Prime Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided above, such
Borrowing shall automatically be

 

68



--------------------------------------------------------------------------------

converted to, or continued as, as applicable, a Borrowing of Prime Rate Loans at
the expiration of the then current Interest Period. The Administrative Agent
shall, after it receives notice from the Borrower, promptly give each Lender
notice of any conversion, in whole or part, of any Loan made by such Lender.

2.20. Mandatory Prepayment; Cash Collateral; Commitment Termination. The
outstanding Obligations shall be subject to mandatory prepayment as follows:

(a) If at any time the amount of the Credit Extensions exceeds the Loan Cap, the
Borrowers will immediately upon notice from the Administrative Agent (which may
be given by the Administrative Agent in its discretion and shall be given by the
Administrative Agent upon the request of the Required Lenders) (A) prepay the
Loans in an amount necessary to eliminate such excess, and (B) if, after giving
effect to the prepayment in full of all outstanding Loans such excess has not
been eliminated, deposit cash into the Cash Collateral Account in an amount
equal to 105% of the Letter of Credit Outstandings. Without in any way limiting
the foregoing, the Administrative Agent shall, weekly or more frequently in the
Administrative Agent’s Permitted Discretion, make the necessary exchange rate
calculations with respect to Letters of Credit denominated in a currency other
than Dollars, to determine whether any excess exists on such date.

(b) To the extent required pursuant to Section 2.23, the Revolving Loans shall
be repaid daily in accordance with the provisions of said Section 2.23.

(c) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this Section 2.20 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith in accordance with
Section 2.21(b) below. In order to avoid such Breakage Costs, as long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
hold all amounts required to be applied to LIBO Loans in the Cash Collateral
Account and will apply such funds to the applicable LIBO Loans at the end of the
then pending Interest Period therefor and such LIBO Loans shall continue to bear
interest at the rate set forth in Section 2.10 until the amounts in the Cash
Collateral Account have been so applied (provided that the foregoing shall in no
way limit or restrict the Agents’ rights upon the subsequent occurrence of an
Event of Default). No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full). Any prepayment of the
Revolving Loans shall not permanently reduce the Commitments.

(d) All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Lender’s
Commitment Percentage.

(e) Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Borrowers shall pay, in full and
in cash, all outstanding Loans and all other outstanding Obligations then due,
and shall fully cash collateralize or replace all Letters of Credit and
Acceptances and reimburse all L/C Disbursements and shall provide collateral
security to the extent required by Section 9.6 hereof.

 

69



--------------------------------------------------------------------------------

2.21. Optional Prepayment of Loans; Reimbursement of Lenders.

(a) The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans,
upon at least two Business Days’ prior written, telex or facsimile notice to the
Administrative Agent prior to 12:00 noon, Boston time, and (y) with respect to
Prime Rate Loans, upon written, telex or facsimile notice to the Administrative
Agent prior to 12:00 noon, Boston time, on the date of prepayment, subject to
the following limitations:

(i) All prepayments under Section 2.20 and this Section 2.21 shall be paid to
the Administrative Agent for application, first, to the prepayment of
outstanding Swingline Loans, second, to the prepayment of other outstanding
Loans ratably in accordance with each Lender’s Commitment Percentage, and third,
to the funding of a cash collateral deposit in the Cash Collateral Account in an
amount equal to 105% of all Letter of Credit Outstandings to the extent required
by this Agreement.

(ii) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this Section 2.21 other than on the last day of
an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith in accordance with
Section 2.21(b) below. No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full).

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such Loans were made. Each notice of
prepayment shall be irrevocable and shall commit the Borrowers to prepay such
Loan by the amount and on the date stated therein. The Administrative Agent
shall, promptly after receiving notice from the Lead Borrower hereunder, notify
each Lender of the principal amount and Type of the Loans held by such Lender
which are to be prepaid, the prepayment date and the manner of application of
the prepayment.

(b) The Borrowers shall reimburse each Lender for any loss incurred or to be
incurred by it in the reemployment of the funds released resulting from (i) any
prepayment (for any reason whatsoever, including, without limitation, conversion
to Prime Rate Loans or acceleration by virtue of, and after, the occurrence of
an Event of Default) of any LIBO Loan required or permitted under this
Agreement, if such Loan is prepaid other than on the last day of the Interest
Period for such Loan, (ii) the failure of a Borrower to borrow a LIBO Loan for
any reason on the first day of the applicable Interest Period after the Lead
Borrower delivers a notice of borrowing under Section 2.4 in respect thereof, or
(iii) the failure of the Borrowers to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.21(a).

 

70



--------------------------------------------------------------------------------

Such loss shall be the amount as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid or not borrowed at a rate of interest equal to the
Adjusted LIBO Rate for such Loan, for the period from the date of such payment
or failure to borrow to the last day (x) in the case of a payment or refinancing
of a LIBO Loan other than on the last day of the Interest Period for such Loan,
of the then current Interest Period for such Loan or (y) in the case of such
failure to borrow, of the Interest Period for such LIBO Loan which would have
commenced on the date of such failure to borrow, over (B) the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market (collectively, “Breakage Costs”). Any Lender demanding reimbursement for
such loss shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be
presumptively correct absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt of
such certificate; provided, however, that if any Breakage Costs are incurred as
a result of repayment of Loans on the Maturity Date or the refinancing of this
credit facility and so long as the amount of such Breakage Costs is included as
part of the payoff amount set forth in the relevant payoff letter and the
relevant Lender has delivered the certificate required hereby, payment of such
Breakage Costs shall be made on the date of such termination or the Maturity
Date, as applicable.

(c) Intentionally Omitted.

(d) Whenever any partial prepayment of Loans are to be applied to LIBO Loans,
such LIBO Loans shall be prepaid in the chronological order of their Interest
Payment Dates.

2.22. Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers’ account,
(ii) all L/C Disbursements, fees and interest that have become payable as herein
set forth, and (iii) any and all other monetary Obligations that have become
payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or otherwise for the Borrowers’ account,
including all amounts received in the Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth in
Section 2.24.

(c) After the end of each month, (i) each Lender shall furnish a written
statement to the Administrative Agent and the Lead Borrower setting forth the
amount of obligations due to such Lender or its Affiliate (other than customary
fees and expenses charged in the ordinary course) on account of Bank Products
and Cash Management Services as of such month end, and (ii) the Administrative
Agent shall send to the Lead Borrower a statement accounting for the charges,
loans, advances and other transactions occurring among and between the
Administrative Agent, the Lenders and the Borrowers during that month (other
than on account of Bank Products and Cash Management Services). The monthly
statements shall, absent manifest error, be an account stated, which is
presumptively correct unless the Lead Borrower provides the Administrative Agent
with a written objection to any such statement within twenty (20) days of
receipt of such statement, which written objection shall state with
particularity the reason for such objection.

 

71



--------------------------------------------------------------------------------

2.23. Cash Receipts.

(a) The Collateral Agent shall maintain account number 5045183372 at Bank of
America (the “Concentration Account”). Subject to the rights of the Loan Parties
set forth below during any period during which no Cash Dominion Event has
occurred and is continuing, the Concentration Account is and shall remain, under
the sole dominion and control of the Collateral Agent. The Loan Parties may
maintain one or more disbursement accounts (the “Disbursement Accounts”) to be
used by the Loan Parties for disbursements and payments (including payroll) in
the ordinary course of business or as otherwise permitted hereunder.

(b) All cash receipts and other proceeds from the sale or disposition of any
Collateral relating to the Loan Parties’ operations in the United States of
America or Canada, as applicable, including, without limitation, the proceeds of
all credit card charges (all such cash receipts and proceeds, “Cash Receipts”)
shall be deposited into one or more DDAs established for the account of the
applicable Loan Party in the United States of America or Canada, as applicable.
Notwithstanding the foregoing, Cash Receipts from the Loan Parties’ wholesale
operations in the United States of America or Canada, as applicable (whether
received in a lockbox or otherwise) shall, promptly on receipt, be deposited
directly in or transferred by ACH or wire transfer to the Concentration Account
or a Blocked Account.

(c) So long as no Cash Dominion Event has occurred and is continuing:

(i) the Loan Parties may direct, and shall have sole control over, the manner of
disposition of its funds in the DDA Accounts (including savings accounts), the
Blocked Accounts, the Concentration Account and each Disbursement Account and
may close or change the services provided in respect of DDA Accounts, Blocked
Accounts and Disbursement Accounts, provided that in the case of a closure of a
Blocked Account, the funds on deposit therein shall be transferred to another
Blocked Account or the Concentration Account; and

(ii) the Loan Parties shall cause the ACH or wire transfer of all available and
collected Cash Receipts in each such DDA to a Blocked Account or the
Concentration Account not less frequently than each Business Day (or with
respect to the Loan Parties situated in Canada, not less frequently than twice
each week), provided that (A) to the extent that on any Business Day technical
problems prevent any such ACH or wire, such funds shall be transferred on the
next following Business Day on which technical problems do not prevent such
transfer and (B) notwithstanding the foregoing, the Loan Parties need not cause
the ACH or wire transfer from a DDA to a Blocked Account or the Concentration
Account such reasonable amount (based upon prior

 

72



--------------------------------------------------------------------------------

business practices of the Borrowers but in no event to exceed $50,000.00 (or
such higher amount as the Administrative Agent in its Permitted Discretion
determines) for any single DDA (or in the case that such single DDA has multiple
subaccounts, for any such subaccount) or $250,000.00 (or such higher amount as
the Administrative Agent in its Permitted Discretion determines) in the
aggregate for all DDAs (including all such subaccounts) as is necessary or
appropriate to cover dishonored checks, credit card chargebacks, bank fees and
similar charges, in each case in the ordinary course of business. For puproses
of the calculation of the amount on deposit in any single DDA (or in any
subaccount of a DDA), there shall be excluded any amounts for which an ACH
transfer has been initiated but which transfer has not as yet been made in the
ordinary course of business.

(d) After the occurrence and during the continuation of a Cash Dominion Event:

(i) at the request of Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent (A) a list of all present DDAs maintained by the Loan
Parties, which list includes, with respect to each depository (1) the name and
address of that depository; (2) the account number(s) maintained with such
depository; and (3) to the extent known, a contact person at such depository
(the “DDA List”), and (B) notifications (the “Credit Card Notifications”)
substantially in the form of Exhibit F hereto (or such other form as may be
reasonably satisfactory to the Administrative Agent) executed on behalf of the
Loan Parties with each of the Loan Parties’ major credit card processors;

(ii) (x) no Loan Party shall have any access to or right of withdrawal from the
Concentration Account, (y) upon notice to a Blocked Account Bank, no Loan Party
shall have any access to or right of withdrawal from the Blocked Accounts
maintained with such Blocked Account Bank, and (z) the funds on deposit in the
Concentration Account shall continue to be collateral security for all of the
Obligations and shall be applied as provided in Section 2.24;

(iii) upon the Administrative Agent’s instruction, the Loan Parties shall cause
the ACH or wire transfer to any Blocked Account or the Concentration Account
(whether or not there is then an outstanding balance in the Loan Account, unless
the Commitments have been terminated hereunder and the Obligations have been
paid in full) of all available and collected Cash Receipts in each such DDA,
provided that (i) the Administrative Agent shall not require more than one such
transfer each day, (ii) to the extent that on any Business Day technical
problems prevent any such ACH or wire, such funds shall be transferred on the
next following Business Day on which technical problems do not prevent such
transfer and (iii) notwithstanding the foregoing, (x) the Loan Parties need not
cause the ACH or wire transfer from a DDA to a Blocked Account or the
Concentration Account such reasonable amount (based upon prior business
practices of the Borrowers but in no event to exceed $150,000.00 in the
aggregate or such higher amount as the Administrative Agent in its Permitted
Discretion determines) as is necessary or appropriate to cover dishonored
checks, credit card chargebacks, bank fees and similar charges, in each case in
the ordinary course of business; and (y) so long as the Obligations have not
been accelerated, the Loan Parties shall not be required to transfer or cause
the transfer of any funds on deposit in any Canadian Blocked Account to any
United States Blocked Account or the Concentration Account; and

 

73



--------------------------------------------------------------------------------

(iv) in the event that, notwithstanding the provisions of this Section 2.3,2.23,
the Loan Parties receive or otherwise have dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
the Loan Parties for the Administrative Agent and shall not be commingled with
any of the Loan Parties’ other funds or deposited in any account of any Loan
Party other than as instructed by the Administrative Agent.

2.24. Application of Payments.

(a) Upon either (i) the occurrence of a Cash Dominion Event or (ii) the
occurrence of an Event of Default and acceleration of the time for payment of
the Obligations, all amounts received in the Concentration Account from any
source, including the Blocked Account Banks, and other amounts received by the
Administrative Agent, including, without limitation, all payments by the
Borrowers and any proceeds realized from any Loan Party or on account of any
Collateral shall be applied, on the day of receipt, in the following order:
first, to pay fees and expense reimbursements and indemnification then due and
payable to the Administrative Agent, the Issuing Banks, the Acceptance Lenders
and the Collateral Agent (other than those relating solely to Bank Products and
Cash Management Services); second, to pay interest then due and payable on
Credit Extensions; third, to repay outstanding Swingline Loans; fourth, to repay
other outstanding Revolving Loans that are Prime Rate Loans and all outstanding
reimbursement obligations under Letters of Credit and Acceptances; fifth, to
repay outstanding Revolving Loans that are LIBO Loans and all Breakage Costs due
in respect of such repayment pursuant to Section 2.21(b) or, at the Lead
Borrower’s option, to fund a cash collateral deposit to the Cash Collateral
Account sufficient to pay, and with direction to pay, all such outstanding LIBO
Loans on the last day of the then--pending Interest Period therefor; sixth, if
an Event of Default then exists and is continuing, to fund a cash collateral
deposit in the Cash Collateral Account in an amount equal to 105% of all Letter
of Credit Outstandings; seventh, to pay all Obligations then due arising out of
any Cash Management Services provided by any Lender or its Affiliate, and, in
the event that the Obligations have been accelerated, to provide collateral
security to the extent required by Section 9.6 hereof, and eighth, to pay all
other Obligations that are then outstanding and then due and payable, including
without limitation, all Obligations arising out of any Bank Products provided by
any Lender or its Affiliate and, in the event that the Obligations have been
accelerated, to provide collateral security to the extent required by
Section 9.6 hereof. If all amounts set forth in clauses first through and
including eighth above are paid, any excess amounts shall be deposited in a
separate cash collateral account, and shall promptly be released to the
Borrowers upon the request of the Lead Borrower. The application of payments
shall be subject to Section 7.3 hereof.

(b) All credits against the Obligations shall be effective on the day of receipt
thereof, and shall be conditioned upon final payment to the Administrative Agent
of the items giving rise to such credits. If any item credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the Loan Account and
the Borrowers shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Banks, the Acceptance Lenders and the Lenders against all claims and
losses resulting from such dishonor or return.

 

74



--------------------------------------------------------------------------------

2.25. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank or
Acceptance Lender; or

(ii) impose on any Lender or any Issuing Bank or Acceptance Lender or the London
interbank market any other condition affecting this Agreement or LIBO Loans made
by such Lender or any Letter of Credit or Acceptance or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender, Issuing Bank or
Acceptance Lender of participating in, issuing or maintaining any Letter of
Credit or Acceptance or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank or Acceptance Lender hereunder (whether of
principal, interest or otherwise) other than Taxes, which shall be governed by
Section 2.28 hereof, then the Borrowers will pay to such Lender, Issuing Bank or
Acceptance Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or Acceptance Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender, any Issuing Bank or any Acceptance Lender determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or Acceptance
Lender’s capital or liquidity or on the capital or liquidity of such Lender’s,
Issuing Bank’s or Acceptance Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
or Acceptances held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, or the Acceptances issued by such Acceptance Lender, to a level
below that which such Lender, Issuing Bank or Acceptance Lender or such
Lender’s, Issuing Bank’s or Acceptance Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s or Acceptance Lender’s policies and the policies of such
Lender’s, Issuing Bank’s or Acceptance Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
Issuing Bank or Acceptance Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Bank or Acceptance Lender or
such Lender’s, Issuing Bank’s or Acceptance Lender’s holding company for any
such reduction suffered.

 

75



--------------------------------------------------------------------------------

(c) A certificate of a Lender, an Issuing Bank or an Acceptance Lender setting
forth the amount or amounts necessary to compensate such Lender, Issuing Bank or
Acceptance Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts were determined shall be delivered to the
Lead Borrower and shall be conclusive absent manifest error. The Borrowers shall
pay such Lender, Issuing Bank or the Acceptance Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof. Notwithstanding the foregoing, no Lender or Issuing Bank shall
deliver a certificate requesting compensation under subsection (a) or (b) of
this Section unless such Lender or Issuing Bank is requesting compensation from
similarly situated customers of such Lender or Issuing Bank under agreements
having provisions similar to such subsections (a) or (b), as applicable.

(d) Failure or delay on the part of any Lender, any Issuing Bank or any
Acceptance Lender to demand compensation pursuant to this Section within ninety
(90) days of the effective date of the relevant Change in Law shall constitute a
waiver of such Lender’s, Issuing Bank’s or Acceptance Lender’s right to demand
such compensation.

2.26. Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (y) at any time any Lender determines that
the making or continuance of any of its LIBO Loans has become impracticable as a
result of a contingency occurring after the date hereof which adversely affects
the London interbank market or the position of such Lender in the London
interbank market, then, by written notice to the Lead Borrower, such Lender may
(i) declare that LIBO Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBO Borrowing shall, as
to such Lender only, be deemed a request for a Prime Rate Loan unless such
declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all such LIBO Loans shall be automatically converted to Prime Rate Loans
as of the effective date of such notice as provided in paragraph (b) below. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the LIBO Loans that would have been made by such
Lender or the converted LIBO Loans of such Lender shall instead be applied to
repay the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.

(b) For purposes of this Section 2.26, a notice to the Lead Borrower by any
Lender pursuant to paragraph (a) above shall be effective, and if any LIBO Loans
shall then be outstanding, on the last day of the then--current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

 

76



--------------------------------------------------------------------------------

2.27. Payments.

(a) The Borrowers shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit or Acceptances, or of amounts
payable under Sections 2.21(b), 2.25 or 2.28, or otherwise) prior to 2:00 p.m.,
Boston time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
100 Federal Street, Boston, Massachusetts, except payments to be made directly
to the applicable Issuing Bank or Acceptance Lender or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.21(b),
2.25, 2.28 or 9.3 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document (other than
payments with respect to LIBO Borrowings) shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, if any payment due with respect to LIBO Borrowings shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, unless that succeeding Business Day is in
the next calendar month, in which event, the date of such payment shall be on
the last Business Day of subject calendar month, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in Dollars
(except that drawings under Letters of Credit shall be reimbursed in the same
currency as such Letter of Credit was denominated).

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied ratably among the parties entitled thereto in accordance with
the provisions of Section 2.24 hereof.

(c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank or
Acceptance Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank or Acceptance Lender,
as the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders, the Issuing Banks or
Acceptance Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank or Acceptance Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.

 

77



--------------------------------------------------------------------------------

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under this Agreement until all such unsatisfied
obligations are fully paid.

2.28. Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Loan Parties shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agents, any Lender, any Issuing
Bank or any Acceptance Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the Loan
Parties shall make such deductions, and (iii) the Loan Parties shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Loan Parties shall indemnify the Agents, each Lender, each Issuing Bank
and each Acceptance Lender, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Agent, such Lender, Issuing Bank, or Acceptance Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender, an Issuing Bank, an
Acceptance Lender, or by any Agent on its own behalf or on behalf of a Lender,
an Issuing Bank or an Acceptance Lender setting forth in reasonable detail the
manner in which such amount was determined, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Loan Parties to a Governmental Authority, the Loan Parties shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction in
withholding tax shall deliver to the Lead Borrower and the Administrative Agent
two copies of either United States Internal Revenue Service Form W--8BEN or
W--8BEN--E, as applicable, or Form W--8ECI, or any subsequent versions thereof
or successors thereto, or, in the case of a Foreign Lender’s claiming exemption
from or reduction in U.S. Federal withholding tax under Section 871(h) or 881(c)
of the Code with respect to payments of “portfolio interest”, a W--8BEN or
W--8BEN--E, as applicable, or any subsequent versions thereof or successors
thereto

 

78



--------------------------------------------------------------------------------

(and, if such Foreign Lender delivers a W--8BEN or W--8BEN--E, as applicable, a
certificate representing that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10 percent shareholder” of the Loan
Parties within the meaning of section 881(c)(3)(B) of the Code, and is not a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code,
properly completed and duly executed by such Foreign Lender claiming complete
exemption from or reduced rate of, United States federal withholding tax on
payments by the Loan Parties under this Agreement and the other Loan Documents,
or in the case of a Foreign Lender claiming exemption for “portfolio interest”
certifying that it is not a foreign corporation, partnership, estate or trust.
Such forms shall be delivered by each Foreign Lender on or before the date it
becomes a party to this Agreement (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a
transferee hereunder) and on or before the date, if any, such Foreign Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Foreign Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Notwithstanding any other provision of this
Section 2.28(e), a Foreign Lender shall not be required to deliver any form
pursuant to this 2.28(e) that such Foreign Lender is not legally able to
deliver.

(f) The Loan Parties shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of United States
federal withholding tax pursuant to paragraph (a) or (c) above to the extent
that the obligation to pay such additional amounts would not have arisen but for
a failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(g) If a payment made to a Lender or Issuing Bank under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Issuing Bank shall deliver to the Lead Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Lead Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or Issuing Bank
has complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

2.29. Security Interests in Collateral. To secure their Obligations under this
Agreement and the other Loan Documents, the Borrowers have granted, and have
caused each Facility Guarantor to grant to the Collateral Agent, for its benefit
and the ratable benefit of the other Secured Parties, a first--priority security
interest in all of the Collateral pursuant hereto and to the Security Documents.

 

79



--------------------------------------------------------------------------------

2.30. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.25, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.25 or 2.28, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Effective Date and (ii) the relevant
Change in Law occurs on a date prior to the date such Lender becomes a party
hereto.

(b) If any Lender requests compensation under Section 2.25, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, or if any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, and at the
option of the Borrowers, either (x) permanently reduce the Total Commitments
pursuant to Section 2.17 hereof in an amount equal to such Lender’s Commitment
(and notwithstanding anything to the contrary set forth in this Agreement
regarding the pro rata reduction of Commitments hereunder), provided that such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in unreimbursed drawings under Letters
of Credit, Acceptances and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (notwithstanding anything in
this Agreement to the contrary regarding the pro rata sharing of payments), from
the Borrowers, or (y) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.5), all its interests, rights and obligations under this Agreement to
an Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment), provided that
(i) except in the case of an assignment to another Lender, the Borrowers shall
have received the prior written consent of the Administrative Agent, the Lead
Issuing Bank, each other Lender which is then an Issuing Bank, and the Swingline
Lender, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in unreimbursed drawings under Letters of Credit,
Acceptances and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.25 or payments required
to be made pursuant to Section 2.28, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

80



--------------------------------------------------------------------------------

2.31. Extension of Commitments.

(a) The Lead Borrower may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the maturity date
of any class of Loans and Commitments to the extended maturity date specified in
such notice. Such notice shall (i) set forth the amount of the applicable class
of Commitments that will be subject to the Extension (which shall be in a
minimum amount of $300,000,000 and minimum increments of $10,000,000 in excess
thereof), (ii) set forth the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) calendar days after the date of such Extension notice (or such longer
or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant class of Commitments to which such
Extension relates. Each Lender of the applicable class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such class
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent and the Lead Borrower. If the aggregate principal amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments subject to the Extension Offer as set forth in the Extension notice,
then the Commitments of Lenders of the applicable class shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article 3 and in
each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each Issuing Bank and the Swingline Lender shall have consented
to any Extension of the Commitments, to the extent that such Extension provides
for the issuance or extension of Letters of Credit or making of Swingline Loans
at any time during the extended period and (iv) the terms of such Extended
Commitments shall comply with paragraph (c) of this Section.

(c) The terms of each Extension shall be determined by the Lead Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the Maturity Date, (ii) there shall be no scheduled reductions of
commitments under any Extended Commitments (iii) the Extended Revolving Loans
will rank pari passu in right of payment and with respect to security with the
existing Revolving Loans and the borrowers and guarantors of the Extended
Commitments shall be the same as the Borrowers and Facility Guarantors with
respect to the existing Revolving Loans, (iv) the interest rate margin, rate
floors, fees, original issue discount and premium applicable to any Extended
Commitment (and the Extended Revolving Loans thereunder) shall be determined by
the Lead Borrower and the applicable extending Lenders, (v) borrowing and
prepayment of Extended Revolving Loans, or reductions of Extended Commitments,
and participation in Letters of Credit and Swingline Loans, shall be on a pro
rata basis with the other Revolving Loans or Commitments (other than upon the
maturity of the non--extended Revolving Loans and Commitments) and (vi) the
terms of the Extended Commitments shall be substantially identical to the terms
set forth herein (except as set forth in clauses (i) through (v) above).

 

81



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Loan Parties, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Lead Borrower, to implement the terms of any such Extension,
including any amendments necessary to establish Extended Commitments as a new
class or tranche of Commitments and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Lead Borrower in connection with the establishment of such new class or
tranche (including to preserve the pro rata treatment of the extended and
non--extended classes or tranches and to provide for the reallocation of Credit
Exposure upon the expiration or termination of the commitments under any class
or tranche), in each case on terms consistent with this Section.

3. REPRESENTATIONS AND WARRANTIES. Each Loan Party, jointly and severally,
represents and warrants to the Agents and the Lenders that:

3.1. Organization; Powers. Each Loan Party is, duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
each such Person has all requisite power and authority to carry on its business
as now conducted, and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. The Information Certificate
sets forth, as of the Effective Date, each Loan Party’s legal name as it appears
in the official filings in its state of organization, its state of organization,
organization type, organization number, if any issued by its state of
organization, and except with respect to Brown Canada, its federal employer
identification number.

3.2. Authorization; Enforceability. The transactions contemplated hereby and by
the other Loan Documents to be entered into by each Loan Party are within such
Loan Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate, membership and other action. This
Agreement and the other Loan Documents have been duly executed and delivered by
each Loan Party which is a party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

3.3. Governmental Approvals; No Conflicts. The transactions to be entered into
contemplated by the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) for such as have been obtained or made and are in full
force and effect, (ii) for those which could not be

 

82



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, and (iii) for filings
and recordings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any Applicable Law or regulation or the Charter Documents
of any Loan Party or any order of any Governmental Authority, except for such
violation which could not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or their respective
assets, except for such violation or default which could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any payment to be made by any Loan Party in excess of $5,000,000, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents or otherwise
permitted hereby or thereby.

3.4. Financial Condition. The Lead Borrower has heretofore furnished to the
Lenders (a) its Form 10--K containing the Consolidated balance sheet, and
statements of earnings, shareholders’ equity, and cash flows for the Lead
Borrower and its Subsidiaries as of and for the Fiscal Year ending February 1,
2014, and (b) its Form 10--Q containing the Consolidated balance sheet, and
statements of earnings, and cash flows for the Lead Borrower and its
Subsidiaries as of and for the Fiscal Quarter ending November 1, 2014. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries, in each case, as of such dates and for such periods on a
Consolidated basis in accordance with GAAP, subject, in the case of the Fiscal
Quarter financial statements, to year--end audit adjustments and the absence of
footnotes. Since February 1, 2014, there have been no changes in the assets,
liabilities, financial condition or business of the Lead Borrower and its
Subsidiaries which has had a Material Adverse Effect.

3.5. Properties.

(a) Each Loan Party has good title to, or valid leasehold interests in, all of
such Person’s real and personal, moveable and immoveable, property material to
its business, except for defects which could not reasonably be expected to have
a Material Adverse Effect.

(b) The Information Certificate sets forth, as of the Effective Date, a complete
and correct list of the address of all Real Estate that is owned by each Loan
Party, all leases and subleases of Real Estate by each Loan Party as lessee or
sublessee, and all leases and subleases of Real Estate by each Loan Party as
lessor or sublessor. Each of the leases and subleases is valid and enforceable
in accordance with its terms, and is in full force and effect and no default by
any party to any such lease or sublease exists, except as could not reasonably
be expected to result in a Material Adverse Effect. Each Loan Party has good and
marketable title in fee simple to the Real Estate owned by such Loan Party, or
valid leasehold interests in all Real Estate leased by such Loan Party, and each
Loan Party has good and merchantable title or valid leasehold interests to all
of its other property reflected on the most recent financial statements
delivered to the Administrative Agent and the Lenders, except as disposed of in
the ordinary course of business since the date thereof, free of all Liens except
those permitted pursuant to Section 6.2 hereof.

 

83



--------------------------------------------------------------------------------

3.6. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any such Person (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than those set forth in the
Information Certificate) or (ii) that involve any of the Loan Documents.

(b) Except for the matters set forth in the Information Certificate, and except
as could not reasonably be expected to have a Material Adverse Effect, no Loan
Party (i) has failed to comply with any Environmental Law or to obtain, maintain
or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of any Loan Party become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth in the Information Certificate that, individually or in
the aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

3.7. Compliance with Laws and Agreements. Each Loan Party is in compliance with
all laws, regulations and orders of any Governmental Authority applicable such
Person or its property and all indentures, material agreements evidencing any
Material Indebtedness, and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

3.8. Investment and Holding Company Status. No Loan Party is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

3.9. Taxes. Each Loan Party has timely filed or caused to be filed all tax
returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings, for which such Person has
set aside on its books adequate reserves, and as to which no Lien in excess of
$5,000,000 has arisen, or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

3.10. ERISA; Foreign Plans. (a) Except as set forth in the Information
Certificate, no Loan Party is party to a Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements of the Lead Borrower and its
Subsidiaries on a Consolidated basis reflecting such amounts, exceed the fair
market value of the assets of

 

84



--------------------------------------------------------------------------------

such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements of the Lead Borrower and its Subsidiaries on a
Consolidated basis reflecting such amounts, exceed the fair market value of the
assets of all such underfunded Plans.

(b) No Termination Event has occurred or is reasonably expected to occur. Each
Foreign Plan is in compliance in all material respects with the laws and
regulations applicable to such Foreign Plan and each Loan Party has satisfied
all contribution obligations in all material respects with respect to such
Foreign Plan (to the extent applicable). Each Foreign Plan and related funding
arrangement that is intended to qualify for tax-favored status has been reviewed
and approved for such status by the appropriate Governmental Authority (or has
been submitted for such review and approval within the applicable time period),
and nothing has occurred and no condition exists that is likely to cause the
loss or denial of such tax-favored status. No Foreign Plan has any liabilities
in any material respect in excess of the current value of such Foreign Plan’s
assets, determined in accordance with the assumptions used for funding such
Foreign Plan pursuant to reasonable accounting standards in accordance with
applicable law. No Loan Party has incurred or reasonably expects to incur any
material liability as a result of the termination or other insolvency of any
Foreign Plan or any material liability which is not otherwise funded or
satisfied with readily available assets set aside with respect to such Foreign
Plan.

3.11. Common Enterprise. The successful operation and condition of each of the
Loan Parties is dependent upon the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each Loan Party is dependent upon the successful performance and operation of
each other Loan Party. Each of the Loan Parties expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit) directly and indirectly from
successful operations of the Lead Borrower and each of the other Loan Parties.
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit) directly and indirectly from the credit extended by the Lenders, the
Issuing Banks and the Acceptance Lenders to the Loan Parties hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that the execution, delivery and performance of this
Agreement and any other Loan Document to be executed by such Loan Party is
within its purpose, will be of direct and indirect benefit to such Loan Party,
and is in its best interests.

3.12. Disclosure. The Loan Parties have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party is
subject, and all other matters known to any such Person, that, individually or
in the aggregate, in each case, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

85



--------------------------------------------------------------------------------

3.13. Subsidiaries. On and as of the Effective Date, the authorized Capital
Stock or other equity, and the number of issued and outstanding shares of
Capital Stock or other equity, of the Borrowers and each other Loan Party and
each of their Subsidiaries is as described in the Information Certificate. All
such outstanding shares of Capital Stock or other equity of the Borrowers and
each other Loan Party have been duly and validly issued, in compliance with all
legal requirements relating to the authorization and issuance of shares of
Capital Stock or other equity, and are fully paid and non--assessable. On and as
of the Effective Date, there is no other Capital Stock or ownership interest of
any class outstanding of the Borrowers or of any other Loan Party. Except as set
forth in the Information Certificate or as otherwise permitted under this
Agreement, none of the Loan Parties is party to any joint venture, general or
limited partnership, or limited liability company agreements.

3.14. Insurance. The Information Certificate sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. Each of such policies is in full force and effect. As of the Effective
Date, all premiums in respect of such insurance that are due and payable have
been paid.

3.15. Labor Matters. Except as set forth in the Information Certificate, as of
the Effective Date, (a) there is no collective bargaining agreement or other
labor contract covering employees of any Loan Party, (b) no such collective
bargaining agreement or other labor contract is scheduled to expire during the
term of this Agreement, (c) to the knowledge of the Loan Parties, no union or
other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of any Loan Party or for any similar
purpose except as could not reasonably be expected to result in a Material
Adverse Effect, and (d) there is no pending or (to the best of any Loan Party’s
knowledge) threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting any Loan Party or
its employees except as could not reasonably be expected to result in a Material
Adverse Effect.

3.16. Certain Transactions. Except as set forth in the Information Certificate,
none of the officers, partners, directors, or employees of any Loan Party is
presently a party to any transaction with any other Loan Party or any Affiliate,
officer or director that would be prohibited by Section 6.8.

3.17. Restrictions on the Loan Parties. No Loan Party is a party to or bound by
any contract, agreement or instrument, or subject to any charter or other
corporate restriction, that has or could reasonably be expected to have a
Material Adverse Effect.

3.18. Security Documents. The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest and hypothec in the Collateral described
therein as security for the Obligations to the extent that a legal, valid,
binding and enforceable security interest in such Collateral may be created
under any Applicable Law of the United States of America and any states thereof,
including, without limitation, the applicable Uniform Commercial Code, and under
any

 

86



--------------------------------------------------------------------------------

Applicable Law of Canada and any provinces thereof, including, without
limitation, the PPSA and the Civil Code, and the Security Documents constitute,
or will upon the filing of financing statements and the obtaining of “control”,
in each case, as applicable, with respect to the relevant Collateral as required
under the applicable Uniform Commercial Code, PPSA or Civil Code, the creation
of a fully perfected first priority Lien on, and security interest and hypothec
in, all right, title and interest of the Borrowers and each Facility Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law), except as permitted hereunder or under any other Loan Document, in each
case to the extent that a security interest may be perfected by the filing of a
financing statement or hypothec under the applicable Uniform Commercial Code,
PPSA or Civil Code, or by obtaining “control”.

3.19. Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit or Acceptance
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit
to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose or (ii) for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X.

3.20. Solvency. The Loan Parties, taken as a whole, are Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

3.21. Franchises, Patents, Copyrights, Etc. Except as otherwise set forth in the
Information Certificate, each Loan Party owns, or is licensed to use, all
franchises, patents, copyrights, trademarks, tradenames, service marks, licenses
and permits, and other intellectual property and rights in respect of the
foregoing, necessary for the conduct of its business as substantially now
conducted without known conflict or infringement with any rights of any other
Person and, in each case, free of any Lien that is not a Permitted Encumbrance.

3.22. DDAs, Credit Card Arrangements, Etc. The Information Certificate sets
forth, as of the Effective Date, a list of all (i) arrangements to which any
Loan Party is a party with respect to the payment to any Borrower of the
proceeds of all credit card charges for sales by such Loan Party in the United
States of America and Canada and specifying whether a Credit Card Notification
with respect thereto is in effect on the Effective Date, (ii) Blocked Account
Agreements entered into by a Loan Party (or similar agreements entered into
pursuant to the Existing Credit Agreement) which are in effect on the Effective
Date and (iii) Disbursement Accounts maintained by the Loan Parties as of the
Effective Date.

 

87



--------------------------------------------------------------------------------

3.23. Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened in writing, termination or cancellation of, or any
adverse modification or change in the business relationship of any Loan Party
with any supplier material to the operations of the Loan Parties taken as a
whole, which termination, cancellation or adverse modification or change could
reasonably be expected to have a Material Adverse Effect.

3.24. Casualty. As of the Effective Date, neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

3.25. Anti--Corruption Laws and Sanctions. The Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti--Corruption Laws and applicable Sanctions, and
the Borrowers, their Subsidiaries and their respective officers and employees
and to the knowledge of the Lead Borrower its directors and agents, are in
compliance with Anti--Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.
None of (a) the Borrowers, any Subsidiary or to the knowledge of the Lead
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Lead Borrower, any agent of the
Borrowers or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti--Corruption Law or applicable Sanctions.

4. CONDITIONS.

4.1. Effective Date. The effectiveness of this Agreement and the obligation of
the Lenders and of the Issuing Banks and of the Acceptance Lenders hereunder is
subject to the following conditions precedent:

(a) The Agents (or their counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement and all other Loan Documents not
delivered under the Existing Credit Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Agents (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other Loan Documents.

(b) The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders on the Effective Date and dated the Effective Date)
of each of (i) Bryan Cave LLP, special United States counsel to the Loan
Parties, (ii) Elisabeth S. Preston, special Canadian counsel to Brown Canada,
and (iii) Cozen O’Connor P.C., special Pennsylvania counsel to Brown Retail,
covering such matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.

 

88



--------------------------------------------------------------------------------

(c) The Agents shall have received such documents and certificates as the Agents
or their counsel may reasonably request relating to the organization, existence
and good standing of each Loan Party (it being understood and agreed that each
Loan Party will be required to deliver a good standing certificate from its
jurisdiction of organization or formation, as well as a good standing
certificate for each foreign jurisdiction where such Loan Party is qualified to
do business), the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Loan Parties, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Agents and their counsel.

(d) The Agents shall have received a Borrowing Base Certificate dated the
Effective Date, relating to the month ended on November 29, 2014, and executed
by a Financial Officer of the Lead Borrower, which Borrowing Base Certificate
shall show that, as of the Effective Date after giving effect to (i) any Loans
made or outstanding on the Effective Date and (ii) any Letters of Credit to be
issued on the Effective Date and Existing Letters of Credit, Excess Availability
shall be not less than $200,000,000.

(e) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties on a Consolidated basis, as of the Effective Date, and (ii) certifying
that, as of the Effective Date, the representations and warranties made by the
Borrowers in the Loan Documents are true and complete (other than
representations and warranties that relate solely to an earlier date, which
representations and warranties are true and complete as of such earlier date)
and that no event has occurred (or failed to occur) which is or which, solely
with the giving of notice or passage of time (or both) would be a Default or an
Event of Default.

(f) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents.

(g) The Administrative Agent shall have received and be satisfied with (i) a
detailed forecast for the Borrowers and their respective Subsidiaries, which
forecast shall include an Availability model, Consolidated income statement,
balance sheet, and statement of cash flow, on a quarterly basis, for the one
year period following the Effective Date and, other than with respect to such
Availability model, on an annual basis for the subsequent two year period, each
prepared by management of the Borrowers and in form satisfactory to the
Administrative Agent, in conformity with GAAP and consistent with the Loan
Parties’ then current practices, and (ii) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.

(h) Except as set forth in the Information Certificate there shall not be
pending any litigation or other proceeding, which, if adversely determined, (and
a reasonable possibility of such adverse determination reasonably exists), could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

(i) There shall not have occurred any default, nor shall any event exist which
is, or solely with the passage of time, the giving of notice or both, would be a
default under any Material Indebtedness of any Loan Party.

 

89



--------------------------------------------------------------------------------

(j) To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements, required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Collateral Agent and with
respect to any Loan Party located in or organized under the laws of Canada, all
filings and recordations required by Requirements of Law of Canada (including,
without limitation, under the PPSA and the Civil Code) in all jurisdictions that
the Collateral Agent may deem necessary or desirable in order to perfect the
Collateral Agent’s Lien in any Collateral located in Canada.

(k) To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received Blocked Account Agreements with the Blocked
Account Banks on or before the Effective Date.

(l) All fees due at or immediately after the Effective Date and all reasonable
costs and expenses incurred by the Agents in connection with the establishment
of the credit facility contemplated hereby (including the reasonable fees and
expenses of counsel to the Agents) shall have been paid in full, except that the
fees and expenses of such counsel shall be paid on the earlier of the Effective
Date or within three (3) Business Day after receipt of invoice therefor.

(m) The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of Borrowers or any other Loan
Party, taken as a whole. No event shall exist which is, or solely with the
passage of time, the giving of notice or both, would be a default under any
material agreement of any Loan Party.

(n) No material changes in governmental regulations or policies affecting the
Borrowers, the Agents or any Lender involved in this transaction shall have
occurred prior to the Effective Date which could, individually or in the
aggregate, materially adversely affect the transaction contemplated by this
Agreement.

(o) There shall be no Default or Event of Default on the Effective Date.

(p) To the extent not delivered under the Existing Credit Agreement, the
Collateral Agent shall have received, and be satisfied with, evidence of the
Borrowers’ insurance, together with such endorsements as are required by the
Loan Documents.

(q) The Borrowers shall have paid all accrued and unpaid interest, fees, and
expenses due under the Existing Credit Agreement to the Persons entitled
thereto.

(r) There shall have not occurred any event or condition which could reasonably
be expected to have a Material Adverse Effect.

(s) The Lead Arrangers shall have achieved syndication of the Loans.

 

90



--------------------------------------------------------------------------------

(t) There shall have been delivered to the Administrative Agent such additional
instruments and documents as the Agents or counsel to the Agents reasonably may
require or request.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

4.2. Conditions Precedent to Each Loan and Each Letter of Credit and Each
Acceptance. In addition to those conditions described in Section 4.1, the
obligation of the Lenders to make each Loan and of the Issuing Banks to issue
each Letter of Credit and of the Acceptance Lenders to issue each Acceptance, is
subject to the following conditions precedent:

(a) Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing or issuance, as the case may be, as required by Section 2.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects on and as of the date of each Borrowing or the issuance of each Letter
of Credit or Acceptance, as applicable, hereunder with the same effect as if
made on and as of such date, except that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard.

(c) No Default. On the date of, and after giving effect to, each Borrowing
hereunder and the issuance of each Letter of Credit or Acceptance, the Borrowers
shall be in compliance with all of the terms and provisions set forth herein and
in the other Loan Documents to be observed or performed and no Default or Event
of Default shall have occurred and be continuing.

(d) Borrowing Base Certificate. The Administrative Agent shall have received the
most recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by the Administrative Agent.

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.2 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrowers shall continue to be in compliance with the Borrowing Base.
The conditions set forth in this Section 4.2 are for the sole benefit of the
Administrative Agent and each Lender and may be waived by the Administrative
Agent in whole or in part without prejudice to the Administrative Agent or any
Lender, including, without limitation, without prejudice to the Required
Lenders’ rights under Section 7.1 and 9.2 hereof.

5. AFFIRMATIVE COVENANTS. Until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees and other
Obligations payable hereunder and under the other Loan Documents (other than
unasserted contingent indemnification obligations not yet due and payable) shall
have been paid in full and all Letters of Credit and Acceptances shall have
expired or terminated or have been fully cash collateralized or replaced and all
L/C Disbursements shall have been reimbursed, each Loan Party covenants and
agrees with the Agents and the Lenders that:

 

91



--------------------------------------------------------------------------------

5.1. Financial Statements and Other Information. The Lead Borrower will furnish
to the Agents for delivery to the Lenders, each of the following, provided that
the Lead Borrower need not furnish copies of information referred to in
subsections (a), (b), (g) or (m) if on or before the applicable day set forth
below, such information is available either on EDGAR or on the Lead Borrower’s
web site:

(a) within ninety--five (95) days after the end of each Fiscal Year of the Lead
Borrower and its Subsidiaries, a copy of its Form 10--K containing the
Consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all audited
and reported on by Ernst & Young, LLP or another independent public accountant
of recognized national standing (without a “going concern” or like qualification
or exception and without a qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Lead Borrower and its Subsidiaries on a Consolidated basis in accordance
with GAAP consistently applied, and a written statement by such accountants to
the effect that such accountants have reviewed this Agreement and that in
auditing such Consolidated financial statements, nothing came to their attention
to cause them to believe that the Loan Parties had failed to comply with the
terms, covenants, provisions or conditions of this Agreement insofar as they
relate to accounting matters, except for those described in reasonable detail in
such statement;

(b) within fifty (50) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, its Form 10--Q containing the Consolidated balance
sheet and related statements of earnings, and cash flows of the Lead Borrower
and its Subsidiaries, as of the end of and for such Fiscal Quarter and the
elapsed portion of the Fiscal Year, with comparative results to the same Fiscal
Periods of the prior Fiscal Year, all certified by a Financial Officer of the
Lead Borrower as presenting in all material respects the financial condition and
results of operations of the Lead Borrower and its Subsidiaries in accordance
with GAAP consistently applied, subject to normal year end audit adjustments and
the absence of footnotes;

(c) within thirty (30) days after the end of each of fiscal month of the Lead
Borrower and its Subsidiaries, if so requested by the Administrative Agent,
Consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Lead Borrower and its
Subsidiaries, as of the end of and for such month and the elapsed portion of the
Fiscal Year, with comparative results to the same Fiscal Periods of the prior
Fiscal Year and to the Lead Borrower’s and its Subsidiaries’ budget for such
Fiscal Year furnished pursuant to Section 5.1(e) hereof;

 

92



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Lead Borrower in the form
of Exhibit D (a “Compliance Certificate”) (i) certifying as to whether a Default
or Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
with respect to the Fixed Charge Coverage Ratio for such period (whether or not
it is then required to be tested hereunder), (iii) certifying that such
financial statements present in all material respects the financial condition
and results of operations of the Lead Borrower and its Subsidiaries in
accordance with GAAP consistently applied for such period, subject, in the case
of the quarterly statements, to normal year end audit adjustments and the
absence of footnotes, (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Lead Borrower’s and its
Subsidiaries’ audited financial statements referred to in Section 3.4 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate, and
(v) containing either a certification that there has been no change to the
information disclosed in the Information Certificate or any other Loan Document
(or after the delivery of the first Compliance Certificate delivered pursuant to
this subsection, as previously certified), or, if so, specifying all such
changes, provided that, notwithstanding the foregoing, no such revisions or
updates shall be deemed to have amended, modified, or superseded the Information
Certificate as originally attached hereto (or after the delivery of the first
Compliance Certificate delivered pursuant to this subsection, as previously
certified), or to have cured any breach of warranty or representation resulting
from the inaccuracy or incompleteness of the Information Certificate, unless and
until the Administrative Agent shall have accepted in writing such revisions or
updates to the Information Certificate; and provided further that the
Administrative Agent shall be deemed to have accepted such revisions or updates
unless the Administrative Agent delivers a written objection thereto to the Lead
Borrower within thirty (30) days after the date such revisions or updates have
been received;

(e) within forty--five (45) days after the commencement of each Fiscal Year of
the Loan Parties, a Consolidated and consolidating budget by month for such
Fiscal Year (including a projected Consolidated and consolidating balance sheet
and related statements of projected operations and cash flow as of the end of
and for such Fiscal Year);

(f) within seventeen (17) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion, but in any event not to exceed
twenty--five (25) days) after the end of each month, a certificate in the form
of Exhibit C (a “Borrowing Base Certificate”) showing the Borrowing Base as of
the close of business on the last day of the immediately preceding month, each
such Borrowing Base Certificate to be certified as complete and correct on
behalf of the Loan Parties by a Financial Officer of the Lead Borrower,
provided, however, if and so long as an Event of Default has occurred and is
continuing or if Excess Availability is less than twelve and one--half
(12.5%) percent of the Loan Cap, the Administrative Agent may require that
Borrowers furnish such Borrowing Base Certificate (showing the Borrowing Base as
of the close of business on the last day of the immediately preceding week)
weekly on Wednesday of each week;

 

93



--------------------------------------------------------------------------------

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Lead
Borrower or any other Loan Party with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

(h) the financial and collateral reports described on Schedule 5.1(h) hereto, at
the times set forth in such Schedule;

(i) with respect to each Permitted Acquisition, to the extent permitted by
Applicable Law, as soon as available, but not less than ten (10) Business Days
prior to the consummation of a Permitted Acquisition, written notice to the
Administrative Agent of such Permitted Acquisition together with a copy of all
business and financial information reasonably requested by the Administrative
Agent and, in the event that the total consideration paid or payable in
connection with such Permitted Acquisition (whether in cash, property or
securities) exceeds $50,000,000 or the total consideration paid or payable in
connection with such Permitted Acquisition together with all other Permitted
Acquisitions consummated after the Effective Date (whether in cash, property or
securities) exceeds $125,000,000, a certificate of a Financial Officer of the
Lead Borrower certifying (and showing the calculations therefor in reasonable
detail) that the Payment Conditions will be satisfied, and (ii) as soon as
available the information provided to the board of directors of the Lead
Borrower with respect to such Permitted Acquisition;

(j) with respect to each Permitted Acquisition, to the extent permitted by
Applicable Law, as soon as available, (i) copies of the most recent audited (if
available), and if later, unaudited Consolidated financial statements of the
Person which is the subject of the Permitted Acquisition, (ii) a description of
the proposed Permitted Acquisition in such detail as the Administrative Agent
may reasonably request, including copies of letters of intent and purchase and
sale agreements or other acquisition documents executed in connection with the
proposed Permitted Acquisition, (iii) an unaudited pro forma Consolidated
balance sheet and income statement of the Loan Parties as of the end of the most
recently completed fiscal quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
Excess Availability (as of the last day of each Fiscal Quarter) and the Fixed
Charge Coverage Ratio for the subsequent four fiscal quarters period, and
(iv) unaudited projections of balance sheets and income statements and related
calculations for the following four fiscal quarters, assuming the Permitted
Acquisition has closed;

(k) notice of any intended (i) sale or other disposition of assets of any Loan
Party permitted under Section 6.5(c), (d) and (e) hereof at least three
(3) Business Days prior to the date of consummation such sale or disposition or
(ii) incurrence of any Indebtedness permitted hereunder promptly following the
incurrence of such Indebtedness;

 

94



--------------------------------------------------------------------------------

(l) within fifteen (15) days after receipt thereof, copies of all final (as
distinguished from a preliminary or discussion draft) reports submitted to the
Lead Borrower or any other Loan Party by independent certified public
accountants in connection with each annual, interim or special audit of the
books of the Loan Parties made by such accountants, including any management
letter commenting on the Borrowers’ internal controls submitted by such
accountants to management in connection with their annual audit;

(m) promptly after their preparation, copies of any and all proxy statements,
financial statements (other than those described in subsections (a) and
(b) hereof), and reports which the Lead Borrower makes available to its
shareholders or any holder of any Indebtedness;

(n) if requested by the Administrative Agent, promptly after filing with the IRS
or any other applicable Governmental Authority, a copy of each tax return filed
by any Loan Party;

(o) within seventeen (17) days (or such longer period as the Administrative
Agent may agree in its reasonable discretion, but in any event not to exceed
twenty--five (25) days) of the end of each fiscal month (unless specifically
indicated otherwise), or more frequently if requested by the Administrative
Agent, as of the preceding fiscal month end, in form reasonably satisfactory to
the Administrative Agent: (a) a schedule of each Loan Party’s Accounts created
since the last such schedule; (b) an aging of each Loan Party’s Accounts
together with a reconciliation to the previous fiscal month end’s accounts
receivable balance of such Loan Party’s Accounts and to its general ledger;
(c) a summary aging by payee of each Loan Party’s accounts payable; and (d) upon
the Agent’s request, a statement of the balance of each of the intercompany
accounts of the Loan Parties;

(p) promptly after the filing thereof, a copy of any actuarial valuation
prepared by Brown Canada’s actuary with respect to amounts to be funded under
any Canadian Defined Benefit Pension Plan that is required to be filed with the
Financial Services Commission of Ontario and any Person succeeding to the
functions thereof and includes the Superintendent under such statute and any
other Governmental Authority empowered or created by the Supplemental Pensions
Act (Québec) or the Pension Benefits Act (Ontario) or any Governmental Authority
of any other Canadian jurisdiction exercising similar functions in respect of
any Canadian Defined Benefit Pension Plan of Brown Canada or any of its
Subsidiaries and any Governmental Authority succeeding to the functions thereof;
and[Reserved]

(q) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Lead Borrower or
any other Loan Party, or compliance with the terms of any Loan Document, as the
Agents or any Lender may reasonably request.

5.2. Notices of Material Events. The Borrowers will, and will cause each other
Loan Party to furnish to the Administrative Agent, the Issuing Banks, the
Acceptance Lenders, the Collateral Agent, and each Lender prompt written (except
as provided in clause (e) below) notice of the following:

 

95



--------------------------------------------------------------------------------

(a) the occurrence of any Default or Event of Default, specifying the nature and
extent thereof and the action (if any) which is proposed to be taken with
respect thereto;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event or Termination Event that, alone or
together with any other ERISA Events or Termination Events, as applicable, that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(e) telephonic notice of any change of the chief executive officer or chief
financial officer of the Lead Borrower;

(f) any pending or threatened (in writing) strike, work stoppage, unfair labor
practice claim, or other labor dispute affecting any Loan Party which could
reasonably be expected to have, or has resulted in, a Material Adverse Effect;

(g) the filing of any Lien for unpaid taxes in excess of $5,000,000 against any
Loan Party;

(h) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding;

(i) the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants; and

(j) any material adverse change in the business, operations, or financial
affairs of the Loan Parties taken as a whole.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

5.3. Information Regarding Collateral.

(a) The Lead Borrower will furnish to the Administrative Agent at least thirty
(30) days’ prior written notice of any change (i) in any Loan Party’s legal name
or in any trade name used to identify it in the conduct of its business or in
the ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office

 

96



--------------------------------------------------------------------------------

in which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
identity or organizational structure or (iv) in any Loan Party’s jurisdiction of
incorporation, Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.1(a), the Lead
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Lead Borrower setting forth the information required pursuant to
the Information Certificate or confirming that there has been no change in such
information since the date of the Information Certificate delivered on the
Effective Date or the date of the most recent Information Certificate delivered
pursuant to this Section.

5.4. Existence; Conduct of Business. Each Borrower will, and will cause each
other Loan Party to, do or cause to be done all things necessary to comply with
its respective Charter Documents, and to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation, or dissolution permitted under
Section 6.3 or any sale, lease, transfer or other disposition permitted under
Section 6.5. For the avoidance of doubt, subject to the Collateral Agent taken
such actions as it reasonably deems necessary to maintain perfection of its
Liens, Brown Retail may consummate the Brown Retail Reorganization.

5.5. Payment of Obligations.

(a) Each Borrower will, and will cause each other Loan Party to, pay its
Indebtedness and other obligations (other than Indebtedness described in the
parenthetical in clause (a) of the definition of “Indebtedness” which is not
Material Indebtedness unless the failure to so pay such Indebtedness could
reasonably be expected to result in a Material Adverse Effect), including tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation, (d) no Lien secures such obligation (other than tax Liens in an
amount not to exceed $5,000,000), and (e) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. Nothing contained herein shall be deemed to limit the rights of the
Administrative Agent under Section 2.3.

(b) Without limiting the foregoing, the Lead Borrower shall either defease,
repurchase or redeem the Senior Notes as permitted by Section 6.7(b)(ii) hereof
or refinance the Senior Notes with Refinancing Notes, in each case at least 45
days prior to the scheduled maturity date of the Senior Notes, provided,
however, that (i) the failure of the Borrower to have defeased, repurchased or
redeemed the Senior Notes or to have refinanced the Senior Notes at least 45
days prior to the scheduled maturity date of the Senior Notes as provided above
shall not constitute a Default or Event of Default and (ii) if the Senior Notes
have not been so defeased, repurchased, redeemed or refinanced as provided
above, the Administrative Agent shall impose an Availability Reserve in an
amount equal to the outstanding principal amount of the Senior Notes until such
Senior Notes are repurchased, redeemed or refinanced.

 

97



--------------------------------------------------------------------------------

5.6. Maintenance of Properties. Each Borrower will, and will cause each other
Loan Party to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

5.7. Insurance.

(a) Each Borrower will, and will cause each other Loan Party to, (i) maintain
insurance with financially sound and reputable insurers reasonably acceptable to
the Administrative Agent (or, to the extent consistent with prudent business
practice, a program of self--insurance approved by the Administrative Agent,
such approval not to be unreasonably withheld) on such of its property and in at
least such amounts and against at least such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon written
request, full information as to the insurance carried. The Administrative Agent
shall not, by the fact of approving, disapproving, accepting, obtaining or
failing to obtain any such insurance, incur liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of lawsuits, and each Loan Party hereby expressly assumes full responsibility
therefor and liability, if any, thereunder. The Borrowers shall, and shall cause
each other Loan Party to, furnish to the Administrative Agent certificates or
other evidence satisfactory to the Administrative Agent of compliance with the
foregoing insurance provisions. The Lead Borrower shall promptly notify the
Administrative Agent with respect to any claim relating in whole or in part to
the Collateral in excess of $3,000,000. So long as no Cash Dominion Event has
occurred and is continuing, the Loan Parties shall have the right to negotiate
and/or settle insurance claims without the consent or approval of the
Administrative Agent. After the occurrence of a Cash Dominion Event and during
the continuance thereof, the Loan Parties will not settle any insurance claim
with a value in excess of $3,000,000 without the consent of the Administrative
Agent, which consent will not be unreasonably withheld or delayed.

(b) For each of the insurance policies covering Collateral, each Loan Party
shall cause the Collateral Agent to be named as a loss payee or additional
insured, as applicable, in a manner acceptable to the Administrative Agent. Each
all risk property insurance policy covering Collateral shall contain (i) a
clause or endorsement requiring the insurer to give not less than thirty
(30) days prior written notice to the Collateral Agent in the event of
cancellation or non--renewal of such policy for any reason whatsoever except
non--payment of premium and a clause or endorsement requiring the insurer to
give not less than ten (10) days prior written notice to the Collateral Agent in
the event of cancellation of such policy for non--payment of premium (giving the
Collateral Agent the right to cure defaults in the payment of premiums), (ii) to
the extent available from the applicable insurer, a clause or endorsement
stating that the interest of the Collateral Agent shall not be impaired or
invalidated by any act or neglect of the insured Person or the owner of any
premises, including, without limitation, as a result of the use

 

98



--------------------------------------------------------------------------------

of any such premises for purposes more hazardous than are permitted by such
policy, and (iii) to the extent available from the applicable insurer, a clause
or endorsement stating that none of the Loan Parties, the Administrative Agent,
the Collateral Agent, or any other party shall be a coinsurer. Each commercial
general liability policy shall contain (1) a clause or endorsement requiring the
insurer to give not less than thirty (30) days prior written notice to the
Collateral Agent in the event of cancellation or non--renewal of such policy for
any reason whatsoever except non--payment of premium and a clause or endorsement
requiring the insurer to give not less than ten (10) days prior written notice
to the Collateral Agent in the event of cancellation of such policy for
non--payment of premium (giving the Collateral Agent the right to cure defaults
in the payment of premiums), and (2) a clause or endorsement stating that the
Collateral Agent shall be named as additional insured parties, mortgagee or
assignee, as applicable. All premiums for such required insurance shall be paid
by the Loan Parties when due, and certificates of insurance shall be sent to the
appropriate Loan Parties and the Collateral Agent, and if requested by the
Collateral Agent, photocopies of the policies, shall be delivered to the
Collateral Agent. The Loan Parties shall deliver to the Collateral Agent, prior
to the cancellation or non--renewal of any such policy of insurance, a copy of a
renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent). To the extent requested by the
Collateral Agent, the Loan Parties shall deliver to the Collateral Agent
evidence satisfactory to the Collateral Agent of payment of the applicable
portion of the annual premium then due and payable. If any Loan Party fails to
procure (or cause to be procured) such insurance or to pay the premiums therefor
when due, the Agents may, without waiving any Event of Default occasioned
thereby, obtain such insurance and pay such premiums at the expense of the Loan
Parties. All proceeds of any insurance claim relating to Collateral shall be
promptly deposited by the applicable Loan Party to a Blocked Account or the
Concentration Account, and such proceeds until so deposited shall be held in
trust for the Collateral Agent by the applicable Loan Party. The Agents shall
apply any proceeds received in accordance with Section 2.24 hereof or
Section 6.2 of the Security Agreement, as applicable.

(c) None of the Agents or other Secured Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.7. Each Loan Party shall look
solely to its insurance companies or any other parties other than the Credit
Parties for the recovery of such loss or damage and such insurance companies
shall have no rights of subrogation against any Agent or Secured Party or its
agents or employees. If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by Applicable Law, to waive their
right of recovery, if any, against the Agents and the other Secured Parties and
their agents and employees. The designation of any form, type or amount of
insurance coverage by any Agent or Secured Party under this Section 5.7 shall in
no event be deemed a representation, warranty or advice by such Agent or Secured
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

(d) The Lead Borrower shall respond to requests from the Collateral Agent for
information relating to insurance within ten (10) Business Days of the Lead
Borrower’s receipt of such request. To the extent that the Lead Borrower fails
to reasonably satisfy such request within such period, the Lead Borrower will
permit any representatives that are designated by the Collateral Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Collateral Agent to conduct any such inspection.

 

99



--------------------------------------------------------------------------------

5.8. Intentionally Omitted.

5.9. Books and Records; Inspection and Audit Rights.

(a) Each Borrower will, and will cause each other Loan Party to, keep proper
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities. Each Borrower will permit any representatives
designated by any Agent, upon reasonable prior notice (unless an Event of
Default has occurred and is continuing in which event no such notice shall be
required), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers, all on reasonable advance notice to the Lead Borrower (unless
an Event of Default then exists) and at such reasonable times during normal
business hours and as often as reasonably requested.

(b) Each Borrower will, and will cause each other Loan Party to, from time to
time upon the reasonable request and reasonable prior notice of the Collateral
Agent or the Required Lenders through the Administrative Agent, permit any Agent
or professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents to conduct appraisals, commercial finance examinations
and other evaluations, including, without limitation, of (i) the Borrowers’
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. Without limiting the
foregoing:

(i) subject to the provisions of clause (ii) below, during any period of four
(4) consecutive Fiscal Quarters, the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Agents shall have the right to conduct one (1) appraisal of the Loan Parties’
Inventory and one (1) commercial finance examination, at the Loan Parties’
expense; and

(ii) during any period of four (4) consecutive Fiscal Quarters in which Excess
Availability is at any time less than twenty--five (25%) percent of the Loan
Cap, the Administrative Agent or professionals (including consultants,
accountants, lawyers and appraisers) retained by the Agents may conduct two
(2) appraisals of the Loan Parties’ Inventory and two (2) commercial finance
examinations, at the Loan Parties’ expense.

The Loan Parties shall pay the reasonable fees and expenses of the
Administrative Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Agents in connection with the appraisals
and commercial finance examinations (A) described in clauses (i) and (ii) above,
(B) undertaken at any time at the request of the Administrative Agent if
required by Applicable Law and (C) undertaken at the request of the
Administrative Agent, as it in its discretion deems necessary or appropriate,
after the occurrence and the continuation of an Event of Default. In addition to
the foregoing the Administrative Agent will have the right to conduct additional
commercial finance examinations and appraisals during normal business hours and
upon reasonable advance notice at the expense of the Administrative Agent, as it
in its discretion deems necessary or appropriate.

 

100



--------------------------------------------------------------------------------

(c) The Borrowers shall, at all times, retain independent certified public
accountants who are reasonably satisfactory to the Administrative Agent.

5.10. Fiscal Year. Each Loan Party shall have a fiscal year of a 52 or 53 week
period ending on the Saturday nearest to January 31st and shall notify the
Administrative Agent of any change in such fiscal year.

5.11. Physical Inventories.

(a) The Collateral Agent, at the expense of the Loan Parties, may participate in
and/or observe each physical count and/or inventory of so much of the Collateral
as consists of Inventory which is undertaken on behalf of the Loan Parties so
long as such participation does not disrupt the normal inventory schedule or
process.

(b) The Loan Parties, at their own expense, shall undertake physical inventories
and cycle counts to be undertaken at the times, using practices, and in the
manner consistent with their practices in effect on the Effective Date.

(c) Upon the request of the Collateral Agent, the Loan Parties shall provide the
Collateral Agent with a reconciliation of the results of each such physical
inventory or cycle count. The Loan Parties shall post the results of each such
physical inventory to the Loan Parties’ stock ledger and general ledger, as
applicable.

(d) The Collateral Agent, in its discretion, if any Event of Default exists, may
cause such additional inventories to be taken as the Collateral Agent determines
(each, at the expense of the Loan Parties). The Collateral Agent shall use its
best efforts to schedule any such inventories so as to not unreasonably disrupt
the operation of the Loan Parties’ business.

5.12. Compliance with Laws. Each Borrower will, and will cause each other Loan
Party to, comply in all material respects with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrowers
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers, employees and agents with Anti--Corruption Laws and applicable
Sanctions.

5.13. Use of Proceeds and Letters of Credit and Acceptances. The proceeds of
Loans made hereunder and Letters of Credit and Acceptances issued hereunder will
be used only (a) for Restricted Payments and Permitted Acquisitions, (b) to
finance the acquisition of working capital assets of the Loan Parties, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (c) to finance Capital Expenditures of the Borrowers, (d) to defease,
redeem or repurchase the Senior Notes in accordance with Section 6.7(b) hereof
and (e) for general corporate purposes, all to the extent permitted herein. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any

 

101



--------------------------------------------------------------------------------

of the Regulations of the Board, including Regulations U and X. The Borrowers
will not request any Borrowing or Letter of Credit, and the Borrowers shall not
use, and shall procure that their Subsidiaries and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti--Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

5.14. Additional Subsidiaries. If any additional Material Subsidiary of any Loan
Party is formed or acquired after the Effective Date or if any Subsidiary
becomes a Material Subsidiary, the Lead Borrower will notify the Administrative
Agent thereof and the Loan Parties will cause such Material Subsidiary to become
a Borrower or Facility Guarantor hereunder, as the Administrative Agent may
request, and under each applicable Security Document in the manner provided
therein within fifteen (15) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after such Material Subsidiary is formed
or acquired or becomes a Material Subsidiary and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets that would
otherwise constitute Collateral to secure the Obligations as any Agent shall
reasonably request.

5.15. Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets which would otherwise constitute Collateral are
acquired by any Loan Party after the Effective Date (other than assets
constituting Collateral under the applicable Security Agreement that become
subject to the Lien of such Security Agreement upon acquisition thereof), the
Lead Borrower will notify the Agents thereof, and will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or reasonably requested by the Collateral Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(c) Upon the request of the Administrative Agent, the Loan Parties shall cause
each of their customs brokers and/or warehouses that have not already done so to
deliver an agreement to the Administrative Agent covering such matters and in
form substantially similar to the agreements with customs brokers and/or
warehouse in effect on the Effective Date.

 

102



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS. Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees and other Obligations
payable hereunder and under the other Loan Documents (other than unasserted
contingent indemnification obligations not yet due and payable) shall have been
paid in full and all Letters of Credit and Acceptances have expired or
terminated or have been fully cash collateralized or replaced and all L/C
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Agents and the Lenders that:

6.1. Indebtedness and Other Obligations. The Borrowers will not, and will not
permit any other Loan Party to, create, incur, assume or permit to exist any
Indebtedness, except, as long as no Event of Default exists at the time of
incurrence of such Indebtedness or would arise therefrom:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth in the Information Certificate and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof;

(c) Indebtedness of any Loan Party to any other Loan Party;

(d) Indebtedness of the Loan Parties to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof, provided that the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $50,000,000 at any
time outstanding unless, at the time of incurrence of any Indebtedness which
would result in such amount being exceeded, the Payment Conditions shall have
been satisfied;

(e) Indebtedness incurred to finance any Real Estate now or hereafter owned by
any Borrower or incurred in connection with any sale--leaseback transaction;

(f) Indebtedness under Swap Contracts, other than for speculative purposes,
entered into in the ordinary course of business;

(g) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of stores;

(h) Unsecured Indebtedness of a Loan Party to one or more Foreign Subsidiaries
in an aggregate principal amount at any one time outstanding not in excess of
$200,000,000;

(i) Indebtedness in respect of the Senior Notes and the Refinancing Notes;

 

103



--------------------------------------------------------------------------------

(j) Subordinated Debt (other than Indebtedness described in subsection
(k) below) provided that after giving effect to the incurrence thereof, the
Payment Conditions are satisfied;

(k) Unsecured Indebtedness for borrowed money, including, without limitation,
Subordinated Debt (other than Indebtedness described in subsection (j) above),
provided that the amortization thereof is less than or equal to one (1%) percent
of the principal amount of such Indebtedness per annum and the maturity thereof
is not less than sixty (60) days following the Maturity Date;

(l) Indebtedness represented by letters of credit or acceptances issued in any
currency other than Dollars which any Issuing Bank or Acceptance Lender, as
applicable, was unable or unwilling to issue according to the terms hereof
backed by Dollar denominated Letters of Credit or Acceptances;

(m) Guarantees of Indebtedness otherwise allowed under this Section 6.1 and
Section 6.4 hereof and other obligations of any other Loan Party which do not
constitute Indebtedness,

(n) [Reserved];

(o) Other unsecured Guarantees of Indebtedness of any Subsidiary which is not a
Loan Party, provided that no payment shall be made on account of any such
Guarantee unless the Payment Conditions are satisfied at the time of payment;

(p) In addition to Indebtedness permitted under clause (h) above, Indebtedness
owing by a Loan Party to any other Subsidiary of the Lead Borrower which is not
a Loan Party, provided that the aggregate principal amount of Indebtedness
permitted by this clause (p) shall not exceed $50,000,000 at any time
outstanding unless, at the time of incurrence of any such Indebtedness which
would result in such amount being exceeded, the Payment Conditions shall have
been satisfied;

(q) Indebtedness assumed by a Loan Party or by a Person who will become a Loan
Party (or Indebtedness secured by a Lien in effect prior to any such acquisition
on property acquired in connection with such acquisition, which property would
not be of a type included in the Borrowing Base) in connection with a Permitted
Acquisition, provided that the aggregate principal amount of Indebtedness
permitted by this clause (q) shall not exceed $50,000,000 at any time
outstanding unless, at the time of incurrence of any Indebtedness which would
result in such amount being exceeded, the Payment Conditions shall have been
satisfied;

(r) Indebtedness of any Person that becomes a Loan Party in a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Loan Party (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Loan Party) and which are set forth in the Information
Certificate delivered in connection with such Permitted Acquisition, to the
extent such indebtedness would not be permitted under any other clause of this
Section; and

 

104



--------------------------------------------------------------------------------

(s) Indebtedness consisting of Earn--Out Obligations, but only to the extent
that the contingent consideration relating thereto is paid within thirty
(30) days after the amount due is finally determined.

6.2. Liens. The Borrowers will not, and will not permit any other Loan Party to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except as long as no
Event of Default exists at the time of creation or incurrence of such Lien or
would arise therefrom:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or other Loan Party set
forth in the Information Certificate, provided that (i) such Lien shall not
apply to any other property or asset of such Person and (ii) such Lien shall
secure only those obligations that it secures as of the Effective Date, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired by any Loan Party, provided that
(i) such Liens secure Indebtedness permitted by Section 6.1(d), (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets and (iii) such Liens shall not apply to any other
property or assets of the Borrowers or other Loan Party;

(e) Liens to secure Indebtedness permitted by Section 6.1(e) provided that such
Liens shall not apply to any property or assets of the Loan Parties other than
the Real Estate so financed or which is the subject of a sale--leaseback
transaction;

(f) Liens to secure Indebtedness permitted by Section 6.1(q), provided that
(i) such Lien shall not apply to any other property or asset of such Person,
(ii) such Lien shall not have been incurred in contemplation of, or in
connection with, such Permitted Acquisition, (iii) shall secure only those
obligations that it secures as of the date of the Permitted Acquisition, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (iv) shall not apply to any
Collateral;

(g) Liens existing on assets prior to the acquisition thereof or prior to the
acquisition of a Person who becomes a Loan Party, in either case which are
directly or indirectly acquired in a Permitted Acquisition and which, in the
case of an acquisition of a Person that becomes a Loan Party, are set forth in
the Information Certificate delivered in connection with such Permitted
Acquisition, provided that, in any event, (i) such Liens secure Indebtedness
permitted under Section 6.1 hereof or obligations to a lessor under a lease of
Real Estate to a Loan Party, (ii) such Liens are not created in contemplation of
or in connection with such Permitted Acquisition, (iii) such Liens shall not
apply to any other property or assets of a Loan Party, (iv) such Liens shall
secure only the Indebtedness or other obligations that such Liens secure on the
date of the Permitted Acquisition; and (v) such Liens shall not attach to assets
which would be of a type included as Collateral or in the Borrowing Base, except
for non--material Liens acceptable to the Administrative Agent;

 

105



--------------------------------------------------------------------------------

(h) Liens on Accounts, Inventory and proceeds thereof to secure Indebtedness
permitted by Section 6.1(i) in respect of Refinancing Notes, provided that such
Liens shall be junior and subordinate to the Liens in favor of the Agent and
shall be subject at all times to the terms and conditions of an intercreditor
agreement with the Agents in form and substance satisfactory to the Agents; and

(i) Liens on cash and cash equivalents to secure letters of credit permitted
pursuant to Section 6.1(q).

6.3. Fundamental Changes.

(a) The Borrowers shall not, and shall not permit any other Loan Party to,
liquidate, merge, amalgamate, or consolidate into or with any other Person or
enter into or undertake any plan or agreement of liquidation, merger,
amalgamation, or consolidation with any other Person, provided that (i) a Loan
Party may merge or amalgamate with another Person in connection with a Permitted
Acquisition if such Loan Party is the surviving company, (ii) any wholly--owned
Subsidiary of any Borrower may merge, amalgamate, or consolidate into or with
such Borrower or any other wholly--owned Subsidiary of such Borrower if no
Default or Event of Default has occurred and is continuing or would result from
such merger and if such Borrower, a Loan Party (if such Loan Party is a party to
such merger) or such Subsidiary is the surviving company, (iii) a Subsidiary of
any Borrower may merge or amalgamate into another entity in connection with a
Permitted Acquisition if, upon consummation of such merger or amalgamation, the
surviving entity shall be a direct or indirect wholly--owned Subsidiary of such
Borrower and becomes a Borrower or Facility Guarantor and a party to the
Security Documents, (iv) any Domestic Subsidiary may merge into any other
Domestic Subsidiary, provided that if a Loan Party is a party to such merger,
either such Loan Party shall be the surviving company or the surviving company
shall become a Loan Party, (v) the Lead Borrower may merge with a newly formed
shell corporation, the sole purpose and effect of which merger is to
reincorporate the Lead Borrower in a state of the United States of America other
than the State of New York and where the surviving corporation in such merger
has complied with its obligations under Section 5.14 hereof simultaneously with
such merger, and (vi) any Loan Party may merge with any other Person in a
dispositive transaction permitted under Section 6.5 and (vii) Brown Retail and
any other Subsidiary created for purposes of the Brown Retail Reorganization may
consummate the Brown Retail Reorganization.6.5.

(b) The Borrowers shall not, and shall not permit any other Loan Party to,
engage to any material extent in any business other than businesses of the type
conducted by the Loan Parties on the date of execution of this Agreement and
businesses reasonably related thereto, except that any Loan Party may withdraw
from any business activity which such Loan Party reasonably deems unprofitable
or unsound, provided that promptly after such withdrawal, the Lead Borrower
shall provide the Administrative Agent with written notice thereof.

 

106



--------------------------------------------------------------------------------

6.4. Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers
shall not, and shall not permit any other Loan Party to, purchase, hold or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a wholly owned Subsidiary prior to such merger or amalgamation) any
Capital Stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any Indebtedness of, or make
or permit to exist any Investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (each of the
foregoing, an “Investment”), except for:

(a) Permitted Acquisitions;

(b) Permitted Investments;

(c) Investments existing on the Effective Date, and set forth in the Information
Certificate, to the extent such investments would not be permitted under any
other clause of this Section;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Investments in Swap Contracts other than for speculative purposes, entered
into in the ordinary course of business;

(f) Permitted Stock Repurchases, as long as no Event of Default exists at the
time of making of such Permitted Stock Repurchase or would arise therefrom;

(g) Investments by a Loan Party in a Subsidiary (including, without limitation,
in a Foreign Subsidiary) which is not a Loan Party, in a joint venture
(including, without limitation, in or with a foreign Person) or in a Person
(including, without limitation, in a foreign Person) which constitutes a
minority equity interest in such Person provided that such Investments do not
exceed $50,000,000 for any single Investment or $125,000,000 in the aggregate
for all such Investments at any time outstanding, unless, in each case, the
Payment Conditions are satisfied; and provided further that for purposes of
calculation, the amount of any Investment shall be the aggregate cash Investment
less all cash returns, cash dividends and cash distributions (or the fair market
value of any non--cash returns, dividends and distributions) received by such
Loan Party from such Subsidiary, joint venture or Person;

(h) Investments by a Loan Party Borrower in another Loan Party;

(i) Commissions, loans or advances to employees for the purpose of travel,
entertainment or relocation in the ordinary course of business and consistent
with past practices, provided that the aggregate amount thereof outstanding at
any one time shall not, if not repaid, be reasonably expected to have a Material
Adverse Effect;

 

107



--------------------------------------------------------------------------------

(j) Investments of any Person that becomes a Loan Party in a Permitted
Acquisition, which Investments are existing at the time such Person becomes a
Loan Party (other than Investments incurred solely in contemplation of such
Person’s becoming a Loan Party) and which are set forth in the Information
Certificate delivered in connection with such Permitted Acquisition, to the
extent such investments would not be permitted under any other clause of this
Section; and

(k) other Investments in an aggregate amount not to exceed $60,000,000 at any
time outstanding.

6.5. Asset Sales. The Borrowers will not, and will not permit any other Loan
Party to, sell, transfer, lease or otherwise dispose of any asset, including any
Capital Stock, nor will the Loan Parties issue any additional shares of its
Capital Stock or other ownership interests in such Loan Party, or issue any
shares of Disqualified Stock, except as long as no Event of Default exists or
would arise therefrom:

(a) (i) sales of Inventory, or (ii) used, obsolete or surplus property, or
(iii) Permitted Investments, in each case in the ordinary course of business;

(b) sales, transfers and dispositions among the Loan Parties;

(c) the sale of the Headquarters;

(d) the sale and leaseback of any other of the Loan Parties’ Real Estate or
other fixed assets;

(e) the Designated Dispositions;

(f) other sales, transfers, or dispositions of assets not in the ordinary course
of business (including retail store locations) provided that (x) no Default or
Event of Default then exists or would arise therefrom and (y) if the fair market
value of all such other sales, transfers and dispositions exceeds $50,000,000
for the Loan Parties in the aggregate during any Fiscal Year (net of the related
sales costs, if any, of such other property), all of the proceeds of such sale,
transfer or disposition (net of the related sales costs, if any, of such other
property) in excess of $50,000,000 shall be paid to the Administrative Agent
(whether or not a Cash Dominion Event has occurred and is then continuing) for
application to the Obligations, provided further that, if a Cash Dominion Event
then exists and is continuing, all of such proceeds (and not only those in
excess of $50,000,000) shall be paid to the Administrative Agent for application
to the Obligations; and

(g) the issuance of additional shares of Capital Stock or other ownership
interests in a Loan Party (other than Disqualified Stock) as long as no Change
in Control results therefrom;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under
clauses (a)(ii), (b) and (g)) shall be made at arm’s length and for fair value
and for not less than 75% cash consideration.

 

108



--------------------------------------------------------------------------------

6.6. Restrictive Agreements. The Borrowers will not, and will not permit any
other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets in favor of the Secured
Parties, or (b) the ability of (i) any Loan Party (other than the Lead Borrower)
to pay dividends or other distributions with respect to any shares of its
Capital Stock or (ii) any Loan Party to make or repay loans or advances to any
Loan Party or to guarantee Indebtedness of any Loan Party, provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by the Loan Documents, (ii) the foregoing shall not apply to restrictions
and conditions existing on the Effective Date identified in the Information
Certificate (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) clause (a) of this
Section shall not apply to restrictions of conditions imposed by any agreement
relating to secured Indebtedness permitted hereunder if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(v) clause (a) of this Section shall not apply to customary provisions in leases
or licenses or other agreements, including, without limitation, those relating
to franchises, patents, copyrights, trademarks, tradenames, service marks,
licenses and permits, and other intellectual property restricting the assignment
thereof, and (vi) clauses (a) and (b)(ii) of this Section shall not apply to the
Senior Notes Indenture and any indenture in respect of the Refinancing Notes,
which indenture shall be in form and substance reasonably satisfactory to the
Agents.

6.7. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrowers will not, and will not permit any other Loan Party to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except as long as no Default or Event of Default exists or would arise
therefrom (i) the Lead Borrower may declare and pay dividends quarterly with
respect to its Capital Stock provided that the aggregate of all such dividends
shall not exceed $50,000,000 for any single dividend declared to stockholders or
$125,000,000 in the aggregate for all such dividends after the Effective Date,
unless, in each case, the Restricted Payment Conditions are satisfied, (ii) any
Loan Party may declare dividends payable solely in additional shares of such
Loan Party’s common stock, (iii) the Subsidiaries of the Lead Borrower may
declare and pay dividends (whether in cash, securities or other property) with
respect to their Capital Stock, provided that no Loan Party that is directly or
indirectly owned by a Subsidiary that is not a Loan Party shall be permitted to
declare or pay any cash dividend to its parent unless, substantially
contemporaneously therewith, such Loan Party’s direct or indirect parent that is
not a Loan Party declares and pays a dividend consisting of such cash,
securities and other property to a Loan Party, and (iv) the Lead Borrower may
make Permitted Stock Repurchases.

(b) The Borrowers will not at any time, and will not permit any other Loan Party
to make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (other
than the Loans), except:

 

109



--------------------------------------------------------------------------------

(i) payment when due (excluding any voluntary prepayments and, unless otherwise
agreed by the Required Lenders, payments due upon a Change in Control) of
principal, interest, fees and expense reimbursements with respect to
Indebtedness permitted under Section 6.1, but only to the extent required under
the terms of the documents evidencing such Indebtedness;

(ii) voluntary prepayments of Indebtedness (including, without limitation,
deposits of assets to defease the Senior Notes and purchases, repurchases or
redemptions of all or any portion of the Senior Notes, whether on the open
market or otherwise but excluding voluntary prepayments of Subordinated Debt),
as long as the Payment Conditions are satisfied; and

(iii) refinancings of Indebtedness described in clauses (i) and (ii), above, to
the extent permitted by Section 6.1, including, without limitation, any
refinancing as a result of any rollover loans, publicly issued or privately
placed notes or exchange notes issued in exchange for such Indebtedness, and all
fees and expenses payable in connection with such refinancing.

6.8. Transactions with Affiliates. Except as set forth in the Information
Certificate and Restricted Payments and other transactions expressly permitted
under the terms of this Agreement, the Loan Parties will not at any time sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, officers or directors, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Loan Parties than could be obtained on an arm’s--length basis
from unrelated third parties, (b) transactions between or among the Loan Parties
not involving any of its Affiliates (other than Loan Parties), officers or
directors which would not otherwise violate the provisions of the Loan
Documents, and (c) advances for commissions, travel and other similar purposes
in the ordinary course of business to directors, officers and employees.

6.9. Additional Subsidiaries. The Borrowers will not, and will not permit any
other Loan Party to, create any additional Subsidiary unless no Default or Event
of Default would arise therefrom and the requirements of Section 5.14, to the
extent applicable, are satisfied.

6.10. Amendment of Material Documents. The Borrowers will not, and will not
permit any other Loan Party to, amend, modify or waive any of its rights under
(a) its Charter Documents, or (b) any other Material Indebtedness or material
agreements, in each case to the extent that such amendment, modification or
waiver could reasonably likely to result in a Material Adverse Effect.

6.11. Environmental Laws. The Loan Parties shall not (a) fail to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, in each case which is reasonably likely to have a
Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

6.12. Fiscal Year. The Loan Parties shall not change their Fiscal Year without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld.

6.13. Minimum Fixed Charge Coverage Ratio. If Excess Availability is less than
the greater of (i) ten (10%) percent of the Loan Cap and (ii) $50,000,000 at any
time, the Loan Parties shall maintain a Fixed Charge Coverage Ratio, calculated
on a trailing four Fiscal Quarters basis of not less than 1.0:1.0. Such Fixed
Charge Coverage Ratio shall be first tested monthly as of the month ending
immediately prior to the date that Excess Availability is first less than the
greater of (i) ten (10%) percent of the Loan Cap and (ii) $50,000,000 and shall
continue to be tested until Excess Availability has exceeded the greater of
(i) ten (10%) percent of the Loan Cap and (ii) $50,000,000 on each day for two
consecutive Fiscal Quarters.

6.14. Canadian Defined Benefit Pension Plan. None of the Loan Parties shall
maintain, administer, contribute to or have any liability in respect of any
Canadian Defined Benefit Pension Plan, other than the Canadian Pension Plans, or
acquire an interest in any Person if such Person sponsors, maintains,
administers or contributes to, or has any liability in respect of, any Canadian
Defined Benefit Pension Plan whose unfunded pension liabilities or solvency
deficiencies are in an amount that would result in an Overadvance if an
Availability Reserve were instituted therefor.

7. EVENTS OF DEFAULT

7.1. Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) Any Loan Party shall fail to pay any principal or interest with respect to
any Loan or any reimbursement obligation in respect of any L/C Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) Any Loan Party shall fail to pay any fees or other amounts due under this
Agreement or any other Loan Document (other than an amount referred to in clause
(a) of this Section), within three (3) Business Days of the date when same shall
become due and payable;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.23, 5.1(a), 5.1(b), 5.1(d), 5.1(e), 5.1(f),
5.2, 5.4, 5.7, 5.9, 5.13, 5.14 or in Section 6;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b), (c), or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lead Borrower;

 

111



--------------------------------------------------------------------------------

(f) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) other than a failure
to make any payment in respect of a Guarantee where such payment is prohibited
by Section 6.1(o);

(g) any Loan Party shall fail to perform any material covenant or condition
contained in any material contract or agreement to which it is party as and when
such performance is required (after giving effect to the expiration of any grace
or cure period set forth therein);

(h) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or to undertake any enforcement action with respect to any Material
Indebtedness, unless in the case of this clause (ii) such action is being
contested in good faith by appropriate proceedings, such contest effectively
suspends any enforcement action, and pending such contest, a Material Adverse
Effect could not reasonably be expected to result therefrom, provided that with
respect to any Material Indebtedness which is with recourse only to specific
assets of the Loan Parties, the foregoing shall not constitute an Event of
Default unless a Material Adverse Effect could reasonably be expected to result
from such action;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts or which seeks to stay or has the effect
of staying any creditor, or of a substantial part of its assets, under any
federal, or state or provincial bankruptcy, insolvency, receivership,
liquidation, winding up, corporate or similar law now or hereafter in effect or
(ii) the appointment of a receiver, interim receiver, trustee, custodian,
sequestrator, conservator, administrator, monitor, or similar official for any
Loan Party or for a substantial part of its assets, and, in any such case,
either (x) such proceeding or petition shall continue undismissed for 30 days or
an order or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect for 60 days, or (y) a Material Adverse
Effect shall have occurred;

(j) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
or state or provincial bankruptcy, insolvency, receivership or similar law now
or hereafter in effect, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or petition described in
clause (i) of this Section, (iii) apply for or consent to the appointment of a
receiver, interim receiver, trustee, custodian, sequestrator, conservator,
administrator, monitor, or similar official for any Loan Party or for a

 

112



--------------------------------------------------------------------------------

substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(k) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(l) one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
forty--five (45) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any material assets of any Loan Party to enforce any such
judgment;

(m) (i) any challenge by or on behalf of any Loan Party or other Person to the
validity of any Loan Document or the applicability or enforceability of any Loan
Document strictly in accordance with the subject Loan Document’s terms or which
seeks to void, avoid, limit, or otherwise adversely affect any security interest
created by or in any Loan Document or any payment made pursuant thereto;

(ii) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party or other Person not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document;

(n) a Change in Control shall occur;

(o) an ERISA Event or Termination Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with all other ERISA Events or
Termination Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(p) the occurrence of any uninsured loss (exclusive of any deductible retained
by the Borrowers under its insurance policies) to any material portion of the
Collateral;

(q) the indictment of, or institution of any legal process or proceeding
against, any Loan Party, under any federal, state, provincial, municipal, and
other civil or criminal statute, rule, regulation, order, or other requirement
having the force of law where the relief, penalties, or remedies sought or
available include the forfeiture of any material portion of the Collateral;

(r) there is filed against any Loan Party any action, suit, or proceeding under
any federal, or state, or provincial racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit,
or proceeding (i) is not dismissed within one hundred twenty (120) days and
(ii) could reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral;

 

113



--------------------------------------------------------------------------------

(s) the imposition of any stay or other order, the effect of which could
reasonably be to restrain in any material way the conduct by the Loan Parties,
taken as a whole, of their business in the ordinary course; or

(t) except as otherwise permitted hereunder, the determination by any Loan
Party, whether by vote of such Person’s board of directors or otherwise to:
suspend the operation of such Person’s business in the ordinary course,
liquidate all or a material portion of such Person’s assets or store locations,
or employ an agent or other third party to conduct any so--called store closing,
store liquidation or “Going--Out--Of--Business” sales.

then, and in every such event (other than an event with respect to each Loan
Party described in clause (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take any of the following actions, at the same or different times:
(i) reduce the Total Commitments, or the advance rates against Eligible Accounts
and/or Eligible Inventory used in computing the Borrowing Base, or reduce one or
more of the other elements used in computing the Borrowing Base or, without
limiting the definitions of Availability Reserves or Inventory Reserves,
establish additional Reserves or increase any Reserves thereunder; (ii) restrict
the amount of or refuse to make Revolving Loans; (iii) restrict or refuse to
provide Letters of Credit or Acceptances, (iv) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (v) declare the Loans
and other Obligations (excluding Obligations with respect to Bank Products and
Cash Management Services) then outstanding to be due and payable, and thereupon
the principal of the Loans and such Obligations so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and (vi) require the Borrowers
to furnish cash collateral in an amount equal to 105% of the Letter of Credit
Outstandings, (to be applied in accordance with the provisions of Section 2.7(k)
hereof) and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations (excluding Obligations with respect
to Bank Products and Cash Management Services) of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

7.2. Remedies on Default. In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the maturity of the Loans
and other Obligations shall have been accelerated pursuant hereto, the
Administrative Agent may, and at the direction of the Required Lenders shall,
proceed to protect and enforce its rights and remedies under this Agreement or
any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Agents or the
Lenders. No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.

 

114



--------------------------------------------------------------------------------

7.3. Application of Proceeds. After the occurrence of an Event of Default and
acceleration of the Obligations, all proceeds realized from any Loan Party or on
account of any Collateral shall be applied in the manner set forth in
Section 2.24 of this Agreement. All amounts required to be applied to Loans
hereunder (other than Swingline Loans) shall be applied ratably in accordance
with each Lender’s Commitment Percentage. Excluded Swap Obligations with respect
to any Loan Party shall not be paid with amounts received from such Loan Party,
but appropriate adjustments shall be made with respect to payments from other
Loan Parties to preserve the allocation to the Obligations otherwise set forth
in Section 2.24 of this Agreement.

8. THE AGENTS.

8.1. Administration by Administrative Agent. Each Lender, the Collateral Agent,
the Issuing Banks, the Acceptance Lenders and each Secured Party hereby
irrevocably designate Bank of America, N.A. as Administrative Agent under this
Agreement and the other Loan Documents. The general administration of the Loan
Documents shall be by the Administrative Agent. The Lenders, the Collateral
Agent, the Issuing Banks, the Acceptance Lenders and the Secured Parties each
hereby irrevocably authorizes the Administrative Agent (i) to enter into the
Loan Documents to which it is a party and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.

8.2. Appointment and Duties of Collateral Agent. Each Lender, the Administrative
Agent, the Issuing Banks, the Acceptance Lenders and each Secured Party hereby
irrevocably (i) designate Bank of America, N.A. as Collateral Agent under this
Agreement and the other Loan Documents, (ii) authorize the Collateral Agent to
enter into the Security Documents and the other Loan Documents to which it is a
party and to perform its duties and obligations thereunder, together with all
powers reasonably incidental thereto, and (iii) agree and consent to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly--appointed agent) for its
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in Sections 2.20,
2.24, or 7.3, as applicable. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Collateral Agent.

 

115



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, for the purposes of creating a
solidarité active in accordance with Article 1541 of the Civil Code, between
each Secured Party, taken individually, and the Collateral Agent, each Loan
Party and each Secured Party (on its own behalf) acknowledges and agrees with
the Collateral Agent that such Secured Party and the Collateral Agent are
conferred the legal status of solidary creditors of each Loan Party in respect
of all Obligations, present and future, owed by each Loan Party to each Secured
Party and the Agents hereunder and under the other Loan Documents (collectively,
the “Solidary Claim”). Accordingly, but subject (for the avoidance of doubt) to
Article 1542 of the Civil Code, each Loan Party is irrevocably bound to the
Collateral Agent and each other Secured Party in respect of the entire Solidary
Claim of the Collateral Agent and such Secured Party. As a result of the
foregoing, the parties hereto acknowledge that the Collateral Agent and each
other Secured Party shall at all times have a valid and effective right of
action for the entire Solidary Claim of the Collateral Agent and such other
Secured Party and the right to give full acquittance for it and that,
accordingly, without limiting the generality of the foregoing, the Collateral
Agent, as solidary creditor for itself and each other Secured Party, shall, at
all times have a valid and effective right of action in respect of all
Obligations, present and future, owed by each Loan Party to the Collateral Agent
and to the other Secured Parties or any of them under this Agreement and the
other Loan Documents and the right to give a full acquittance for the same. The
parties further agree and acknowledge that the Collateral Agent’s Liens on the
Collateral shall be granted to the Collateral Agent, for its own benefit and for
the benefit of the other Secured Parties and as solidary creditor as hereinabove
set forth.

8.3. Sharing of Excess Payments; Payments Set Aside.

(a) Each of the Lenders, the Agents, the Issuing Banks and Acceptance Lenders
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrowers, including, but not limited to, a
secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender, Agent, Issuing Bank or Acceptance Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed it (an “excess payment”) as a result of which
such Lender, Agent, Issuing Bank or Acceptance Lender has received payment of
any Loans or other Obligations outstanding to it in excess of the amount that it
would have received if all payments at any time applied to the Loans and other
Obligations had been applied in the order of priority set forth in Section 7.3,
then such Lender, Agent, Issuing Bank or Acceptance Lender shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from the other
Lenders, such Agent, the Issuing Banks and Acceptance Lenders, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Administrative Agent in good faith as the amount
necessary to ensure that the economic benefit of such excess payment is
reallocated in such manner as to cause such excess payment and all other
payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.3 pro rata
in proportion to its Commitment Percentage; provided, that if any such excess
payment is thereafter recovered or otherwise set aside such purchase of
participations shall be correspondingly rescinded (without interest). The
Borrowers expressly consent to the foregoing arrangements and agree that any
Lender, any Agent, any Issuing Bank, or any Acceptance Lender holding (or deemed
to be holding) a participation in any Loan or other Obligation may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by such Borrower to such Lender, Agent, Issuing Bank or
Acceptance Lender as fully as if such Lender, Agent, Issuing Bank, or Acceptance
Lender held a Note and was the original obligee thereon, in the amount of such
participation.

 

116



--------------------------------------------------------------------------------

(b) To the extent that any payment by or on behalf of the Loan Parties is made
to any Lender, or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the Bankruptcy Code or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender,
Issuing Bank and Acceptance Lender severally agrees to pay to the Agents upon
demand its pro rata share (without duplication) of any amount so recovered from
or repaid by the Agents. The obligations of the Lenders, the Issuing Banks and
the Acceptance Lenders under clause (ii) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

8.4. Agreement of Applicable Lenders. Upon any occasion requiring or permitting
an approval, consent, waiver, election or other action on the part of the
Applicable Lenders, action shall be taken by the Agents for and on behalf or for
the benefit of all Lenders upon the direction of the Applicable Lenders, and any
such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.2.

8.5. Liability of Agents.

(a) Each of the Agents, when acting on behalf of the Lenders, the Issuing Banks
and Acceptance Lenders, may execute any of its respective duties under this
Agreement by or through any of its respective officers, agents and employees,
and none of the Agents nor their respective directors, officers, agents or
employees shall be liable to the Lenders, Issuing Banks or Acceptance Lenders or
any of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders, Issuing Banks or Acceptance Lenders or to any of
them for the consequences of any oversight or error of judgment, or for any
loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence or willful misconduct. The Agents and their
respective directors, officers, agents and employees shall in no event be liable
to the Lenders, Issuing Banks or Acceptance Lenders or to any of them for any
action taken or omitted to be taken by them pursuant to instructions received by
them from the Applicable Lenders or in reliance upon the advice of counsel
selected by it. Without limiting the foregoing, none of the Agents, nor any of
their respective directors, officers, employees, or agents (A) shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, or (B) shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Applicable Lenders, provided that no
Agent shall be required to take any action that, in its respective opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any

 

117



--------------------------------------------------------------------------------

Loan Document or applicable law, or (C) shall, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, or shall be
liable for the failure to disclose, any information relating to the Loan Parties
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent, the Collateral Agent or any of its
Affiliates in any capacity, or (D) shall be responsible to any Lender, Issuing
Bank or Acceptance Lender for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or (E) shall be required to ascertain or to make
any inquiry concerning the performance or observance by any Loan Party of any of
the terms, conditions, covenants, or agreements of this Agreement or any of the
Loan Documents, or (F) shall be responsible to any Lender, Issuing Bank or
Acceptance Lender for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations of the Loan Parties hereunder or under any of the other Loan
Documents, or any information contained in the books or records of the Loan
Parties; or (G) shall be responsible to any Lender, Issuing Bank or Acceptance
Lender for the validity, enforceability, collectibility, effectiveness or
genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or
(H) shall be responsible to any Lender, Issuing Bank or Acceptance Lender for
the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys--in--fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to their
rights and duties hereunder or under the Loan Documents. The Agents shall not be
responsible for the negligence or misconduct of any agents or
attorneys--in--fact selected by them with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrowers on account
of the failure or delay in performance or breach by any Lender (other than by
any Agent in its capacity as a Lender), Issuing Bank or Acceptance Lender of any
of their respective obligations under this Agreement or any of the other Loan
Documents or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.

8.6. Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agents
have actual knowledge of the same or have received notice from a Lender or the
Lead Borrower referring to this

 

118



--------------------------------------------------------------------------------

Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agents obtain such actual
knowledge or receives such a notice, the Agents shall give prompt notice thereof
to each of the Lenders. The Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Applicable
Lenders. Unless and until the Agents shall have received such direction, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as they
shall deem advisable in the best interest of the Lenders. In no event shall the
Agents be required to comply with any such directions to the extent that the
Agents believe that the Agents’ compliance with such directions would be
unlawful.

8.7. Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Loan Parties and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Loan Parties and has made its own decision
to enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.

8.8. Reimbursement and Indemnification. Each Lender agrees (i) to reimburse
(x) each Agent for such Lender’s Commitment Percentage of any expenses and fees
incurred by such Agent for the benefit of the Lenders, Issuing Banks or
Acceptance Lenders under this Agreement and any of the other Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, Issuing Banks or
Acceptance Lenders, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Loan Parties and
(y) each Agent for such Lender’s Commitment Percentage of any expenses of such
Agent incurred for the benefit of the Lenders, Issuing Banks or Acceptance
Lenders that the Loan Parties have agreed to reimburse pursuant to Section 9.3
of this Agreement or pursuant to any other Loan Document and has failed to so
reimburse and (ii) to indemnify and hold harmless the Agents and any of their
directors, officers, employees, or agents, on demand, in the amount of such
Lender’s Commitment Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the other Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct). The
provisions of this Section 8.8 shall survive the repayment of the Obligations
and the termination of the Commitments.

8.9. Rights of Agents. It is understood and agreed that the Agents shall have
the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as its rights and powers under other agreements

 

119



--------------------------------------------------------------------------------

and instruments to which it is or may be party, and engage in other transactions
with the Loan Parties, as though it were not the Administrative Agent or the
Collateral Agent, respectively, of the Lenders under this Agreement. Without
limiting the foregoing, the Agents and their Affiliates may accept deposits
from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Loan Parties and
their Subsidiaries and Affiliates as if they were not the Agents hereunder.

8.10. Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 9.5(b).

8.11. Successor Agent. Any Agent may resign at any time by giving five
(5) Business Days’ written notice thereof to the Lenders, the Issuing Banks, the
Acceptance Lenders, the other Agents and the Lead Borrower. Upon any such
resignation of any Agent, the Required Lenders shall have the right to appoint a
successor Agent, which so long as there is no Default or Event of Default shall
be reasonably satisfactory to the Lead Borrower (whose consent shall not be
unreasonably withheld or delayed). If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of the Lenders, the other Agents, the Issuing
Banks and the Acceptance Lenders, appoint a successor Agent which shall be (i) a
commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of a least $100,000,000, (ii) or a Person capable of complying with all
of the duties of such Agent (and the Issuing Banks), hereunder (in the opinion
of the retiring Agent and as certified to the Lenders in writing by such
successor Agent) which, in the case of (i) and (ii) above, so long as there is
no Default or Event of Default shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation hereunder as such Agent, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent under this Agreement.

8.12. Reports and Financial Statements. Promptly after receipt thereof from the
Borrowers, the Administrative Agent shall remit to each Lender and the
Collateral Agent copies of all financial statements required to be delivered by
the Borrowers hereunder and all commercial finance examinations and appraisals
of the Collateral received by the Administrative Agent (collectively, the
“Reports”) . Each Lender:

(i) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(ii) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other Person
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

120



--------------------------------------------------------------------------------

(iii) subject to the provisions of Section 9.16, if applicable, agrees to keep
all Reports confidential and strictly for its internal use, and not to
distribute except to its Participants, or use any Report in any other manner;

(iv) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Loan Parties, or the indemnifying Lender’s participation in, or
the indemnifying Lender’s purchase of, a Loan or Loans of the Borrowers; and
(ii) to pay and protect, and indemnify, defend, and hold the Agents and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender; and

(v) agrees to furnish the Administrative Agent, after the occurrence and during
the continuance of a Cash Dominion Event, (and thereafter at such frequency as
the Administrative Agent may reasonably request) with a summary of all amounts
due or to become due to such Lender on account of Bank Products and Cash
Management Services. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Lender on account of Bank Products and Cash Management Services unless the
Administrative Agent has received written notice thereof from such Lender.

8.13. Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”,
“Supermajority Lenders” and Section 9.2.;

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.9 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to any Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder; third,
to cash collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender; fourth, as the Lead Borrower may

 

121



--------------------------------------------------------------------------------

request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Lead Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Outstandings in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Outstandings owed to, all Non--Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 8.13(d). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 8.13(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.13 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
and Acceptance Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided cash collateral.

(iii) With respect to any fee payable under Section 2.13 or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrowers shall (x) pay to each Non--Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to

 

122



--------------------------------------------------------------------------------

such Non--Defaulting Lender pursuant to clause (d) below, (y) pay to the Issuing
Banks and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(d) Reallocation of Commitment Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non--Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate outstanding amount of Obligations of
any Non--Defaulting Lender to exceed such Non--Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non--Defaulting Lender as a
result of such Non--Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (d) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under Applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Bank’s Fronting Exposure.

(f) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 8.13(d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

8.14. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens, for the benefit of the Agents and the
Secured Parties, in assets which, in accordance with Article 9 of the UCC or any
other Applicable Law of the United States of America or Canada under the PPSA or
otherwise can be perfected only by possession. Should any Lender (other than the
Agents) obtain possession of any such Collateral, such Lender shall notify the
Agents thereof, and, promptly upon the Agents’ request therefor shall deliver
such Collateral to the Agents or otherwise deal with such Collateral in
accordance with the Agents’ instructions.

 

123



--------------------------------------------------------------------------------

8.15. Relation Among the Lenders. The Lenders are not partners or co--venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.

8.16. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit or Acceptance shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit, Acceptance
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks, the Acceptance Lenders, the
Administrative Agent and the other Secured Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks, the Acceptance Lenders, the Administrative Agent, such
Secured Parties and their respective agents and counsel and all other amounts
due the Lenders, the Issuing Banks, the Acceptance Lenders, the Administrative
Agent, such Secured Parties under Sections 2.7, 2.12, 2.13, 2.14, 2.15 and 9.3
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, assignee, trustee, liquidator,
sequestrator, monitor or other similar official in any such judicial proceeding
is hereby authorized by each Lender, Issuing Bank and Acceptance Lender to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks and the Acceptance Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 through 2.15 and 9.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any
Issuing Bank or any Acceptance Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
any Issuing Bank or any Acceptance Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender, any Issuing Bank or any
Acceptance Lender in any such proceeding.

 

124



--------------------------------------------------------------------------------

8.17. Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Agents, at their option and in their discretion,

(a) to execute a release of any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Total
Commitments and (A) payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), (B) (x) the
expiration or termination of all Letters of Credit or (y) the deposit of cash
collateral with the Administrative Agent in an amount equal to 105% of the
Letter of Credit Outstandings, and (C) the providing of collateral security to
the extent required by Section 9.6 hereof, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing by the
Applicable Lenders in accordance with Section 9.2;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.2(d);(c) to release Brown Canada as a Guarantor and Loan
Party hereunder at such time as Brown Canada ceases to guarantee the Senior
Notes or the Refinancing Notes, provided that in connection with any such
release, the assets of Brown Canada shall be removed from the calculation of the
Borrowing Base, prior to such release, the Lead Borrower shall furnish the Agent
with an updated Borrowing Base Certificate excluding the assets of Brown Canada,
and such removal shall not result in an Overadvance hereunder; and

(c)  (d) to release any Borrower or Guarantor from its obligations under the
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction not prohibited hereunder.

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 8.17. In each
case as specified in this Section 8.17, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 8.17.

8.18. Syndication Agent, Co--Documentation Agents and Lead Arrangers.
Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Syndication Agent, the co--Documentation Agents and the Lead
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
in such capacities with respect to this Agreement and the other Loan Documents
except to the extent expressly provided herein.

9. MISCELLANEOUS.

9.1. Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

125



--------------------------------------------------------------------------------

(a) if to any Loan Party, to it at Brown Shoe Company, Inc., 8300 Maryland
Avenue, St. Louis, Missouri 63105, Attention: Chief Financial Officer and
General Counsel (Telecopy No. (314) 854--2152), with a copies to Bryan Cave LLP,
One Metropolitan Square, 211 North Broadway, St. Louis, Missouri 63102,
Attention: William Seabaugh, Esquire (Telecopy No. (314) 259--2020) and Bryan
Cave LLP 1290 Avenue of the Americas, New York, New York 10104, Attention:
Jeffrey S. Chavkin, Esquire (Telecopy No. (212) 904--0501);

(b) if to the Administrative Agent or the Collateral Agent, to Bank of America,
N.A., 100 Federal Street, Boston, Massachusetts 02110, Attention: Christine
Hutchinson (Telecopy No. (617) 434--4339), with a copy (other than with respect
to notices of borrowing and interest rate elections or conversions) to Riemer &
Braunstein LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
Marjorie S. Crider, Esquire (Telecopy No. (617) 880--3456);

(c) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages hereto or on any Assignment and Acceptance for such
Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given three days after mailing or
otherwise on the date of receipt.

9.2. Waivers; Amendments.

(a) No failure or delay by the Agents, the Issuing Banks, the Acceptance Lenders
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, the Issuing Banks, the Acceptance Lenders and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit or Acceptance shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Agents, any Lender, any Issuing Bank or
any Acceptance Lender may have had notice or knowledge of such Default or Event
of Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Loan Parties and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Agents and the Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall (i)

 

126



--------------------------------------------------------------------------------

increase the Commitment of any Lender without such Lender’s prior consent,
(ii) except as provided in Section 2.2, increase the Total Commitments without
the written consent of all of the Lenders, (iii) reduce the principal amount of
any Loan or L/C Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan or L/C Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or, except
as provided in Section 2.31, postpone the scheduled date of expiration of the
Commitments or the Maturity Date, without the written consent of each Lender
affected thereby, (v) change Sections 2.8(b), 2.8(c), 2.20, 2.23, or 2.24,
without the written consent of each Lender, (vi) change any of the provisions of
this Section 9.2 or the definition of the term “Required Lenders”,
“Super--Majority Lenders”, “Minority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vii) release any Loan
Party from its obligations under any Loan Document, or limit its liability in
respect of such Loan Document (except to the extent permitted in the Loan
Documents), without the written consent of each Lender, (viii) except for sales
described in Section 6.5 or as permitted in the Security Documents, release any
material portion of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (ix) change the definition of the
term “Borrowing Base” or any component definition thereof if as a result thereof
the amounts available to be borrowed by the Borrowers would be increased,
without the written consent of each Lender, provided that the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves, provided further that the Administrative Agent shall not
change or eliminate the Reserve set forth in Section 5.5(b) hereof without the
consent of the Super--Majority Lenders, (x) increase the Permitted Overadvance,
without the written consent of each Lender, (xi) except as permitted hereunder,
subordinate the Obligations hereunder, or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the prior written consent of each Lender, or (xii) increase the amount
available as Swingline Loans without the prior written consent of each Lender,
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agents, the Issuing Banks or the Acceptance
Lenders without the prior written consent of the Agents, the applicable Issuing
Bank or the applicable Acceptance Lender, as the case may be.

(c) Notwithstanding anything to the contrary contained in this Section 9.2, in
the event that the Lead Borrower requests that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.2(b) and such amendment is approved
by the Required Lenders, but not by the requisite percentage of the Lenders, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Lead Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to providing for (w) the
termination of the Commitment of each of the Minority Lenders, (x) the addition
to this Agreement of one or more other financial institutions which would
qualify as an Eligible Assignee (subject to the approval of the Administrative
Agent, which approval shall not be unreasonably withheld), or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the Total
Commitments

 

127



--------------------------------------------------------------------------------

immediately before giving effect to such amendment, (y) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new or increasing Lender or Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans (including principal, interest,
and fees) of the Minority Lenders immediately before giving effect to such
amendment and (z) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(e) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement shall be effective against any Loan Party unless signed by the
applicable Loan Party.

9.3. Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay (i) all reasonable
out--of--pocket expenses incurred by the Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agents,
outside consultants for the Agents, appraisers, and for commercial finance
examinations, in connection with the arrangement of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out--of--pocket expenses incurred by the Issuing Banks or
Acceptance Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or Acceptance or any demand for payment
thereunder, and (iii) all reasonable out--of--pocket expenses incurred by the
Agents, the Issuing Banks, the Acceptance Lenders or any Lender, including the
reasonable fees, charges and disbursements of any counsel and any outside
consultants for the Agents, or the Issuing Banks, Acceptance Lenders or Lenders,
for appraisers, commercial finance examinations, and environmental site
assessments, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit or Acceptances issued
hereunder, including all such out--of--pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit or Acceptances; provided that the Lenders who are not the Agents, the
Issuing Banks or the Acceptance Lenders shall be entitled to reimbursement for
no more than one counsel representing all such Lenders (absent a conflict of
interest in which case the Lenders may engage and be reimbursed for one
additional counsel).

 

128



--------------------------------------------------------------------------------

(b) The Loan Parties shall jointly and severally indemnify the Agents, the
Issuing Banks, the Acceptance Lenders and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable and
documented fees, charges and disbursements of one firm of counsel for each Agent
and one firm of counsel for all of the other Indemnitees taken as a whole (and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Indemnitee) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or Acceptance or the use
of the proceeds therefrom (including any refusal by an Issuing Bank or
Acceptance Lender to honor a demand for payment under a Letter of Credit or
Acceptance if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit or Acceptance),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Loan Party, or
any Environmental Liability of any Loan Party, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, or (v) any documentary taxes, assessments or
similar charges made by any Governmental Authority by reason of the execution
and delivery of this Agreement or any other Loan Document, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates).

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Agents, the Issuing Banks or Acceptance Lenders under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the Agents,
the Issuing Banks or the Acceptance Lenders, as the case may be, such Lender’s
Commitment Percentage of such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agents, the Issuing Banks
or the Acceptance Lenders.

(d) To the extent permitted by Applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Loan or Letter of Credit or Acceptance or the use of the
proceeds thereof.

 

129



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor, which demand shall include calculations of the amount claimed
in reasonable detail.

9.4. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent to obtain Loans and Letters of Credit or Acceptances
hereunder, the proceeds of which shall be available to each Borrower for those
uses as those set forth herein. As the disclosed principal for its agent, each
Borrower shall be obligated to the Agents and each Lender on account of Loans so
made and Letters of Credit and Acceptances so issued hereunder as if made
directly by the Lenders to that Borrower, notwithstanding the manner by which
such Loans and Letters of Credit and Acceptances are recorded on the books and
records of the Lead Borrower and of any Borrower.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes, guarantees, and agrees to discharge all Obligations of all other
Borrowers as if the Borrower so assuming and guarantying were each other
Borrower.

(c) Subject to Section 2.7, the Lead Borrower shall act as a conduit for each
Borrower (including itself, as a “Borrower”) on whose behalf the Lead Borrower
has requested a Loan.

(i) The Lead Borrower shall cause the transfer of the proceeds of each Loan to
the (those) Borrower(s) on whose behalf such Loan was obtained. Neither the
Agents nor any Lender shall have any obligation to see to the application of
such proceeds.

(ii) If, for any reason, and at any time during the term of this Agreement,

(A) any Borrower, including the Lead Borrower, as agent for the Borrowers, shall
be unable to, or prohibited from carrying out the terms and conditions of this
Agreement; or

(B) the Administrative Agent deems it inexpedient (in the Administrative Agent’s
sole and absolute discretion) to continue making Loans and cause Letters of
Credit and Acceptances to be issued to or for the account of any particular
Borrower, or to channel such Loans and Letters of Credit and Acceptances through
the Lead Borrower,

then the Lenders may make Loans directly to, and cause the issuance of Letters
of Credit and Acceptances directly for the account of such of the Borrowers as
the Administrative Agent determines to be expedient, which Loans may be made
without regard to the procedures otherwise included herein.

 

130



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent determines to forgo the
procedures included herein pursuant to which Loans and Letters of Credit and
Acceptances are to be channeled through the Lead Borrower, then the
Administrative Agent may designate one or more of the Borrowers to fulfill the
financial and other reporting requirements otherwise imposed herein upon the
Lead Borrower.

(e) Each of the Borrowers shall remain jointly and severally liable to the
Agents and the Lenders for the payment and performance of all Obligations (which
payment and performance shall continue to be secured by all Collateral granted
by each of the Borrowers) notwithstanding any determination by the
Administrative Agent to cease making Loans or causing Letters of Credit or
Acceptances to be issued to or for the benefit of any Borrower.

(f) The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Borrowers, shall continue unless and until the Administrative Agent
acts as provided in subparagraph (c), above, or the Administrative Agent
actually receives

(i) written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Borrower (other than the President of the Lead
Borrower being replaced) then eligible for borrowing under this Agreement; and

(ii) written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Borrowers eligible for borrowing
under this Agreement; and

(iii) acknowledging that from and after the date of such appointment, the newly
appointed Lead Borrower shall be bound by the terms hereof, and that as used
herein, the term “Lead Borrower” shall mean and include the newly appointed Lead
Borrower.

9.5. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank or Acceptance
Lender that issues any Letter of Credit or Acceptance), except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank or
Acceptance Lender that issues any Letter of Credit or Acceptance) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Banks, the Acceptance Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment, Commitment Increase, and the Loans at the time owing to it),
provided that (i) except in the case

 

131



--------------------------------------------------------------------------------

of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund,
each of the Lead Borrower (but only if no Event of Default then exists), the
Agents, the Lead Issuing Bank and the other Lenders that are then Issuing Banks
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
Commitment Increase and Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (and in $2,500,000
integral multiples in excess thereof) unless the Administrative Agent otherwise
consents, (iii) unless a Lender has assigned and delegated all of its rights and
obligations under the Loan Documents, no such assignment and/or delegation shall
be permitted unless, after giving effect thereto, such Lender retains a
Commitment in a minimum amount of $10,000,000, (iv) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations, and (v) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $5,000. Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.3). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. The Loan Parties hereby acknowledge and agree
that any assignment shall give rise to a direct obligation of the Loan Parties
to the assignee and that the assignee shall be considered to be a “Lender” for
all purposes under this Agreement and the other Loan Documents

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Loan Parties, the
Administrative Agent, the Issuing Banks, the Acceptance Lenders and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower, the Issuing Banks, the Acceptance Lenders and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

132



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e) (i) Any Lender may, without the consent of the Loan Parties, the Agents, and
the Issuing Banks or Acceptance Lenders, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it), provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Issuing Banks, the Acceptance Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells a participation in the Commitments,
the Loans, the Letters of Credit Outstandings and the Acceptance Reimbursement
Obligations shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.2(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.25, 2.27, and 2.28 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 9.9 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.27(c)
as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non--fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), which entries
shall be conclusive absent manifest error; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103--1(c) of
the United States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.25, 2.27 and 2.28 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.28 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Loan Parties, to comply with
Section 2.28(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding tax referred to therein, following compliance
with Section 2.28(e).

 

133



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

9.6. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit or
Acceptances, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Agents, the Issuing Banks, the
Acceptance Lenders or any Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other Obligation is outstanding and unpaid or any Letter of Credit or Acceptance
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.25, 2.28, and 9.3 and Section 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and Acceptances and the Commitments or the
termination of this Agreement or any provision hereof. In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Agents may require (x) such reasonable
indemnities and/or collateral security in a form (including, without limitation,
a letter of credit or cash collateral) and amount that is reasonable under the
circumstances to protect the Agents, the Issuing Banks, the Acceptance Lenders
and the Lenders against loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) collateral
security in a form (including, without limitation, a letter of credit or cash
collateral) and amount that is reasonable under the circumstances to protect the
Agents, the Issuing Banks, the Acceptance Lenders and the Lenders against any
obligations that (i) shall become due and owing with respect to any Swap
Contracts which do not terminate upon the termination of this Agreement or
(ii) are then due and owing and have not then been paid with respect to any Cash
Management Services or other Bank Products not covered in clause (i) above, and
(z) collateral security in a form (including, without limitation, a letter of
credit or cash collateral) and amount that is reasonable under the circumstances
to protect the Agents, the Issuing Banks, the Acceptance Lenders and the Lenders
against any claims asserted in writing at the time of such termination for
indemnification in accordance with Section 9.3 hereof.

9.7. Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This

 

134



--------------------------------------------------------------------------------

Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Agents and the Lenders and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

9.8. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.9. Right of Setoff. In addition to any rights or remedies of the Lenders
provided by Applicable Law, if an Event of Default exists or the Revolving
Credit Loans have been accelerated, each Lender is hereby authorized at any time
and from time to time, without prior notice to the Loan Parties, any such notice
being waived by the Loan Parties to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender or any Affiliate of such Lender to or for the credit or
the account of the Loan Parties against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any other Loan
Documents and although such Obligations may be contingent or unmatured or
otherwise fully secured and regardless of the adequacy of the Collateral. Each
Lender agrees to promptly notify the Loan Parties and the Agent after any such
setoff and application made by such Lender; provided, however, the failure to
give such notice shall not affect the validity of such setoff and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SETOFF,
BANKER’S LIEN OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS.

9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS PRINCIPLES RELATING TO
CHOICE AND CONFLICTS OF LAW, BUT INCLUDING SECTION 5--1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(b) The Loan Parties agree that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any New York state or federal court
sitting in the Borough of Manhattan as the Administrative Agent may elect in its
sole discretion and consent to the non--exclusive jurisdiction of such courts.
The Borrowers hereby waive any objection

 

135



--------------------------------------------------------------------------------

which they may now or hereafter have to the venue of any such suit or any such
court or that such suit is brought in an inconvenient forum. The Borrowers agree
that any action commenced by any Borrower asserting any claim or counterclaim
arising under or in connection with this Agreement or any other Loan Document
shall be brought solely in any New York state or federal court sitting in the
Borough of Manhattan as the Administrative Agent may elect in its sole
discretion and consent to the exclusive jurisdiction of such courts with respect
to any such action.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.12. Press Releases and Related Matters. Each Loan Party hereby consents that
the Agents and each Lender may issue and disseminate to the public general
information describing the credit accommodation entered into pursuant to this
Agreement, including the name and address of the Loan Parties and a general
description of the Loan Parties’ business and may, with the Lead Borrower’s
prior written consent, use each Loan Party’s name in advertising and other
promotional material. The Administrative Agent further reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

9.13. Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.14. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
Applicable Law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such

 

136



--------------------------------------------------------------------------------

Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

9.15. Additional Waivers.

(a) The Obligations are the joint and several obligations of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of the Loan
Parties hereunder shall not be affected by (i) the failure of any Agent or any
other Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement, any other Loan Document, or any other agreement, including
with respect to any other Borrower of the Obligations under this Agreement, or
(iii) the failure to perfect any security interest in, or the release of, the
Collateral or any other the security held by or on behalf of the Collateral
Agent or any other Secured Party.

(b) The obligations of each Loan Party hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or set--off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Loan Party as a matter of law or equity (other than the payment in full in
cash of all the Obligations).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations. The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been paid in
full in cash. Pursuant to Applicable Law, each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

 

137



--------------------------------------------------------------------------------

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations. In
addition, any indebtedness of any Loan Party now or hereafter held by any other
Loan Party is hereby subordinated in right of payment to the prior payment in
full of the Obligations. None of the Loan Parties will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. Subject to the
foregoing, to the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Revolving
Loans made to another Borrower hereunder or other Obligations incurred directly
and primarily by any other Borrower (an “Accommodation Payment”), then the
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the “Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

9.16. Confidentiality. Each of the Agents, Issuing Banks, Acceptance Lenders and
the Lenders agrees that it will use its best efforts not to disclose without the
prior written consent of the Lead Borrower (other than to its employees,
auditors, counsel or other professional advisors, to Affiliates or to another
Lender if the Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party needs access to such information,
which party shall be informed of the confidential nature thereof and shall agree
to keep such information confidential in accordance with the terms of this
Section 9.16) any information with respect to any Loan Party which is furnished
pursuant to this Agreement and which either is financial information or is
designated by the Lead Borrower to the Administrative Agent in writing as
confidential, provided that any Lender may disclose any such information (a) as
has become generally available to the public, (b) as was available to any Lender
on a non--confidential basis prior to its disclosure by such Lender, (c) as
becomes available to any Lender on a non-

 

138



--------------------------------------------------------------------------------

-confidential basis from a Person other than a Loan Party who, to the best
knowledge of such Lender, is not otherwise bound by a confidentiality agreement
with any Loan Party or is not otherwise prohibited from transmitting the
information to such Lender, (d) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States of America or elsewhere) or their
successors, (e) as may be required or appropriate in response to any summons or
subpoena or in connection with any litigation, provided that if the Lender is
able to do so prior to complying with the summons or subpoena, such Lender shall
provide the Lead Borrower with prompt notice of such requested disclosure so
that the Borrowers may seek a protective order or other appropriate remedy
(nothing contained herein however shall result in such Lender’s non--compliance
with Applicable Law), (f) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (g) in connection with the enforcement of
remedies under this Agreement and the other Loan Documents, and (h) to any
prospective transferee in connection with any contemplated transfer of any of
the Loans or Notes or any interest therein by such Lender provided that such
prospective transferee agrees to be bound by the provisions of this Section. The
Borrowers hereby agree that the failure of a Lender to comply with the
provisions of this Section 9.16 shall not relieve the Borrowers of any of their
obligations to such Lender under this Agreement and the other Loan Documents.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON--PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON--PUBLIC INFORMATION AND THAT IT
WILL HANDLE SUCH MATERIAL NON--PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE--LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON--PUBLIC INFORMATION ABOUT THE BORROWERS, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON--PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

9.17. Conflicts with other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

 

139



--------------------------------------------------------------------------------

9.18. Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase in the Boston
foreign exchange market, the Original Currency with the Second Currency on the
date two (2) Business Days preceding that on which judgment is given. Each
Borrower agrees that its obligation in respect of any Original Currency due from
it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the Boston foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Borrower agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify the Administrative Agent against such loss. The
term “rate of exchange” in this Section 9.18 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

9.19. Patriot Act; Proceeds of Crime Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107--56 (signed into law October 26, 2001)) (the “Act”) and other “know
your customer” rules, regulations, laws and policies, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the Act and such other rules, regulations, laws
and policies. Each Loan Party has not violated and is in compliance, in all
material respects, with the Act, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other “know your customer” rules,
regulations, laws and policies. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

9.20. Foreign Asset Control Regulations. Neither of the advance of the Revolving
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Act. Furthermore, none of the

 

140



--------------------------------------------------------------------------------

Borrowers or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

9.21. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s--length commercial transaction between the Loan Parties,
on the one hand, and the Agents and the Lenders, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Agents and each Lender is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Agents or any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Loan Parties with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether any of the Agents or any Lender has advised or is currently advising any
Loan Party or any of its Affiliates on other matters) and none of the Agents or
any Lender has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Agents or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) neither the Agents nor any Lender has
provided or will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
the Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against each of the Agents or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

9.22. Additional Borrowers. Upon the written request of the Lead Borrower to the
Administrative Agent, any Domestic Subsidiary may become a Borrower hereunder
(whether or not such Domestic Subsidiary is required to become a party hereto
pursuant to Section 5.14 hereof) upon the delivery to the Administrative Agent
of a joinder to this Agreement, joinders to other Loan Documents, as applicable,
opinions of counsel, certificates and such other documentation as the
Administrative Agent shall reasonably request, and the taking of such actions to
create and perfect Liens on such Domestic Subsidiary’s assets that would
otherwise constitute Collateral to secure the Obligations as the Administrative
Agent shall reasonably request.

 

141



--------------------------------------------------------------------------------

9.23. Existing Credit Agreement Amended and Restated. This Agreement shall amend
and restate the Existing Credit Agreement in its entirety, with the parties
hereby agreeing that there is no novation of the Existing Credit Agreement. On
the Effective Date, the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that each of the “Loans” (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Effective Date shall, for purposes of this Agreement, be included as Loans
hereunder and each of the “Letters of Credit” and “Acceptances” (as defined in
the Existing Credit Agreement) outstanding under the Existing Credit Agreement
on the Effective Date shall be Letters of Credit and Acceptances hereunder.

9.24. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Facility Guaranty or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the Facility Guaranty voidable under Applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

142